

Exhibit 10.1


U.S. $750,000,000
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
OPEN TEXT ULC, Open Text Holdings, Inc. and OPEN TEXT CORPORATION as Borrowers
-and -
THE GUARANTORS PARTY HERETO
-and -
THE FINANCIAL INSTITUTIONS NAMED HEREIN as Lenders
-and -
BARCLAYS BANK PLC as sole Administrative Agent and Collateral Agent
-and -
ROYAL BANK OF CANADA as Documentary Credit Lender
-and-
BARCLAYS BANK PLC, RBC CAPITAL MARKETS1 , CITIBANK, N.A., MORGAN STANLEY SENIOR
FUNDING, INC., JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A. and BANK OF
MONTREAL as Joint Lead Arrangers and Joint Bookrunners


Dated as of October 2, 2006,
as Amended as of February 15, 2007,
and as of September 24, 2009,
as Amended and Restated as of November 9, 2011,
as Amended as of December 16, 2013,
and as of December 22, 2014,
as further Amended and Restated as of January 15, 2015,
as Amended as of June 16, 2016,
as of February 1, 2017,
as of May 5, 2017,
and as of September 16, 2017,
as further Amended and Restated as of May 30, 2018,
and as further Amended and Restated as of October 31, 2019










1 RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada
 






--------------------------------------------------------------------------------




-i-




ARTICLE 1
INTERPRETATION
Section 1.01Defined
Terms..............................................................................................    1
Section 1.02Gender and
Number.....................................................................................    45
Section 1.03Interpretation not Affected by Headings,
etc................................................    45
Section
1.04Currency........................................................................................................    45
Section 1.05Certain Phrases,
etc.......................................................................................    45
Section 1.06Accounting
Terms.........................................................................................    45
Section 1.07Non-Business
Days.......................................................................................    46
Section 1.08Ratable Portion of
Accommodations............................................................    46
Section 1.09Incorporation of
Schedules...........................................................................    46
Section 1.10Control of Equity
Securities.........................................................................    46
Section 1.11Effectiveness of Amendment and
Restatement............................................    46
Section 1.12Quebec Interpretation
Clause.......................................................................    47
ARTICLE 2
CREDIT FACILITY
Section
2.01Availability....................................................................................................    47
Section 2.02Commitments and Facility
Limits.................................................................    51
Section 2.03Designated
Borrowers...................................................................................    51
Section 2.04Use of
Proceeds.............................................................................................    53
Section 2.05Mandatory Repayments and Reductions of
Commitments...........................    53
Section 2.06Mandatory
Prepayments................................................................................    54
Section 2.07Optional Prepayments and Reductions of
Commitments..............................    55
Section
2.08Fees................................................................................................................    55
Section 2.09Payments under this
Agreement.....................................................................    55
Section 2.10Application of Payments and
Prepayments....................................................    56
Section 2.11Computations of Interest and
Fees.................................................................    56
Section
2.12Security...........................................................................................................    58
Section 2.13Cash
Collateral...............................................................................................    60
Section 2.14Defaulting
Lenders.........................................................................................    62
ARTICLE 3
REVOLVING CREDIT FACILITY ADVANCES
Section 3.01The
Advances.................................................................................................    64
Section 3.02Procedure for
Borrowing................................................................................    64
Section 3.03Conversions and Elections Regarding
Advances...........................................    65
Section 3.04Circumstances Requiring Floating Rate
Pricing............................................    66
Section 3.05Interest on
Advances.......................................................................................    68
Section 3.06Swing Line
Advances.....................................................................................    68
ARTICLE 4
REVOLVING CREDIT FACILITY - DOCUMENTARY CREDITS
Section 4.01Documentary
Credits......................................................................................    70
Section 4.02Issue
Notice....................................................................................................    70
Section 4.03Form of Documentary
Credits........................................................................    71
Section 4.04Documentary Credit
Reports..........................................................................    71





--------------------------------------------------------------------------------



-ii-


Section 4.05Procedure for Issuance of Documentary
Credits...........................................    71
Section 4.06Payments of Amounts
Drawn........................................................................    72
Section 4.07Risk of Documentary
Credits.........................................................................    72
Section
4.08Repayments....................................................................................................    73
Section
4.09Fees.................................................................................................................    74
Section 4.10Existing Letters of
Guarantee.........................................................................    75
ARTICLE 5
CONDITIONS OF LENDING
Section 5.01Conditions Precedent to Effective
Date.........................................................    75
Section 5.02Conditions Precedent to All
Accommodations..............................................    77
Section 5.03No
Waiver......................................................................................................    78
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
Section 6.01Representations and
Warranties......................................................................    78
Section 6.02Survival of Representations and
Warranties...................................................    87
ARTICLE 7
COVENANTS OF THE LOAN PARTIES
Section 7.01Affirmative
Covenants...................................................................................    87
Section 7.02Negative
Covenants......................................................................................    100
Section 7.03Financial
Covenants......................................................................................    107
ARTICLE 8
EVENTS OF DEFAULT
Section 8.01Events of
Default..........................................................................................    107
Section 8.02Remedies Upon Demand and
Default..........................................................    110
ARTICLE 9
YIELD PROTECTION
Section 9.01Increased Costs; Reserves on LIBOR
Advances..........................................    111
Section
9.02Taxes.............................................................................................................    113
Section 9.03Mitigation Obligations: Replacement of
Lenders.........................................    117
Section 9.04Illegality; Inability to Determine
Rates.........................................................    118
ARTICLE 10
RIGHT OF SETOFF
Section 10.01Right of
Setoff...............................................................................................    119
ARTICLE 11
SHARING OF PAYMENTS BY LENDERS
Section 11.01Sharing of Payments by
Lenders..................................................................    120
ARTICLE 12
ADMINISTRATIVE AGENT’S CLAWBACK
Section 12.01Administrative Agent’s Claw
back...............................................................    121









--------------------------------------------------------------------------------



-iii-


ARTICLE 13
AGENCY
Section 13.01Appointment and
Authority..........................................................................    122
Section 13.02Rights as a
Lender........................................................................................    123
Section 13.03Exculpatory
Provisions................................................................................    124
Section 13.04Reliance by Administrative
Agent................................................................    125
Section 13.05Indemnification of
Agents............................................................................    125
Section 13.06Delegation of
Duties.....................................................................................    126
Section 13.07Replacement of Administrative Agent or Collateral
Agent..........................    127
Section 13.08Non-Reliance on Agents and Other
Lenders................................................    128
Section 13.09Collective Action of the
Lenders..................................................................    128
Section 13.10No Other Duties,
etc.....................................................................................    128
Section 13.11Administrative Agent May File Proofs of
Claim.........................................    129
Section 13.12Certain ERISA
Matters.................................................................................    129
ARTICLE 14
NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION
Section 14.01Notices,
etc...................................................................................................    132
ARTICLE 15
EXPENSES; INDEMNITY: DAMAGE WAIVER
Section 15.01Expenses; Indemnity: Damage
Waiver.........................................................    134
ARTICLE 16
SUCCESSORS AND ASSIGNS
Section 16.01Successors and
Assigns.................................................................................    136
ARTICLE 17
AMENDMENTS AND WAIVERS
Section 17.01Amendments and
Waivers............................................................................    141
Section 17.02Judgment
Currency.......................................................................................    143
Section
17.03Releases.........................................................................................................    144
ARTICLE 18
GOVERNING LAW; JURISDICTION; ETC.
Section 18.01Governing Law; Jurisdiction;
Etc.................................................................    144
ARTICLE 19
WAIVER OF JURY TRIAL
Section 19.01Waiver of Jury
Trial......................................................................................    145
ARTICLE 20
MISCELLANEOUS
Section 20.01Counterparts; Integration; Effectiveness; Electronic
Execution..................    145
Section
20.02Severability...................................................................................................    146
Section 20.03Payments Set
Aside......................................................................................    146
Section 20.04No Waiver; Remedies Cumulative;
Enforcement........................................    146
Section 20.05Affiliate
Activities........................................................................................    147
Section 20.06No Advisory or Fiduciary
Responsibility.....................................................    148







--------------------------------------------------------------------------------



-iv-


Section 20.07Acknowledgment and Consent to Bail-In of EEA Financial
Institutions....    148
Section 20.08Acknowledgment Regarding Any Supported
QFCs....................................    149
ARTICLE 21
TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY
Section 21.01Treatment of Certain Information:
Confidentiality.......................................    150
ARTICLE 22
GUARANTEE
Section
22.01Guarantee.....................................................................................................    152
Section
22.02Indemnity.....................................................................................................    152
Section 22.03Payment and
Performance...........................................................................    153
Section 22.04Continuing
Obligation.................................................................................    153
Section 22.05Guarantee
Unaffected..................................................................................    154
Section
22.06Waivers........................................................................................................    154
Section 22.07Guaranteed Parties’ Right to
Act.................................................................    155
Section 22.08Assignment and
Postponement....................................................................    156
Section 22.09Action or
Inaction........................................................................................    156
Section 22.10Guaranteed Parties’
Rights...........................................................................    156
Section
22.11Demand........................................................................................................    156
Section 22.12No
Representations......................................................................................    157
Section
22.13Keepwell......................................................................................................    157
Section 22.14Intercreditor
Agreement...............................................................................    157
ARTICLE 23
AFFIRMATION OF GUARANTEES AND SECURITY DOCUMENTS
Section
23.01Affirmation...................................................................................................    158













--------------------------------------------------------------------------------







SCHEDULES
Schedules Relating to Accommodations
Schedule 1
-
Form of Borrowing Notice
Schedule 2
-
Form of Interest Rate Election Notice
Schedule 3
-
Revolving Credit Commitments/ Swing Line Lender’s Commitment/ Documentary Credit
Commitments
Schedule 4
-
Issue Notice
Schedule 5
-
Notice Periods and Amounts
Schedule 6
-
Applicable Margins/Unused Facility Fee
Schedule 7
-
Form of Compliance Certificate
Schedule 8
-
[Intentionally omitted]

Forms Schedules/Other Schedules
Schedule 9
-
Assignment and Assumption Agreement
Schedule 10
-
Designated Borrower Request and Assumption Agreement
Schedule 11
-
Designated Borrower Notice

Facility Arrangements
Schedule 12
-
Designated Borrowers

Disclosure Schedules
Schedule A
-
Jurisdiction of Incorporation; Equity Securities; Locations; Etc.
Schedule B
-
Litigation
Schedule C
-
Location of Business
Schedule D
-
Trademarks/Patents, etc.
Schedule E
-
Owned Real Property
Schedule F
-
Subsidiaries
Schedule G
-
Material Permits
Schedule H
-
Material Agreements
Schedule I
-
Environmental Matters






--------------------------------------------------------------------------------



-2-


Schedule J
-
Exempt Immaterial Subsidiaries
Schedule K
-
Existing Debt/Liens/Restrictions
Schedule L
-
Intercompany Securities/Instruments










--------------------------------------------------------------------------------









FOURTH AMENDED AND RESTATED CREDIT AGREEMENT




CREDIT AGREEMENT, dated as of October 2, 2006, as Amended as of February 15,
2007, and as of September 24, 2009, as Amended and Restated as of November 9,
2011, as Amended as of December 16, 2013, and as of December 22, 2014, as
further Amended and Restated as of January 15, 2015, as Amended as of June 16,
2016, as of February 1, 2017, as of May 5, 2017, and as of September 16, 2017,
and as further Amended and Restated as of May 30, 2018, and as further Amended
and Restated as of October 31, 2019 (this “Agreement”), between OPEN TEXT ULC,
Open Text Holdings, Inc. and OPEN TEXT CORPORATION (collectively the
“Borrowers”), the GUARANTORS PARTY HERETO, each of the lenders listed on the
signature pages hereof or which pursuant to Section 16.01 becomes a “Lender”
hereunder, BARCLAYS BANK PLC, as sole Administrative Agent and Collateral Agent,
ROYAL BANK OF CANADA, as Documentary Credit Lender.


A.    The Borrowers, the Guarantors, the financial institutions named therein or
who became lenders thereunder, the Administrative Agent and the Collateral Agent
are parties to the Existing Credit Agreement.


B.    The Borrowers, the Guarantors, the Lenders, the Administrative Agent, the
Collateral Agent and the other parties hereto desire to amend and restate the
Existing Credit Agreement as set forth in this Agreement;


C.     Unless otherwise defined in these Recitals or this Agreement, capitalized
terms used herein shall have the respective meanings assigned to them in Article
1 and, for the purposes of this Agreement and the other Credit Documents, the
rules of construction set forth in Article 1 shall govern. These Recitals shall
be construed as part of this Agreement.


FOR VALUE RECEIVED, the parties agree that the Existing Credit Agreement be, and
it hereby is, amended and restated as follows:




ARTICLE 1
INTERPRETATION
Section 1.01    Defined Terms
As used in this Agreement, the following terms have the following meanings:
“ABR Rate” means, on any day, the greater of (i) the Prime Rate, (ii) the
Federal Funds Rate plus 0.50% per annum and (iii) one month Eurodollar Rate plus
1.00% per annum. The corporate base rate is not necessarily the lowest rate
charged by the Lender acting as the Administrative Agent to its customers.
“ABR Advance” has the meaning specified in the definition of “Advance” herein.
“Accommodation” means (i) an Advance made by a Lender on the occasion of any
Borrowing; (ii) the creation and issue of Documentary Credits by a Documentary
Credit





--------------------------------------------------------------------------------



-2-


Lender; and (iii) the making of a Swing Line Advance by a Swing Line Lender
(each of which is a “Type” of Accommodation).
“Accommodation Notice” means a Borrowing Notice or an Interest Rate Election
Notice, as the case may be.
“Accommodations Outstanding” means, at any time,
(a)    in relation to (a) all Revolving Credit Borrowers and all Revolving
Credit Lenders, the amount of all Accommodations outstanding thereunder at such
time made to the Revolving Credit Borrowers by the Revolving Credit Lenders, and
(b) each Revolving Credit Borrower and each Revolving Credit Lender, the amount
of all Accommodations outstanding at such time made to such Revolving Credit
Borrower by such Revolving Credit Lender under its Revolving Credit Commitment;
(b)    in respect of Documentary Credits, in relation to all Revolving Credit
Borrowers and all Documentary Credit Lenders, the Face Amount of all Documentary
Credits outstanding at such time issued by each Documentary Credit Lender to any
of the Borrowers (and, for greater certainty, including any Existing Documentary
Credits that remain outstanding); and
(c)    in respect of Swing Line Advances, in relation to (a) all Revolving
Credit Borrowers and all Swing Line Lenders, the amount of all Swing Line
Advances outstanding thereunder at such time made to the Revolving Credit
Borrowers by the Swing Line Lenders, and (b) each Revolving Credit Borrower and
each Swing Line Lender, the amount of all Swing Line Advances outstanding at
such time made to such Revolving Credit Borrower by such Swing Line Lender under
its Swing Line Commitment.
In determining Accommodations Outstanding, the aggregate amount thereof shall be
determined on the basis of the aggregate principal amount of all Advances and an
amount equal to the Face Amount of all Documentary Credits for which any of the
Revolving Credit Lenders are contingently liable pursuant to Section 4.05 (and
in respect of each Revolving Credit Lender, a ratable part of such amount). For
purposes of determining amounts of borrowing availability under the Revolving
Credit Facility and Section 2.06 in light of the Revolving Credit Commitment
being expressed in U.S. Dollars, any Accommodation made under the Revolving
Credit Facility that is denominated in any currency other than U.S. Dollars (and
for purposes of such determinations only) shall be converted into its Equivalent
U.S. $ Amount.
“Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which any Loan Party directly or
indirectly, by means of a take-over bid, tender offer, amalgamation, merger,
purchase of Assets, or similar transaction having the same effect as any of the
foregoing, (a) acquires any business or all or substantially all of the assets
of any Person engaged in any business, (b) acquires control of securities of





--------------------------------------------------------------------------------



-3-


a Person engaged in a business representing more than 50% of the ordinary voting
power for the election of directors or other governing body if the business
affairs of such Person are managed by a board of directors or other governing
body, or (c) acquires control of more than 50% of the ownership interest in any
Person engaged in any business that is not managed by a board of directors or
other governing body; provided, that in no event shall any transaction or series
of related transactions (i) for which the aggregate purchase price is less than
U.S. $250,000,000 or (ii) that constitutes a Permitted Disposition to Open Text
or any of its Subsidiaries, constitute an Acquisition hereunder.
“Additional Compensation” has the meaning specified in Section 9.01(4).
“Additional Guarantor” has the meaning specified in Section 22.04(1).
“Additional Loan Party/Subsidiary Event” has the meaning specified in Section
7.01(11).
“Additional Restructuring and Integration Costs” means restructuring and
integration costs of Open Text and its Subsidiaries incurred in respect of, and
arising within twelve months of, any Permitted Acquisition in an amount not to
exceed 20% of the aggregate purchase price for such Permitted Acquisition;
provided that the aggregate amount for all such costs shall not exceed
U.S. $100,000,000 in any Financial Year.
“Administrative Agent” means Barclays Bank PLC as Administrative Agent for the
Lenders under this Agreement, and any successor appointed pursuant to Section
13.07.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advances” means the advances made by the Lenders pursuant to Article 3 and
“Advance” means any one of such Advances. Advances under the Revolving Credit
Facility shall be denominated in U.S. Dollars. An Advance may (in accordance
with and subject to Articles 2 and 3) be designated as a “LIBOR Advance” or an
“ABR Advance”. Each of a LIBOR Advance and an ABR Advance is a “Type” of
Advance.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent-Related Persons” means each Agent, together with its Related Parties.
“Agents” means the Administrative Agent, the Collateral Agent and the Lead
Arranger.
“Agreement” means this fourth amended and restated credit agreement, as further
amended, restated, supplemented, modified, renewed or replaced from time to
time.
“Alternate Rate of Interest” has the meaning specified in Section 3.04(3).







--------------------------------------------------------------------------------



-4-


“Annual Business Plan” means, for any Financial Year, reasonably detailed
pro-forma balance sheet, statement of operations and statement of cash flows in
respect of Open Text and its Subsidiaries, prepared on a consolidated basis in
accordance with GAAP (subject to the absence of footnotes), in respect of such
Financial Year and each Financial Quarter therein and supported by appropriate
explanations, notes and information, all as approved by the board of directors
of Open Text.
“Anti-Terrorism Law” means any laws relating to terrorism or money laundering,
including the Bank Secrecy Act of 1990, as amended by the USA PATRIOT ACT, and
the laws administered by the United States Treasury Department’s Office of
Foreign Asset Control, the Criminal Code, and the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (as any of the foregoing laws may from
time to time be amended, renewed, extended, or replaced).
“Applicable Margins” means, at any time, subject to the next following sentence,
the margins in basis points set forth and defined in Schedule 6. In respect of
(i) LIBOR Advances and Documentary Credits, the Applicable Margin shall be the
margin referred to in the column “LIBOR Advances; Documentary Credit
Participation Fee” and (ii) ABR Advances, the Applicable Margin shall be the
margin referred to in the column “ABR Advances”. Each Applicable Margin shall be
adjusted as of the date the Administrative Agent receives the relevant
Compliance Certificate calculating the Consolidated Net Leverage Ratio. If the
Borrowers shall fail to deliver such Compliance Certificate as specified and in
the time periods set forth in Section 8.01(1)(a), the Applicable Margin shall be
the highest possible margin as set forth on Schedule 6 until such time as the
Administrative Agent shall receive such Compliance Certificate.
“Applicable Percentage” means with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments have
terminated or expired, the Applicable Percentages shall be the percentage of the
total Accommodations Outstanding represented by such Lender’s Accommodations
Outstanding.
“Applicant Borrower” has the meaning specified in Section 2.03(2).
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assets” means, with respect to any Person, any property (including real
property), assets and undertakings of such Person of every kind and wheresoever
situated, whether now owned or hereafter acquired (and, for greater certainty,
includes any equity or like interest of any Person in any other Person).
“Assigned Agreement” means each agreement and hedge agreement in which the U.S.
Grantors have assigned a security interest to the Administrative Agent pursuant
to the terms of the Security and Pledge Agreement.





--------------------------------------------------------------------------------



-5-


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the form of Schedule 9 or any other form approved by the
Administrative Agent.
“Attorney” has the meaning specified in Section 13.01(2).
“Authorization” means, with respect to any Person, any authorization, order,
permit, approval, grant, licence, consent, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction,
decree, by-law, rule or regulation of any Governmental Authority having
jurisdiction over such Person and having the force of Law.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“basis point” means 1/100th of one percent.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficiary” means, in respect of any Documentary Credit, the beneficiary named
in such Documentary Credit.
“Benefit Arrangement” means at any time an “employee benefit plan”, within the
meaning of Section 3(2) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any Loan
Party, but does not include a Canadian Pension Plan or a Canadian Benefit Plan.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended from time to
time.
“Borrower Materials” has the meaning specified in Section 14.01(2).
“Borrower’s Account” means Open Text ULC’s (or other Borrower’s) U.S. Dollar
account, as applicable, the particulars of which shall have been notified to the
Administrative Agent by Open Text ULC or such other Borrower at least one
Business Day prior to the making of any Accommodation.







--------------------------------------------------------------------------------



-6-


“Borrowers” means collectively, Open Text, Open Text ULC, Open Text Holdings,
Inc., Designated Borrowers identified in Schedule 12 hereto and Designated
Borrowers that become Designated Borrowers pursuant to Section 2.03, and
“Borrower” means any one of them.
“Borrowing” means a borrowing consisting of one or more Advances.
“Borrowing Notice” has the meaning specified in Section 3.02.
“Buildings and Fixtures” means all plants, buildings, structures, erections,
improvements, appurtenances and fixtures (including fixed machinery and fixed
equipment) situate on the Owned Real Properties.
“Business” means the business of software development, maintenance, support,
marketing, distribution, licensing and professional services in connection with
the foregoing.
“Business Day” means any day of the year, other than a Saturday, Sunday or other
day on which banks are required or authorized to close in New York, New York or
Toronto, Ontario and, where used in the context of a LIBOR Advance, is also a
day on which dealings are carried on in the London interbank market.
“Canadian Benefit Plan” means any plan, fund, program or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, under which
any Loan Party has any liability with respect to any of its employees or former
employees employed in Canada, and includes any Canadian Pension Plan.
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Loan Party for its employees or former employees, but does not include the
Canada Pension Plan or the Québec Pension Plan as maintained by the Government
of Canada or the Province of Québec, respectively.
“Capital Expenditures” means, in respect of any Person, expenditures made by
such Person for the purchase, lease or acquisition of Assets (other than current
Assets) required to be capitalized for financial reporting purposes in
accordance with GAAP.
“Capital Lease Obligation” of any Person means any obligation of such Person to
pay rent or other amounts under a lease of property, real or personal, moveable
or immoveable, that is required to be capitalized for financial reporting
purposes in accordance with GAAP.











--------------------------------------------------------------------------------



-7-


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Documentary
Credit Lender (as applicable) and the Revolving Credit Lenders, as collateral
for Documentary Credit obligations, or obligations of Revolving Credit Lenders
to fund participations in respect thereof, cash or deposit account balances or,
if the Documentary Credit Lender benefitting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the Documentary Credit Lender, as applicable (which
documents are hereby consented to by the Revolving Credit Lenders). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, (i) in the case of Cash Management
Agreements existing on the Effective Date, is a Lender or an Affiliate of Lender
as of the Effective Date, and (ii) in the case of Cash Management Agreements
entered into after the Effective Date, is a Lender or an Affiliate of a Lender
at the time it enters into a Cash Management Agreement, in each case, in its
capacity as a party to such Cash Management Agreement.
“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time.
“Cdn. $” means lawful money of Canada.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, or (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority. It is understood and agreed that (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-203, H.R.
4173), all Laws in connection therewith, all guidelines and directives in
connection therewith and any compliance by a Lender with any request or
directive relating thereto, shall, for the purposes of this Agreement, be deemed
to be adopted subsequent to the date hereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States or foreign financial
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
be a “Change in Law” regardless of the date adopted, issued, promulgated or
implemented.
“Change of Control” means, any Person (or any two or more Persons acting in
concert) acquires legal or beneficial ownership, either directly or indirectly,
of more than 35% of the Equity Securities of Open Text entitled to vote for the
election of the board of directors of Open Text.







--------------------------------------------------------------------------------



-8-


“Closing Date” means October 31, 2019.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” means the Assets of the Loan Parties in respect of which the
Administrative Agent, the Collateral Agent or any Lender has a security interest
pursuant to a Security Document or in which a security interest is intended to
be created in favour of the Administrative Agent, the Collateral Agent or any
Lender pursuant to the terms of a Security Document.
“Collateral Account” means the U.S. Grantors’ collateral deposit accounts, if
any, opened at the request of the Administrative Agent for the purpose of
holding proceeds of Collateral.
“Collateral Agent” means Barclays Bank PLC as Collateral Agent for the Lenders
under this Agreement, and any successor appointed pursuant to Section 13.07.
“Commitment” means, at any time, in respect of: (i) the Revolving Credit
Facility, U.S. $750,000,000, as such amount may be increased or reduced pursuant
to the terms hereof (the “Revolving Credit Commitment”); (ii) the Documentary
Credits, U.S. $35,000,000 (the “Documentary Credit Commitment”); and (iii) the
Swing Line Commitments, U.S. $75,000,000, as such amount may be increased or
reduced pursuant to the terms hereof; and provided, for greater certainty, that
(A) the commitments in respect of Documentary Credits constitute part of the
Revolving Credit Commitment, and (B) the Swing Line Commitment constitutes part
of the Revolving Credit Commitment. A “Lender’s Revolving Credit Commitment”, a
“Swing Line Lender’s Commitment” and a “Documentary Credit Lender’s Commitment”
means, at any time, the relevant amount designated as such and set forth
opposite such Lender’s name on Schedule 3 hereof or in the assignment and
assumption agreement executed and delivered pursuant to Section 16.01(2)
pursuant to which it shall become a party hereto (as reduced or increased in
accordance with the terms hereof).
“Commodity Exchange Act” means the U.S. Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate of Open Text signed on its behalf
by its chief executive officer, chief financial officer or any other two senior
officers, in the form attached hereto as Schedule 7.
“Consolidated Assets” means, at any time, the assets of Open Text and its
Subsidiaries, determined on a consolidated basis as of such time in accordance
with GAAP.
“Consolidated Debt” means, at any time, the aggregate amount of all Debt of Open
Text and its Subsidiaries, determined on a consolidated basis as of such time.









--------------------------------------------------------------------------------



-9-


“Consolidated Depreciation and Amortization Expense” means, for any Measurement
Period, depreciation and amortization expense of Open Text and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, in respect of Open Text and its Subsidiaries for
any Measurement Period, and without duplication, Consolidated Net Income for
such period increased, to the extent deducted in calculating Consolidated Net
Income, by the sum of (i) Consolidated Interest Expense for such period; (ii)
Consolidated Income Tax Expense for such period; (iii) Consolidated Depreciation
and Amortization Expense for such period; (iv) Additional Restructuring and
Integration Costs incurred during such period; (v) stock or stock-option based
compensation expenses; (vi) [Reserved]; and (vii) any non-recurring non-cash
items decreasing Consolidated Net Income for such period (such as, for
clarification, deferred revenue deducted in acquisition accounting), and
decreased by (viii) all cash payments during such period relating to non-cash
charges which were added back in determining Consolidated EBITDA in any prior
period (excluding for purposes of this clause (viii) all Additional
Restructuring and Integration Costs, in each case paid in cash during such
period), (ix) interest income (except to the extent deducted in determining
Consolidated Interest Expense) and (x) any non-recurring non-cash items
increasing Consolidated Net Income for such period or which require an accrual
of, or reserve for, cash charges for any future period, all as determined at
such time in accordance with GAAP.
For purposes of calculating Consolidated EBITDA for any period pursuant to any
determination of the Consolidated Net Leverage Ratio, if during such period (or
in the case of calculations determined on a pro forma basis, during the period
from the last day of such period to and including the date as of which such
calculation is made) Open Text or one or more of its Subsidiaries shall have
made a Permitted Disposition or a Permitted Acquisition, Consolidated EBITDA for
such period may, at Open Text’s option, be calculated after giving effect
thereto on a pro forma basis calculated on terms reasonably satisfactory to the
Administrative Agent, giving effect to identifiable cost savings documented to
the reasonable satisfaction of the Administrative Agent.
“Consolidated Income Tax Expense” means, for any Measurement Period, the
aggregate of all Taxes (including deferred Taxes) based on income of Open Text
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Interest Expense” means, in respect of Open Text and its
Subsidiaries, for any Measurement Period, the sum of, without duplication, (i)
all items properly classified as interest expense in accordance with GAAP and
(ii) the imputed interest component of any element of Consolidated Debt (such as
leases) which would not be classified as interest expense pursuant to (i), all
as determined at such time in accordance with GAAP.
“Consolidated Net Debt for Borrowed Money” means, at any time, (a) (i) all Debt
of Open Text and its Subsidiaries of the types described in clause (i) of the
definition of “Debt” hereunder, determined on a consolidated basis, and (ii) all
Synthetic Debt of Open Text and its Subsidiaries as of such time, determined on
a consolidated basis, minus (b) Unrestricted Cash.





--------------------------------------------------------------------------------



-10-




“Consolidated Net Leverage Ratio” means, for any Measurement Period, the ratio
of (a) Consolidated Net Debt for Borrowed Money to (b) Consolidated EBITDA, in
each case for such period.
“Consolidated Net Income” means, for any Measurement Period, the net income
(loss) of Open Text and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
“Consolidated Senior Secured Net Debt for Borrowed Money” means, at any time,
(a) the aggregate amount of (i) all Debt of Open Text and its Subsidiaries of
the types described in clause (i) of the definition of “Debt” hereunder and
secured by an Encumbrance on the Assets of Open Text or any of its Subsidiaries,
determined on a consolidated basis, and (ii) all Synthetic Debt of Open Text and
its Subsidiaries and secured by an Encumbrance on the Assets of Open Text or any
of its Subsidiaries as of such time, determined on a consolidated basis, minus
(b) Unrestricted Cash.
“Consolidated Senior Secured Net Leverage Ratio” means, for any Measurement
Period, the ratio of (a) Consolidated Senior Secured Net Debt for Borrowed Money
to (b) Consolidated EBITDA, in each case for such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the corresponding meaning.
“Covered Entity” means any of the following:
(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 20.08.
“Credit Documents” means this Agreement, the Documentary Credits, the Security
Documents, the Eligible Hedging Agreements, the Eligible Cash Management
Agreements, certificates and written notices executed by any of the Loan Parties
and delivered to the Collateral Agent, the Administrative Agent or the Lenders,
or any of them, and all other documents designated by their terms as “Credit
Documents” and executed and delivered to the Collateral Agent, the
Administrative Agent or the Lenders, or any of them, by any of the Loan Parties
in connection with the Revolving Credit Facility.







--------------------------------------------------------------------------------



-11-


“Custodian” has the meaning specified in Section 13.01(2).
“Debenture” has the meaning specified in Section 2.12(1)(c).
“Debt” of any Person means, at any time, (without duplication), (i) all
indebtedness of such Person for borrowed money including borrowings of
commodities, bankers’ acceptances, letters of credit or letters of guarantee;
(ii) all indebtedness of such Person for the deferred purchase price of property
or services represented by a note or other evidence of indebtedness (other than
trade payables and other current liabilities incurred in the ordinary course of
business); (iii) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property) (but excluding customary title retention provisions in
supply contracts entered into in the ordinary course of business with payment
terms not exceeding 120 days and as to which payments are not overdue by more
than 30 days); (iv) all indebtedness of another Person secured by an Encumbrance
on any properties or assets of such Person (other than Encumbrances being
contested in good faith); (v) all Capital Lease Obligations of such Person; (vi)
the aggregate amount at which any shares in the capital of such Person which are
redeemable or retractable at the option of the holder may be retracted or
redeemed for cash or indebtedness of the type described in clause (i) above
provided all conditions precedent for such retraction or redemption have been
satisfied; (vii) all other obligations of such Person upon which interest
charges are customarily paid by such Person; (viii) the net amount of all
obligations of such Person (determined on a marked-to-market basis) under
Hedging Agreements; and (ix) all Debt Guaranteed by such Person.
“Debt Guaranteed” by any Person means the maximum amount which may be
outstanding at the relevant time of all Debt which is directly or indirectly
guaranteed by such Person or which such Person has agreed (contingently or
otherwise) to purchase or otherwise acquire, or in respect of which such Person
has otherwise assured a creditor or other Person against loss; provided that in
circumstances in which less than such amount has been guaranteed by such Person,
only the guaranteed amount shall be taken into account in determining such
Person’s Debt Guaranteed; and provided further that, for clarification, “Debt
Guaranteed” does not include comfort letters, keep well agreements and other
agreements of similar effect given by such Person in respect of another Person
for the purpose of satisfying Law, retaining officers and directors of such
other Person or financial audits of such other Person, in each case, in
accordance with customary business practices of such Person.
“Debtor Relief Laws” means the BIA, the CCAA, the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.









--------------------------------------------------------------------------------



-12-




“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, passage of time, or both, would constitute
an Event of Default.
“Default Interest” has the meaning specified in Section 3.05(3).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.14, any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Documentary Credit
Lender, any Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in
Documentary Credits or Swing Line Advances) within two Business Days of the date
when due, (b) has notified the Borrowers or the Administrative Agent or any
Documentary Credit Lender or Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund an Advance hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, after the date hereof, (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) become the subject
of a Bail-in Action or (iii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate,







--------------------------------------------------------------------------------



-13-


disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.13) upon delivery of written notice of such determination
to the Borrowers, each Documentary Credit Lender, each Swing Line Lender and
each Lender.
“Deposit Account Control Agreement” has the meaning specified in Section
7.01(15)(c)(i).
“Designated Borrower” means certain Subsidiaries of the Borrowers listed on
Schedule 12 hereto or that may become a party hereto pursuant to Section 2.03.
“Designated Borrower Notice” has the meaning specified in Section 2.03(2).
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.03(2).
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule B and Schedule I.
“Disposition” means with respect to any Asset of any Person, any direct or
indirect sale, lease (where such Person is the lessor of such Asset),
assignment, cession, transfer, exchange, conveyance, release or gift of such
Asset, including by means of a Sale-Leaseback Transaction and “Dispose” and
“Disposed” have meanings correlative thereto; provided that dispositions of past
due accounts receivable in connection with the collection, write down or
compromise thereof in the ordinary course of business shall not constitute
Dispositions.
“Documentary Credit” means a letter of credit (including a standby letter of
credit) or a letter of guarantee issued or to be issued by a Documentary Credit
Lender for the account of a Revolving Credit Borrower pursuant to Article 4 and
denominated in such currency as may be requested by the applicable Borrower and
agreed to by the Documentary Credit Lender (which, in any event, shall include
U.S. $, Cdn. $, Pounds Sterling and Euros) as the same may be amended,
supplemented, extended or restated from time to time.
“Documentary Credit Borrower” means a Revolving Credit Borrower.
“Documentary Credit Borrowing” has the meaning specified in Section 4.06(2).
“Documentary Credit Commitment” means the obligation of a Documentary Credit
Lender to issue Documentary Credits under the Revolving Credit Facility, as such
obligation may be increased or reduced from time to time in accordance with the
provisions of this Agreement.









--------------------------------------------------------------------------------



-14-


“Documentary Credit Fee” means the fee in basis points per annum set forth and
defined in Schedule 6, or such other fee as may be agreed between a Borrower and
a Documentary Credit Lender.
“Documentary Credit Lender” means Royal Bank of Canada and any Revolving Credit
Lender that has a Documentary Credit Commitment (and, where the context
requires, also means the issuer of any Existing Documentary Credit which remains
outstanding).
“Documentary Credit Participation Fee” means the fee in basis points per annum
set forth and defined in Schedule 6.
“EBITDA” means, as to any Subsidiary of Open Text for any Measurement Period,
and without duplication, net income (or loss) of such Subsidiary for such period
increased, to the extent deducted in calculating net income (or loss), by the
sum of (i) interest expenses of such Subsidiary for such period; (ii) income tax
expenses of such Subsidiary for such period; (iii) depreciation and amortization
expenses of such Subsidiary for such period; (iv) such Subsidiary’s ratable
share of Additional Restructuring and Integration Costs incurred during such
period; (v) stock or stock-option based compensation expenses of such
Subsidiary; (vi) [Reserved]; and (vii) any non-recurring non-cash items
decreasing net income of such Subsidiary for such period (such as, for
clarification, deferred revenue deducted in acquisition accounting), and
decreased by (viii) all cash payments made by such Subsidiary during such period
relating to non-cash charges which were added back in determining EBITDA in any
prior period (excluding for purposes of this clause (viii) such Subsidiary’s
ratable share of Additional Restructuring and Integration Costs, in each case,
paid in cash during such period), (ix) interest income (except to the extent
deducted in determining interest expense) of such Subsidiary and (x) any
non-recurring non-cash items increasing net income of such Subsidiary for such
period or which require an accrual of, or reserve for, cash charges for any
future period, all as determined at such time in accordance with GAAP.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.









--------------------------------------------------------------------------------



-15-




“Effective Date” means the date on which the conditions precedent set forth in
Section 5.01 have been satisfied and the Administrative Agent has provided
notice of such satisfaction to the Borrowers and the Lenders. For the avoidance
of doubt, the Effective Date is October 31, 2019.
“Effective Yield” means, as to any Debt, the yield thereon, whether in the form
of interest rate, margin, original issue discount, up-front fees, interest rate
floors or similar devices, all recurring fees and all other fees, or otherwise;
provided that original issue discount and up-front fees shall, for floating rate
Debt, be equated to interest rate assuming a 4-year life to maturity; and
provided further that “Effective Yield” shall not include arrangement fees or
similar fees paid to the arrangers or lenders for such Debt.
“Eligible Assignee” means any Person (other than a natural person, any Loan
Party (except assignments to the applicable Borrower pursuant to Section 16.01)
or any Affiliate of a Loan Party), in respect of which any consent that is
required by Section 16.01 has been obtained.
“Eligible Cash Management Agreements” means any Cash Management Agreement that
is in existence as of the Effective Date or entered into after the Effective
Date, in each case, by and between the Loan Parties and any Cash Management
Bank.
“Eligible Hedging Agreements” means one or more agreements between the Loan
Parties and certain of the Lenders or an Affiliate of a Lender (collectively,
the “Hedge Lenders”) evidenced by a form of agreement approved by the
International Swaps and Derivatives Dealers Association, Inc. (or other form
approved by the Administrative Agent) using the full two-way payment method to
calculate amounts payable thereunder and evidencing (i) any interest rate hedge
(including any interest rate swap, cap or collar); or (ii) any foreign exchange
hedge, provided that any such hedging agreements entered into by any Loan Party
and any Person at the time that such Person was a Lender or an Affiliate of a
Lender hereunder shall continue to be an Eligible Hedging Agreement
notwithstanding that such Person (or its Affiliate) ceases, at any time, to be a
Lender hereunder.
“Encumbrance” means any hypothec, mortgage, pledge, security interest, lien,
charge or any encumbrance of any kind that in substance secures payment or
performance of an obligation of any Loan Party and includes the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease or
other title retention agreement.
“Environmental Laws” means all Laws relating to the environment, occupational
health and safety matters or conditions, Hazardous Substances, pollution or
protection of the environment, including Laws relating to (i) on site or
off-site contamination; (ii) occupational health and safety relating to
Hazardous Substances; (iii) chemical substances or products; (iv) Releases of
pollutants, contaminants, chemicals or other industrial, toxic or radioactive
substances or Hazardous Substances into the environment; and (v) the
manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Substances, the clean-up or other remediation thereof, and
including the Canadian Environmental Protection Act, 1999 S.C. 1999, c.33, the
Fisheries Act R.S.C. 1985, c.F.





--------------------------------------------------------------------------------



-16-


14, Transportation of Dangerous Goods Act, S.C. 1992 c.34, the Migratory Birds
Convention Act, S.C. 1994, c. 22, the Species at Risk Act S.C. 2002, c. 29, the
Hazardous Products Act R.S.C. 1985, c.H-3, the Canada Shipping Act 2001, S.C.
2001, c.26, the Canada Wildlife Act R.S.C. 1985, c.W-9, the Clean Air Act, 42
U.S.C. § 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601 et seq., the Emergency Planning and Community Right-To-Know Act, 42
U.S.C. § 11001 et seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq., and the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.
“Environmental Liabilities” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, Open Text or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) Borrower’s, Open Text’s or any of its Subsidiaries’
generation, use, handling, collection, treatment, storage, transportation,
recovery, recycling or disposal of any Hazardous Substances, (c) exposure to any
Hazardous Substances, (d) the release or threatened release of any Hazardous
Substances into the environment, or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permits” includes all permits, certificates, approvals,
registrations and licences issued by any Governmental Authority to any of the
Loan Parties or to the Business pursuant to Environmental Laws and required for
the operation of the Business or the use of the Owned Real Properties or other
Assets of any of the Loan Parties.
“Equivalent U.S. $ Amount” means, with respect to an amount denominated in U.S.
Dollars, such amount, and with respect to an amount denominated in any other
currency, the equivalent in U.S. Dollars of such amount determined at the
Exchange Rate on the applicable Valuation Date.
“Equity Securities” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person’s capital, whether outstanding
on the Effective Date or issued after the Effective Date, including any interest
in a partnership, limited partnership or other similar Person and any beneficial
interest in a trust, and any and all rights, warrants, options or other rights
exchangeable for or convertible into any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.
“ERISA Group” means, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common







--------------------------------------------------------------------------------



-17-


control and all other entities which, together with any of the Loan Parties, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euros” means the single currency of the participating members of the European
Union.
“Eurodollar Rate” means for any Interest Period as to any LIBOR Advance:
(a) until such time as an Alternate Rate of Interest is determined pursuant to
Section 3.04(3), (i) the rate per annum determined by the Administrative Agent
to be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits in U.S. Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London, England time), two Business Days prior to
the commencement of such Interest Period, (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits in U.S. Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, the LIBO Rate shall
be equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i) or (ii) is below zero, the
Eurodollar Rate will be deemed to be zero; and
(b)    following the determination of an Alternate Rate of Interest pursuant to
Section 3.04(3), such Alternate Rate of Interest.
“Event of Default” has the meaning specified in Section 8.01(1).
“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into U.S. Dollars, Euros or another currency (the
“Exchanged Currency”), as set forth on such date on the relevant Reuters screen
at or about 11:00 a.m. (London, England time) on such date. In the event that
such rate does not appear on the Reuters screen, the “Exchange Rate” with
respect to exchanging such Pre-Exchange Currency into such Exchanged Currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrowers or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
Pre-Exchange Currency are then being conducted, at or about 11:00 a.m., local
time, on such date for the purchase of the Exchanged Currency, with such
Pre-Exchange Currency for delivery two Business Days later; provided, that if at
the time of any such determination,





--------------------------------------------------------------------------------



-18-


no such spot rate can reasonably be quoted, the Administrative Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.
“Exchanged Currency” has the meaning specified in the definition of “Exchange
Rate” herein.
“Excluded Hedging Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the U.S.
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 22.13 and any
and all Guarantees of such Guarantor’s Hedging Obligations by other Guarantors)
at the time the Guarantee of such Guarantor or the grant of such security
interest becomes effective with respect to such Hedging Obligation. If a Hedging
Obligation arises under a master agreement governing more than one hedge, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to hedges for which such Guarantee or security interest is or
becomes illegal.
“Excluded Subsidiary” means (i) any non-wholly owned Subsidiary of Open Text,
(ii) any Immaterial Subsidiary, (iii) any Foreign Subsidiary and (iv) any other
Subsidiary of Open Text (other than a Borrower) to the extent that the entering
into of a Guarantee in respect of the Revolving Credit Facility would give rise
to material adverse tax consequences or would be materially restricted or
limited or prohibited by Law; provided that, except as set forth in the
succeeding proviso, Open Text and the other Loan Parties shall represent, in the
aggregate, at least 70% of Consolidated EBITDA (such percentage of Consolidated
EBITDA, the “Minimum Guarantor Coverage”), and Open Text shall be obligated to
designate one or more Subsidiaries that would otherwise qualify as Excluded
Subsidiaries as Material Subsidiaries in order to comply with the terms of this
proviso; provided further that if, solely as a result of material adverse tax
consequences or material restrictions or limitations or prohibitions of Law, the
Loan Parties are unable to comply with the foregoing proviso, then the Minimum
Guarantor Coverage may be lower than 70% of Consolidated EBITDA, provided that
Open Text certifies to the Administrative Agent the nature of such restrictions,
prohibitions or tax consequences in reasonable detail. Notwithstanding anything
to the contrary contained in this definition, (i) to the extent that the
financial results of any Subsidiary of Open Text negatively impact Consolidated
EBITDA for any Measurement Period, such Subsidiary shall be disregarded for
purposes of the calculations contained in the foregoing two provisos; (ii) no
Subsidiary shall be deemed to be an Excluded Subsidiary if it has guaranteed any
Indebtedness incurred pursuant to clause (b) or (o) of the definition of
Permitted Debt or Refinancing Debt in respect thereof; and (iii) with respect to
any Immaterial Subsidiary acquired after the Effective Date, such Immaterial
Subsidiary







--------------------------------------------------------------------------------



-19-


shall not be subject to the representations, warranties, covenants, Events of
Default and other provisions in the Credit Documents for a period of twelve
months following any such acquisition; provided that such twelve month period
may be extended upon notice to the Administrative Agent in connection with tax
filings or assessments necessary to complete any dissolution, winding up, merger
or amalgamation of any such Immaterial Subsidiary.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Loan Party hereunder or under any Credit Document, (a) Taxes imposed on or
measured by its net income or capital, and franchise Taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or resident or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes or any
similar Tax imposed by any jurisdiction in which the Lender is located, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the applicable Borrower under Section 9.03(2) or a Foreign Lender that becomes a
party hereto during the continuance of an Event of Default), any withholding Tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 9.02(5), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding Tax
pursuant to Section 9.02(1), and (d) any United States federal withholding Taxes
that are imposed under FATCA.
“Exempt Immaterial Subsidiary” has the meaning specified in the definition of
“Immaterial Subsidiary” herein.
“Existing Credit Agreement” means that certain Credit Agreement initially dated
as of October 2, 2006, as amended as of February 15, 2007 and as of September
24, 2009, as amended and restated as of November 9, 2011, as amended as of
December 16, 2013 and as of December 22, 2014, as further amended and restated
as of January 15, 2015, as amended as of June 16, 2016, as of February 1, 2017,
as of May 5, 2017, and as of September 16, 2017, and as further amended and
restated as of May 30, 2018, by and among the Borrowers and Guarantors party
thereto, Barclays Bank PLC as administrative agent and collateral agent, the
other financial institutions party thereto and the lenders party thereto from
time to time.
“Existing Credit Facility” means the revolving credit facility under the
Existing Credit Agreement.
“Existing Documentary Credits” means outstanding Documentary Credits issued
prior to the Effective Date by any Documentary Credit Lender and set out in
Schedule N.







--------------------------------------------------------------------------------



-20-


“Face Amount” means, in respect of a Documentary Credit, the maximum amount
which the Documentary Credit Lender is contingently liable to pay to the
beneficiary thereof.
“Facility” means the Revolving Credit Facility and any Incremental Facility that
is not implemented in the form of an increase to the Revolving Credit Facility.
“Facility Fee” means the applicable fee in basis points per annum set forth and
defined in Schedule 6. The Facility Fee shall be adjusted as of the earlier of
(i) 3 Business Days after the date the Administrative Agent receives the
relevant Compliance Certificate calculating the Consolidated Net Leverage Ratio;
and (ii) the latest date specified in Section 8.01(1)(a) for the delivery of the
relevant Compliance Certificate.
“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (or
any amended or successor provisions that are substantively comparable and not
materially more onerous to comply with) and any current or future regulations
thereunder or official interpretation thereof, any intergovernmental agreement
entered into in respect thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with).
“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Rate for any day is less than zero, the Federal Funds Rate for such day will be
deemed to be zero.
“Fees” means the fees payable by the Borrowers under this Agreement or under any
other Credit Document.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Open Text.
“Financial Quarter” means, in respect of any Loan Party, a period of
approximately three consecutive months in each Financial Year ending on March
31, June 30, September 30, and December 31, as the case may be, of such year.
“Financial Year” means the financial year of Open Text commencing on or about
July 1 of each calendar year and ending on June 30 of such calendar year.
“First Amendment” means that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of June 16, 2016, among the Borrowers, the
Guarantors party thereto, the lenders party thereto, and the Administrative
Agent.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National





--------------------------------------------------------------------------------



-21-


Flood Insurance Reform Act of 1994 as now or hereafter in effect or any
successor statute thereto, (iv) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (v) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto.
“Foreign Lender” means any Lender that is not resident for income tax or
withholding tax purposes under the laws of the jurisdiction in which the
applicable Borrower is resident for tax purposes on the Effective Date and that
is not otherwise considered or deemed in respect of any amount payable to it
hereunder or under any Credit Document to be resident for income tax or
withholding tax purposes in the jurisdiction in which the applicable Borrower is
resident for tax purposes by application of the laws of that jurisdiction. For
purposes of this definition, Canada and each Province and Territory thereof
shall be deemed to constitute a single jurisdiction and the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Foreign Plan” means any benefit plan, other than a Canadian Benefit Plan or
Canadian Pension Plan, sponsored, maintained or contributed to by any Loan Party
that under applicable law other than the laws of the United States or any
political subdivision thereof, is required to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained exclusively by
a Governmental Authority.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan or (d) the incurrence of any liability by any Loan Party under
applicable law on account of the complete or partial termination of such Foreign
Plan or on account of the complete or partial withdrawal of any participating
employer therein.
“Foreign Subsidiary” means any Subsidiary of Open Text that is organized or
existing under the laws of a jurisdiction other than (a) the laws of Canada or
(b) the laws of a jurisdiction located within Canada or the United States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Documentary Credit Lender, such Defaulting Lender’s ratable share
of the outstanding Documentary Credit obligations other than Documentary Credit
obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of Swing Line Advances other than Swing Line Advances as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.





--------------------------------------------------------------------------------



-22-




“GAAP” means accounting principles generally accepted in the United States
applied on a consistent basis; provided, however, that, in the event of any
change in GAAP from those applied in the preparation of the financial statements
of Open Text most recently delivered on or prior to the Effective Date that
would affect the computation of any financial covenant, ratio, accounting
definition or requirement set forth in this Agreement or any other Credit
Document, if Open Text or the Majority Lenders shall so request, the
Administrative Agent, the Majority Lenders and the Borrowers shall negotiate in
good faith, each acting reasonably, to amend such financial covenant or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, further, that, until so amended as provided in the preceding
proviso, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP without regard to such change therein, and (b) the Loan
Parties shall furnish to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement, setting forth a
reconciliation between calculations of such financial covenant or requirement
made before and after giving effect to such change in GAAP; provided, further,
that, notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the Effective Date
shall continue to be treated as an operating lease (and any future lease, if it
were in effect on the Effective Date, that would be treated as an operating
lease for purposes of GAAP as of the Effective Date shall be treated as an
operating lease), in each case, for purposes of this Agreement, notwithstanding
any change in GAAP after the Effective Date.
“Governmental Authority” means the government of Canada, the United States or
any other nation, or of any political subdivision thereof, whether provincial,
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies such as the European Union or
the European Central Bank and including a Minister of the Crown, Superintendent
of Financial Institutions or other comparable authority or agency.
“Guaranteed Obligations” has the meaning specified in Section 22.01.
“Guaranteed Parties” has the meaning specified in Section 22.01.
“Guarantee” means the guarantee of each of the Guarantors set forth in Article
22 and any additional guarantee of a Guarantor in respect of the Guaranteed
Obligations. For the avoidance of doubt, no Person shall guarantee its own
Obligations.
“Guarantor” means Open Text and each Subsidiary of Open Text (other than any
Excluded Subsidiaries), in each case, in its capacity as a guarantor under the
Guarantee.
“Hazardous Substance” means any substance, waste, liquid, gaseous or solid
matter, fuel, micro-organism, sound, vibration, ray, heat, odour, radiation,
energy, plasma and organic







--------------------------------------------------------------------------------



-23-


or inorganic matter, alone or in any combination which is regulated under any
applicable Environmental Laws as hazardous waste, a hazardous substance, a
pollutant, a deleterious substance, a contaminant or a source of pollution or
contamination under any Environmental Law.
“Hedge Lenders” has the meaning specified in the definition of “Eligible Hedging
Agreements” herein.
“Hedging Agreements” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments to current or former directors,
officers, employees or consultants (in their capacities as such) of Open Text or
any of its Subsidiaries shall be a Hedging Agreement.
“Hedging Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act,
including any Hedging Agreements.
“Immaterial Subsidiary” means any Subsidiary of Open Text that has less than, as
at the end of any Measurement Period, (i) U.S. $40,000,000 of EBITDA and (ii)
U.S. $80,000,000 of Assets. Notwithstanding anything to the contrary contained
in this Agreement, Open Text may from time to time designate, by notice to the
Administrative Agent, Immaterial Subsidiaries representing, in the aggregate at
any time, up to 7.5% of Consolidated EBITDA (measured as at the end of the most
recently-ended period of four consecutive Financial Quarters at such time) as
being exempt from Section 7.02 and Section 8.01 of this Agreement (any such
Immaterial Subsidiary, an “Exempt Immaterial Subsidiary”). As of the the
Effective Date, any such Exempt Immaterial Subsidiaries are set forth on
Schedule J hereto.
“Impermissible Qualification” means, relative to (i) the financial statements or
notes thereto of any Person; or (ii) the opinion or report of any independent
auditors as to any financial statement or notes thereto, any qualification or
exception to such financial statements, notes, opinion or report, as the case
may be, which (a) is of a “going concern” or similar nature; or (b) relates to
any limited scope of examination of material matters relevant to such financial
statement, if such limitation results from the refusal or failure of such Person
to grant access to necessary information therefore within the power of such
Person to so grant.
“Incremental Advances” has the meaning specified in Section 2.01(4).
“Incremental Commitment” means any commitment made by a Lender to provide all or
any portion of any Incremental Facility.







--------------------------------------------------------------------------------



-24-


“Incremental Facility” has the meaning specified in Section 2.01(4).
“Indemnified Liabilities” has the meaning specified in Section 15.01(2).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 15.01(2).
“Information” has the meaning specified in Section 6.01(6).
“Instruments” means (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee’s possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the Person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument.
“Intellectual Property” means domestic and foreign: (i) patents, applications
for patents and reissues, divisions, continuations, renewals, extensions and
continuations-in-part of patents or patent applications; (ii) proprietary and
non-public business information, including inventions (whether patentable or
not), invention disclosures, improvements, discoveries, trade secrets,
confidential information, know-how, methods, processes, designs, technology,
technical data, schematics, formulae and customer lists, and documentation
relating to any of the foregoing; (iii) copyrights, copyright registrations and
applications for copyright registration; (iv) mask works, mask work
registrations and applications for mask work registrations; (v) designs, design
registrations, design registration applications and integrated circuit
topographies; (vi) trade names, business names, corporate names, domain names,
website names and world wide web addresses, common law trade-marks, trade-mark
registrations, trade mark applications, trade addresses and logos, and the
goodwill associated with any of the foregoing; (vii) computer software and
programs (both source code and object code form), all proprietary rights in the
computer software and programs and all documentation and other materials related
to the computer software and programs; and (viii) any other intellectual
property and industrial property.
“Intercompany Instruments” means all Instruments issued by or evidencing an
obligation of any Loan Party to another Loan Party or any Subsidiary of a Loan
Party to a Loan Party.
“Intercompany Securities” means all Securities issued by any Loan Party to
another Loan Party or any Subsidiary of a Loan Party to a Loan Party.







--------------------------------------------------------------------------------



-25-


“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
January 16, 2014, between the Administrative Agent and the Term B Agreement
Agent.
“Interest Period” means, for each LIBOR Advance, a period which commences (i) in
the case of the initial Interest Period, on the date the LIBOR Advance is made
or converted from another Type of Accommodation, and (ii) in the case of any
subsequent Interest Period, on the last day of the immediately preceding
Interest Period in respect of a maturing LIBOR Advance, and which ends, in
either case, on the day selected by the applicable Borrower in the applicable
Borrowing Notice or Interest Rate Election Notice. The duration of each Interest
Period shall be 1, 2, 3 or 6 months (or, if available to all Lenders making the
applicable LIBOR Advances, 12 months), unless the last day of a LIBOR Interest
Period would otherwise occur on a day other than a Business Day, in which case
the last day of such Interest Period shall be extended to occur on the next
Business Day, or if such extension would cause the last day of such Interest
Period to occur in the next calendar month, the last day of such Interest Period
shall occur on the preceding Business Day.
“Interest Rate Election Notice” has the meaning specified in Section 3.03(3).
“Interpolated Rate” means, in relation to the LIBO Rate in respect of any
Advance, the rate which results from interpolating on a linear basis between:
(a)    the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of such Advance; and
(b)    the applicable LIBO Rate for the shortest period (for which that LIBO
Rate is available) which exceeds the Interest Period of such Advance,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of such Advance.
“Investment Credit” means the amount of any dividends, distributions, returns of
capital, repayments of loans or similar payments paid to any Loan Party during
the term of this Agreement by any Person in which Investments may be made under
Section 7.02.
“Investments” means, as applied to any Person (the “investor”), any direct or
indirect purchase or other acquisition by the investor of, or a beneficial
interest in, Equity Securities of any other Person, including any exchange of
Equity Securities for Indebtedness, or any direct or indirect loan, advance
(other than advances to directors, officers and employees for moving, travel and
entertainment expenses, drawing accounts and similar expenditures in the
ordinary course of business) or capital contribution by the investor to any
other Person, including all Indebtedness and accounts receivable owing to the
investor from such other Person that did not arise from sales or services
rendered to such other Person in the ordinary course of the investor’s business,
or any direct or indirect purchase or other acquisition of bonds, notes,
debentures or other debt securities of, any other Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment minus
any amounts (a) realized upon the





--------------------------------------------------------------------------------



-26-


disposition of assets comprising an Investment (including the value of any
liabilities assumed by any Person other than the Borrowers or any Subsidiary in
connection with such disposition), (b) constituting repayments of Investments
that are loans or advances or (c) constituting cash returns of principal or
capital thereon (including any dividend, redemption or repurchase of equity that
is accounted for, in accordance with GAAP, as a return of principal or capital).
“investor” has the meaning specified in the definition of “Investments” herein.
“Issue” means an issue of a Documentary Credit by a Documentary Credit Lender
pursuant to Article 4.
“Issue Date” has the meaning specified in Section 4.02(1).
“Issue Notice” has the meaning specified in Section 4.02(1).
“ITA” has the meaning specified in Section 6.01(18).
“Laws” means all legally enforceable statutes, codes, ordinances, decrees,
rules, regulations, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, rulings
or awards, policies, voluntary restraints, guidelines, or any provisions of the
foregoing, including general principles of common and civil law and equity,
binding on the Person referred to in the context in which such word is used; and
“Law” means any one of the foregoing.
“Lender’s Revolving Credit Commitment” has the meaning specified in the
definition of “Commitment” herein.
“Lead Arranger” means Barclays Bank PLC.
“Lender Fee Letter” means that certain Lender Fee Letter, dated as of the
Closing Date, between the Borrowers and each Lender, pursuant to which the
Borrowers have agreed to pay certain upfront and amendment fees to the Lenders
on the Effective Date.
“Lenders” means, collectively, the financial institutions and other Persons set
forth on the signature pages hereof as Lenders, and any assignee thereof
pursuant to the provisions of this Agreement upon such assignee executing and
delivering an Assignment and Assumption to each applicable Borrower and the
Administrative Agent, or any other Person which becomes a Lender party to this
Agreement, and in the singular any one of such Lenders. A Lender which, at any
relevant time, has (i) a Revolving Credit Commitment is sometimes referred to
herein as a “Revolving Credit Lender”; (ii) a Documentary Credit Commitment is
sometimes referred to herein as a “Documentary Credit Lender”; and (iii) a Swing
Line Commitment is sometimes referred to herein as a “Swing Line Lender”.
“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”
herein.







--------------------------------------------------------------------------------



-27-




“LIBOR Advance” has the meaning specified in the definition of “Advances”
herein.
“Loan Parties” means, collectively, the Borrowers and the Guarantors, and “Loan
Party” means any one of them.
“Majority Lenders” means, at any time, Lenders whose Revolving Credit
Commitments at such time, taken together, are greater than 50% of the aggregate
amount of the Revolving Credit Commitments at such time.
“Material Adverse Effect” means a material adverse effect on: (i) the business,
operations, financial condition, liabilities (contingent or otherwise) or
properties of Open Text and its Subsidiaries, taken as a whole; (ii) the ability
of the Loan Parties, taken as a whole, to perform their obligations under the
Credit Documents; or (iii) the rights or remedies of the Administrative Agent
and the Lenders under the Credit Documents, taken as a whole.
“Material Agreements” means those agreements (as amended, supplemented, revised
or restated as permitted herein from time to time) of any of the Loan Parties,
the breach, non-performance or cancellation of which, or the failure of which to
renew, or the termination, revocation or lapse of which, would reasonably be
expected to have a Material Adverse Effect and which cannot promptly be replaced
by an alternative comparable contract with comparable commercial terms, which
agreements, if any, as of the Effective Date, are listed on Schedule H (as
amended, restated, supplemented or replaced as permitted hereunder).
“Material Disposition” means any Disposition or series of related Dispositions
that involves Assets having a fair value, or consideration received for such
Assets, in excess of U.S. $30,000,000.
“Material Intellectual Property Rights” has the meaning specified in Section
6.01(10).
“Material Owned Real Property” means any owned real property (or owned
immoveable property, as applicable) of any Loan Party acquired after the
Effective Date having a fair value or book value of greater than
U.S. $10,000,000.
“Material Permits” means the Authorizations, the breach, non-performance,
cancellation or non-availability of which, or failure of which to renew, would
reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary of Open Text other than an Excluded
Subsidiary (but including any Subsidiary that has been designated as a Material
Subsidiary as provided in the definition of “Excluded Subsidiary”).
“Measurement Period” means, as of any date of determination, the four
consecutive Financial Quarters most recently ended prior to such date.







--------------------------------------------------------------------------------



-28-




“Minimum Guarantor Coverage” has the meaning specified in the definition of
“Excluded Subsidiary” herein.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Property” has the meaning specified in Section 2.01(5).
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which any Loan
Party or any member of the ERISA Group is then making or accruing an obligation
to make contributions or, within the preceding five (5) plan years, has made or
had an obligation to make such contributions and excludes any Canadian Benefit
Plan.
“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including any Loan Party or any member of the ERISA Group) at least
two of whom are not under common control, as such a plan is described in
Sections 4063 and 4064 of ERISA.
“Non-Consenting Lender” has the meaning specified in Section 17.01(6).
“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Open Text, its Affiliates, its Subsidiaries or their Securities.
“Non-Public Lenders” means Lenders that wish to receive Non-Public Information
with respect to Open Text, its Affiliates, its Subsidiaries or their Securities.
“Obligations” means all debts, liabilities and obligations of or owing by the
Loan Parties to any Guaranteed Party at any time and from time to time, present
and future, direct and indirect, absolute and contingent, matured or not
(including all Accommodations), arising from this Agreement, any Eligible Cash
Management Agreements, any Eligible Hedging Agreements or any other Credit
Document, and all amendments, restatements, replacements, renewals, extensions,
or supplements and continuations thereof, and whether the Loan Parties are bound
alone or with another or others, and whether as principal or surety, and
including all liabilities of the Loan Parties arising as a consequence of their
failure to pay or fulfill any of such debts, liabilities and obligations.
“Obligor” has the meaning specified in Section 7.01(15)(c)(ii).
“Open Text” means Open Text Corporation.
“Original Closing Date” means November 9, 2011.
“Original Currency” has the meaning specified in Section 17.02(1).
“Other Currency” has the meaning specified in Section 17.02(1).







--------------------------------------------------------------------------------



-29-


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document.
“Owned Real Properties” means, collectively, the land and premises listed on
Schedule E and the Buildings and Fixtures thereon.
“Participant” has the meaning assigned to such term in Section 16.01(5).
“Participant Register” has the meaning specified in Section 16.01(8).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
“Permitted Acquisitions” means any Acquisition (i) which is of a Person carrying
on a business which is the same as or related, ancillary, incidental or
complementary to the business carried on by any Loan Party (or if an asset
Acquisition, is of assets used or useful in a business which is the same as or
related, ancillary, incidental or complementary to the business carried on by
any Loan Party); (ii) in respect of which Open Text provides, together with the
next Compliance Certificate required to be delivered in accordance with Section
7.01(1)(a)(iii) following the date of such Acquisition, a certificate of the
chief financial officer containing information in reasonable detail regarding
the cost of such Acquisition, the projected earnings of such Acquisition, the
financial and acquisition structure of such Acquisition, audited financial
statements of the subject of such Acquisition for the previous two years to the
extent available, and financial projections, on a quarterly basis, for the
succeeding year, and on an annual basis for the year thereafter (or such later
period as the Administrative Agent may reasonably request), which shall
demonstrate, after giving effect to such Acquisition, compliance with the
financial covenant set forth in Section 7.03 as at the date of such Acquisition,
and at all relevant times during the period of 12 months thereafter (calculated
on a pro forma basis and based on the projected performance of such Acquisition
for such 12 month period); provided that such information may be provided after
such Acquisition upon the reasonable request of the Administrative Agent; (iii)
in respect of which the Lenders will have a security interest over the assets to
be acquired (to the extent such assets are acquired by a Loan Party), subject
only to Permitted Exceptions and Permitted Encumbrances (and if such Acquisition
is an Acquisition of Equity Securities of any Person that is a Material
Subsidiary, to the extent the Minimum Guarantor Coverage would not otherwise be
satisfied, also a full liability guarantee (subject to any limitations imposed
by Law on the amount of such liability) and a security interest over the assets
of such Person, subject only to Permitted Exceptions and Permitted
Encumbrances), or arrangements satisfactory to the Administrative Agent, acting
reasonably, shall have been made for the providing of such guarantee and the
obtaining of such security interests, as applicable, within a period not to
exceed 90 days following the date of such Acquisition; and (iv) if such







--------------------------------------------------------------------------------



-30-


Acquisition is an Acquisition of Equity Securities of any Person, in respect of
which such acquiring Person acquires a percentage of the Equity Securities of
such Person sufficient to permit such acquiring Person to effect the acquisition
of 100% of the Equity Securities of such Person in a subsequent transaction
under Law.
“Permitted Debt” means,
(a)
Debt hereunder or under any other Credit Document;



(b)
Debt existing on the Effective Date, and set forth in Schedule K and, in case of
the Term B Credit Agreement up to U.S. $250,000,000 in aggregate principal
amount of “Incremental Term Facilities” permitted under the Term B Credit
Agreement on the terms in effect as of the Effective Date;



(c)
[Reserved].



(d)
[Reserved].



(e)
intercompany Debt permitted by Section 7.02(9)(b) or Section 7.02(9)(c) and
intercompany Debt, payments on which are excluded from the definition of
“Restricted Payments” by clause (x) or (y) thereof, which Debt shall, in each
case, if owing to a Loan Party, be pledged, subject to Permitted Exceptions, to
the Administrative Agent or the Collateral Agent, as applicable, under the
applicable Security Agreement;



(f)
Capital Lease Obligations in an aggregate amount of not more than
U.S. $120,000,000 (or the equivalent thereof in any other currency) at any time
outstanding;



(g)
Debt secured by Purchase Money Mortgages in an aggregate amount of not more than
U.S. $100,000,000 (or the equivalent thereof in any other currency) at any time
outstanding;



(h)
Debt under or in connection with customary treasury, depositary, cash
management, automatic clearinghouse arrangements, overdraft protections, cash
pooling or netting or setting off arrangements or similar arrangements in the
ordinary course of business or consistent with past practice;



(i)
Debt permitted to be secured by Encumbrances described in clause (n) of
“Permitted Encumbrances” whether or not so secured at any time;



(j)
[Reserved];



(k)
any obligation in respect of judgments that do not result in an Event of Default
under Section 8.01(1)(j);












--------------------------------------------------------------------------------



-31-




(l)
Refinancing Debt incurred in respect of any of the foregoing (other than clause
(h) above) or Refinancing Debt in respect of clause (o) below;



(m)
Debt consisting of letters of credit and guarantees of local bank guarantees of
performance of the obligations of Subsidiaries under leases of facilities of the
Loan Parties, in an aggregate amount for all such Debt not to exceed
U.S. $100,000,000 at any time;



(n)
Debt consisting of letters of credit issued to support performance obligations
(not constituting Debt of the type described in clause (i) of the definition
therefor) of Open Text and its Subsidiaries under service agreements or licences
in the ordinary course of business;



(o)
Debt in an unlimited amount, whether secured (including by way of Encumbrances
ranking pari passu with the Encumbrances created under the Security Documents)
or unsecured, provided that Open Text has demonstrated that it will be in
compliance with a Consolidated Senior Secured Net Leverage Ratio of less than
2.75:1.00 on a pro forma basis at the end of the Financial Quarter immediately
following the incurrence of such Debt for the Measurement Period then ended and
with respect to any secured Debt, subject to intercreditor arrangements
substantially in the form of the Intercreditor Agreement or otherwise
satisfactory to the Administrative Agent (and customary terms of such
arrangements shall be deemed to be satisfactory), and otherwise containing
terms, covenants, and defaults that are not more restrictive, taken as a whole,
than the terms, covenants and defaults contained in the Credit Documents;
provided that if secured, unless otherwise agreed to by the Administrative Agent
in its reasonable discretion, such Debt shall not be secured by any property or
assets of the Loan Parties other than the Collateral; and



(p)
Debt not otherwise permitted above in an aggregate amount not to exceed
U.S. $500,000,000 at any time.



“Permitted Dispositions” means (i) any Disposition of Assets to Loan Parties;
(ii) Dispositions of inventory in the ordinary course of business; (iii)
Dispositions of Assets which are obsolete, redundant or of no material economic
value; (iv) Dispositions of Assets in each Financial Year to a Person that is
not a Loan Party of not more than an amount equal to 20% of Consolidated Assets
in the aggregate for all such Dispositions during such Financial Year
(determined on the first Business Day of such Financial Year); provided that if,
for any Financial Year, the amount specified above exceeds the aggregate amount
of applicable Dispositions made by Open Text and its Subsidiaries, as determined
on a consolidated basis during such Financial Year, the amount set forth above
for the succeeding Financial Year shall be increased by 50% of such excess
amount; provided further that all such Dispositions pursuant to this clause (iv)
shall not exceed an aggregate amount equal to 45% of Consolidated Assets as of
the Effective Date; (v) Dispositions of Assets to Subsidiaries of Open Text so
long as Section 7.02(6) and Section 7.02(9) are complied with





--------------------------------------------------------------------------------



-32-


and subject in all cases to compliance with the Minimum Guarantor Coverage; (vi)
Dispositions resulting from a transaction permitted under Section 7.02(3)(i)
through (iv); and (vi) Dispositions of Assets by Subsidiaries of Open Text that
are not Loan Parties to other Subsidiaries of Open Text that are not Loan
Parties.
“Permitted Encumbrances” means, with respect to any Person, the following:
(a)
Encumbrances for Taxes, rates, assessments or other governmental charges or
levies or for employment insurance, pension obligations or other social security
obligations, workers’ compensation or vacation pay, the payment of which is not
yet due, or for which installments have been paid based on reasonable estimate
spending final assessments, or if due, the applicable grace period has not
expired or the validity of which is being contested diligently and in good faith
by appropriate proceedings by that Person if either, in the case of such items
being contested, (i) adequate reserves have been maintained in accordance with
GAAP, if applicable or (ii) the applicable liens are not in the aggregate
materially prejudicial to the value of the assets of the Loan Parties taken as a
whole;



(b)
undetermined or inchoate Encumbrances, rights of distress and charges incidental
to current operations which have not at such time been filed or exercised, or
which relate to obligations not due or payable or if due, the validity of which
is being contested diligently and in good faith by appropriate proceedings by
that Person;



(c)
(i) reservations, limitations, provisos and conditions expressed in any original
grant from any Governmental Authority or (ii) other grant of real or immovable
property, or interests therein, which, in the case of this clause (ii), do not
materially affect the use of the affected land for the purpose for which it is
used by that Person;



(d)
licences, permits, reservations, covenants, servitudes, easements, rights-of-way
and rights in the nature of easements (including, without limiting the
generality of the foregoing, licenses, easements, rights-of-way and rights in
the nature of easements for sidewalks, public ways, sewers, drains, gas, steam
and water mains or electric light and power, or telephone and telegraph
conduits, poles, wires and cables) and zoning, land use and building
restrictions, by-laws, regulations and ordinances of federal, provincial,
regional, state, municipal and other governmental authorities, which do not
materially impair the use of the affected land for the purpose for which it is
used by that Person;



(e)
title defects, encroachments or irregularities which in the aggregate do not
materially impair the use of the affected property for the purpose for which it
is used by that Person;










--------------------------------------------------------------------------------



-33-




(f)
the right reserved to or vested in any Governmental Authority by the terms of
any lease, license, franchise, grant or permit acquired by that Person or by any
statutory provision to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;



(g)
the Encumbrances resulting from the deposit or pledge of cash or securities in
connection with contracts, tenders, bids, performance bonds and similar
obligations or expropriation proceedings, or to secure workers’ compensation,
unemployment insurance, and other social security obligations;



(h)
the Encumbrances resulting from surety or appeal bonds, costs of litigation when
required by Law, liens and claims incidental to current construction,
mechanics’, warehousemen’s, carriers’ and other similar liens, and public,
statutory and other like obligations incurred in the ordinary course of
business;



(i)
Encumbrances given to a public utility or any Governmental Authority when
required by such utility or Governmental Authority in connection with the
operations of that Person in the ordinary course of its business;



(j)
the Encumbrances created by a judgment of a court of competent jurisdiction, as
long as the judgment is being contested diligently and in good faith by
appropriate proceedings by that Person and does not result in an Event of
Default under Section 8.01(1)(j);



(k)
operating leases of vehicles or equipment which are entered into in the ordinary
course of the Business;



(l)
Encumbrances securing Purchase Money Mortgages or Capital Lease Obligations
permitted hereunder;



(m)
the Encumbrances created by the Security Documents;



(n)
Encumbrances securing indebtedness not in excess of an aggregate principal
amount of U.S. $120,000,000 (or the equivalent thereof in other currencies) for
all Loan Parties and their Subsidiaries relating to Assets acquired in
connection with Permitted Acquisitions and Investments permitted under Section
7.02(9)(j), in each case made after the Effective Date by Loan Parties and their
Subsidiaries securing debts, liabilities or obligations, in each case not
assumed or incurred in contemplation of such Acquisition or Investment;



(o)
subdivision agreements, site plan control agreements, development agreements,
facilities sharing agreements, cost sharing agreements and other








--------------------------------------------------------------------------------



-34-


similar agreements which do not materially impair the use of the real property
subject thereto for the purpose for which it is used by that Person;


(p)
the rights of any tenant, occupant or licensee under any lease, occupancy
agreement or licence which do not materially impair the use of the real property
subject thereto for the purpose for which it is used by that Person;



(q)
the Encumbrances set forth in Schedule K; provided that, subject to the
Intercreditor Agreement, Encumbrances securing Debt in a principal amount of up
to the sum of the Term Loans made on the Term Loan Closing Date plus the
principal amounts of any “Incremental Term Facility” permitted in accordance
with the terms of the Term B Credit Agreement as of the Effective Date (or any
Refinancing Debt in respect thereof (subject to execution of any joinder
agreement that may be required under the Intercreditor Agreement)) shall
constitute Permitted Encumbrances and may rank pari passu with the Encumbrances
created by the Security Documents;



(r)
bankers’ Encumbrances, rights of setoff and other similar Encumbrances existing
solely with respect to accounts and cash and cash equivalents on deposit in
accounts (including any restriction on the use of such cash and cash equivalents
or investment property), in each case granted in the ordinary course of business
in favor of the banks or other financial or depositary institution with which
such accounts are maintained, securing amounts owing to such Person with respect
to cash management services (including operating account arrangements and those
involving pooled accounts and netting arrangements); provided, that, unless such
Encumbrances arise by operation of applicable law, in no case shall any such
Encumbrances secure (either directly or indirectly) any Debt for borrowed money;



(s)
Encumbrances or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided, however, that such Encumbrances or covenants do not
materially and adversely affect the use of the lands by the Loan Parties and
their Subsidiaries;



(t)
Encumbrances consisting of royalties payable with respect to any asset or
property of the Loan Parties and their Subsidiaries, provided that the existence
of any such Encumbrance as of the Effective Date on any material property or
asset of the applicable Loan Party or Subsidiary shall have been disclosed in
writing to the Lenders prior to the Effective Date;



(u)
statutory Encumbrances incurred or pledges or deposits made in favour of a
Governmental Authority to secure the performance of obligations of any Loan
Party or any of its Subsidiaries under Environmental Laws to which any Loan
Party or Subsidiary or any assets of such Loan Party or such








--------------------------------------------------------------------------------



-35-


Subsidiary is subject, provided that no Event of Default shall have occurred and
be continuing;


(v)
Encumbrances arising from the right of distress enjoyed by landlords outside of
the Province of Québec to secure the payment and performance of obligations in
respect of leased properties in such provinces or an Encumbrance granted by a
Loan Party or a Subsidiary of a Loan Party to a landlord to secure the payment
and performance of obligations in respect of leased properties in the Province
of Québec leased from such landlord, provided that such Encumbrances are limited
to the assets located at or about such leased properties;



(w)
any and all Encumbrances or title defects that do not materially and adversely
interfere with the ordinary conduct of business of a Loan Party or a Subsidiary
of a Loan Party, if customarily insurable at reasonable cost, and that may be
insured against pursuant to one or more title insurance policies available from
locally recognized insurance companies;



(x)
Encumbrances in favour of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;



(y)
Encumbrances in favour of a financial depositary institution arising (i) as a
matter of law or (ii) to the extent that no funds are subject to a present and
enforceable claim thereunder, under account establishment or maintenance
agreements entered into the ordinary course of business, in each case,
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;



(z)
other Encumbrances expressly consented to in writing by the Majority Lenders;



(aa)
Encumbrances (which may rank pari passu with the Encumbrances created by the
Security Documents) securing Debt described in paragraph (o) of the defined term
“Permitted Debt” contained in Section 1.01;



(bb)
Encumbrances not otherwise permitted above securing obligations in an aggregate
amount not to exceed U.S. $120,000,000 at any time; and



(cc)
any extension, renewal or replacement of any of the foregoing.



“Permitted Exceptions” means, as to any Asset of a Loan Party that would
otherwise be required to constitute Collateral, in each case as reasonably
determined by the Administrative Agent (after consultation with Open Text), that
such Asset shall not be required to constitute Collateral if (a) the costs of
obtaining or granting of such security interest or other applicable Encumbrance
at Law are excessive in relation to the value of the security to be afforded





--------------------------------------------------------------------------------



-36-


thereby, (b) material adverse tax consequences would result from the grant of
such security interest or other applicable Encumbrance at Law therein (including
that no grant of any security interest is made of the Equity Securities of any
non-U.S. entity treated as a “controlled foreign corporation” within the meaning
of Section 957(a) of the Code to the extent the Equity Securities of such
non-U.S. entity are held by a U.S. entity treated as a corporation for U.S.
federal income tax purposes), or (c) the granting of any Encumbrance or security
interest in such Asset would constitute or result in the abandonment,
invalidation, unenforceability of, or result in any breach, termination or
default under, in each case, any Loan Party’s interest in such Asset, or any
agreements relating to any Loan Party’s interest therein, as applicable after
application of the Uniform Commercial Code or other applicable Law that has the
effect of invalidating anti-assignment provisions in contracts and applicable
Laws; provided, that if the foregoing provisions of clause (c) are applicable,
such Asset and the proceeds of such Asset shall be subject to a trust if not
prohibited by Law or by the terms of such Asset in favour of the Administrative
Agent, for the benefit of the Lenders (which trust, for clarification, prior to
the security interest which would otherwise be granted in or made with respect
to such Asset becoming enforceable, shall not prohibit or limit a Loan Party’s
use and dealing with such Asset and proceeds except to the extent provided for
herein); and, provided further that, for clarification, if any leasehold
interest of any Loan Party shall constitute Collateral, the security therein
shall not be registered against the related real property and the Loan Parties
shall not be required to arrange or deliver title insurance or title opinions,
surveys or other ancillaries relating thereto.
“Permitted Investments” means:
(a)
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the Government of Canada or of any Canadian
province (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the Government of Canada or of such Canadian
province), in each case maturing within one year from the date of acquisition
thereof;



(b)
investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least “Prime 1”
(or the then equivalent grade) by Moody’s or “A” (or the then equivalent grade)
by S&P or R-1 Low (or the then equivalent) by DBRS;



(c)
investments in certificates of deposit, banker’s acceptances, commercial paper
and time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of Canada or of any Canadian province having, at such date of acquisition,
a credit rating on its long-term unsecured debt of at least “A-” by S&P;










--------------------------------------------------------------------------------



-37-


(d)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;



(e)
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the Government of the United States of America or
any U.S. State or territory (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the Government of the
United States of America) or, in the case of any Subsidiary located outside of
the United States and Canada, by any member state of the European Union, in each
case maturing within one year from the date of acquisition thereof;



(f)
investments in time deposit accounts, term deposit accounts, certificates of
deposit, money-market deposits, bankers’ acceptances and obligations maturing
not more than 90 days from the date of acquisition thereof issued by any bank or
trust company which is organized under the laws of any member state of the
European Union, and which bank or trust company has, or the obligations of which
bank or trust company are guaranteed by a bank or trust company which has,
capital, surplus and undivided profits in excess of U.S. $500,000,000 (or the
equivalent thereof in Euros or Sterling) and has outstanding debt which is rated
“A” (or such similar equivalent rating) or higher by at least one “nationally
recognized statistical rating organization” (as defined in Rule 436 under the
Securities Act) or by DBRS; and



(g)
other investments to the extent permitted under the investment policy of Open
Text, which investments shall be reasonably acceptable to the Administrative
Agent and not objected to by the Majority Lenders within five Business Days
following notice thereof, in reasonable detail, to the Lenders.



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan, but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code and either (i) is maintained by any member of the ERISA
Group for employees of any member of the ERISA Group or (ii) has at any time
within the preceding five years been maintained by any entity which was at such
time a member of the ERISA Group for employees of any entity which was at such
time a member of the ERISA Group, and excludes any Canadian Benefit Plan.
“Platform” has the meaning specified in Section 14.01(2).







--------------------------------------------------------------------------------



-38-


“Pledged Account Bank” has the meaning specified in Section 7.01(15)(c)(i).
“Pledged Deposit Account” means each deposit account as to which a U.S. Grantor
has complied with the requirements of Section 7.01(15)(c) of this Agreement.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of the Administrative Agent’s or the Collateral Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than Ontario, “PPSA” shall mean those
personal property security laws in such other jurisdiction for the purposes of
the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.
“Pre-Exchange Currency” has the meaning specified in the definition of “Exchange
Rate” herein.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).
“Prohibited Transaction” means any prohibited transaction as defined in Section
4975 of the Internal Revenue Code or Section 406 of ERISA for which neither an
individual nor a class exemption has been issued by the United States Department
of Labor.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Information” means any information, data or materials regarding any Loan
Party that is either (a) publicly available or (b) not material with respect to
any Loan Party, any of its subsidiaries or any of its securities for purposes of
United States or Canadian federal, state or provincial securities laws.
“Public Lender” has the meaning specified in Section 14.01(2).
“Purchase Money Mortgage” means, in respect of any Person, any Encumbrance
charging property acquired by such Person, which is granted or assumed by such
Person, reserved by the transferor (including, Capital Lease Obligations) or
which arises by operation of Law in favour of the transferor concurrently with
and for the purpose of the acquisition of such property, in each case where (i)
the principal amount secured by such Encumbrance is not in excess of the cost to
such Person of the property acquired; and (ii) such Encumbrance extends only to
the property acquired.





--------------------------------------------------------------------------------



-39-




“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 20.08.
“Qualified ECP Guarantor” means, at any time, each Guarantor with total assets
exceeding U.S. $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and, in each case, can
cause another Person to qualify as an “eligible contract participant” at such
time under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Refinancing Debt” means, without duplication, Debt that refunds, refinances,
extends or all of the proceeds from which are used to repay (in whole or in
part) any Permitted Debt but only to the extent that (a) such Refinancing Debt
is subordinated to the Debt hereunder at least to the same extent as the Debt
being refunded, refinanced or extended, if at all; (b) the principal amount of
such Refinancing Debt has a weighted average life to maturity not less than the
weighted average life to maturity of the Debt being refunded, refinanced or
extended and is scheduled to mature no earlier than the Debt being refunded,
refinanced or extended; (c) such Refinancing Debt is in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of (x) the aggregate principal amount (or,
if issued with original issue discount, the aggregate accreted value) of the
Debt being refunded, refinanced or extended and the amount of any premium
reasonably necessary to accomplish such refinancing, (y) the amount of accrued
and unpaid interest, if any, and premiums owed, if any, not in excess of
pre-existing prepayment provisions on such Debt being refunded, refinanced or
extended, and (z) the amount of customary fees, expenses and costs related to
the incurrence of such Refinancing Debt; and (d) such Refinancing Debt is
incurred by the same Person or (i) if such Debt is of a Loan Party, by another
Loan Party or (ii) if such Debt is of a Subsidiary of a Loan Party that is not a
Loan Party, by a Person that is not a Loan Party.
“Register” has the meaning specified in Section 16.01(3).
“Registered Intellectual Property” means any Intellectual Property in respect of
which ownership, title, security interests, charges or encumbrances are
registered, recorded or noted with any Governmental Authority pursuant to Law.
“Regulation U” means Regulation U or X as promulgated by the Board of Governors
of the Federal Reserve System, as amended from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
(to the extent that such Affiliates are directly involved in the transactions
pursuant to the Credit Documents) and the directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.
“Release” when used as a verb includes release, spill, leak, emit, deposit,
discharge, leach, migrate or dispose into the environment and the term “Release”
when used as a noun has





--------------------------------------------------------------------------------



-40-


a correlative meaning, but does not include any release, spill, leak, emission,
deposit, discharge, leach, migration or disposition pursuant to a valid
Environmental Permit or in accordance with Environmental Laws.
“Relevant Repayment Date” means October 31, 2024.
“Responsible Officer” means, with respect to any corporation, the chairman, the
president, any vice president, the chief executive officer, the chief operating
officer or the chief financial officer, and, in respect of financial or
accounting matters, any Financial Officer of such corporation; unless otherwise
specified, all references herein to a Responsible Officer mean a Responsible
Officer of Open Text.
“Restricted Payment” means, with respect to any Person, any payment by such
Person (i) of any dividends on any of its Equity Securities, (ii) on account of,
or for the purpose of setting apart any property for a sinking or other
analogous fund for, the purchase, redemption, retirement or other acquisition of
any of its Equity Securities or any warrants, options or rights to acquire any
such shares, or the making by such Person of any other distribution in respect
of any of its Equity Securities, (iii) of any principal of or interest or
premium on or of any amount in respect of a sinking or analogous fund or
defeasance fund for any Debt of such Person, (iv) of any principal of or
interest or premium on or of any amount in respect of a sinking or analogous
fund or defeasance fund for any Debt of such Person to a shareholder of such
Person or to an Affiliate of a shareholder of such Person, or (v) of any
management, consulting or similar fee or any bonus payment or comparable
payment, or by way of gift or other gratuity, to any Affiliate of such Person or
to any director or officer thereof (except as permitted pursuant to Section
7.02(8)). For the avoidance of doubt, (x) payments among the Loan Parties and
(y) repayments of (1) intercompany Debt owing to any Loan Party, (2)
intercompany Debt owing by any Subsidiary of Open Text that is not a Loan Party
to any other Subsidiary of Open Text that is not a Loan Party, (3) unsecured
intercompany Debt payable that is owing to any Subsidiary of Open Text that is
not a Loan Party by any Subsidiary of Open Text that is not a Loan Party, but
that subsequently becomes a Loan Party, or (4) unsecured intercompany Debt that
is owing by any Loan Party to any Subsidiary of Open Text that is not a Loan
Party, shall not, together with the interest payable on any such Debt, in any
such case, constitute a Restricted Payment, provided that, in the case of the
foregoing clauses (3) (upon the obligor Subsidiary becoming a Loan Party) and
(4), such Debt shall expressly provide that no payments thereunder shall be made
by any Loan Party at any time during the continuance of a Default or an Event of
Default or to the extent that a Default or an Event of Default would result
therefrom pursuant to customary subordination arrangements.
“Revolving Credit Borrowers” means Open Text, Open Text ULC, Open Text Holdings,
Inc. and any Designated Borrowers from time to time.
“Revolving Credit Borrowing” means a group of Advances of a single Type made by
the Revolving Credit Lenders, as the case may be, on a single date, and if
applicable, as to which a single Interest Period is in effect.





--------------------------------------------------------------------------------



-41-




“Revolving Credit Commitment” has the meaning specified in the definition of
“Commitment” herein.
“Revolving Credit Facility” means, the revolving credit facility made available
to each Revolving Credit Borrower in accordance with Article 2 for the purposes
specified in Section 2.04.
“Revolving Credit Lender” has the meaning specified in the definition of
“Lenders” herein.
“Revolving Credit Loan” means an Advance under the Revolving Credit Facility or
the issuance of a Documentary Credit under the Revolving Credit Facility and
made by a Revolving Credit Lender for the Account of a Revolving Credit
Borrower.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Sale-Leaseback Transaction” means, with respect to any Person, any direct or
indirect arrangement entered into after the Effective Date pursuant to which
such Person transfers or causes the transfer of any Assets to another Person and
leases such Assets back from such Person as a Capital Lease Obligation.
“Sanctions” has the meaning specified in Section 6.01(27).
“Second Amendment Effective Date” means December 22, 2014.
“Secured Obligations” has the meaning specified in Section 22.01.
“Securities” means:
(a)
a document that is (i) issued in bearer, order or registered form, (ii) of a
type commonly dealt in upon securities exchanges or markets or commonly
recognized in any area in which it is issued or dealt in as a medium for
investment, (iii) one of a class or series or by its terms is divisible into a
class or series of documents, and (iv) evidence of a share, participation or
other interest in property or in any enterprise or is evidence of an obligation
of the issuer and includes an uncertificated security; and



(b)
a share, participation or other interest in a Person;

but excludes
(c)
any ULC Shares.






--------------------------------------------------------------------------------



-42-




“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Accommodations.
“Security” has the meaning specified in Section 2.12(1).
“Security Agreement” has the meaning specified in Section 2.12(1)(b).
“Security Documents” means the Security and Pledge Agreement, the Intercreditor
Agreement, the agreements described in Section 2.12 and any other security
granted to the Collateral Agent, the Administrative Agent or the Lenders,
including pursuant to Section 7.01(15), as security for the Secured Obligations
of any of the Loan Parties under this Agreement and the other Credit Documents.
“Security and Pledge Agreement” means the Amended and Restated Security and
Pledge Agreement dated as of November 9, 2011, as amended by a First Amendment
to the Amended and Restated Credit Agreement and Amended and Restated Security
and Pledge Agreement dated as of December 16, 2013, as supplemented by Security
Agreement Supplements dated as of January 16, 2014 and July 7, 2016, and as
further amended, amended and restated, supplemented or otherwise modified from
time to time, by the U.S. Grantors party thereto from time to time.
“Solvent” and “Solvency” mean, with respect to Open Text and its Subsidiaries on
a particular date, (a) (i) the fair value of the assets (on a going concern
basis) of Open Text and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise, (ii) the present fair saleable value of the property (on a going
concern basis) of Open Text and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business, (iii) Open Text and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured in the ordinary course of business and (iv) Open Text and
its Subsidiaries, on a consolidated basis, are not engaged in, and are not about
to engage in, business contemplated as of such date for which they have
unreasonably small capital and (b) (i) the aggregate of the property of Open
Text and its Subsidiaries is, at a fair valuation, sufficient, or, if disposed
of at a fairly conducted sale under legal process, would be sufficient, to
enable payment of all their obligations, due and accruing due, (ii) Open Text
and its Subsidiaries, taken as a whole, are paying their current obligations in
the ordinary course of business as they generally became due and (iii) Open Text
and its Subsidiaries, taken as a whole, are able to meet their obligations as
they generally become due.
“Specified Loan Party” has the meaning specified in Section 22.13.





--------------------------------------------------------------------------------



-43-




“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Section 6.01(1) (as to organizational incorporation and
qualification), Section 6.01(2) (as to corporate power and authority to enter
into and perform its applicable obligations under the Credit Documents), Section
6.01(3) (as to absence of conflict with constating documents), Sections 6.01(4)
and 6.01(5) (as they relate to due execution, delivery, authorization and
enforceability of the Credit Documents), Section 6.01(24) (as to the Solvency of
Open Text and its Subsidiaries, taken as a whole and on a consolidated basis),
Section 6.01(22) (as to margin regulations of the Board of Governors of the
Federal Reserve System), Section 6.01(23) (as to the Investment Company Act of
1940), Section 6.01(26) (as to OFAC and the USA PATRIOT Act, but only to the
extent it would be unlawful for the Lenders to extend any Advance on the date
that the relevant Incremental Facility is proposed to be drawn).
“Subsidiary” means, at any time, as to any Person, any corporation, company or
other Person, if at such time the first mentioned Person owns, directly or
indirectly, securities or other ownership interests in such corporation, company
or other Person having ordinary voting power to elect a majority of the board of
directors or persons performing similar functions for such corporation, company
or other Person.
“Supported QFC” has the meaning specified in Section 20.08.
“Swing Line Advance” means an Advance made by a Swing Line Lender for the
account of a Borrower.
“Swing Line Commitment” means, as to any Swing Line Lender at any time, the
obligation of such Lender to make Swing Line Advances, as such may be increased
or reduced from time to time.
“Swing Line Lender” means a Lender that has a Swing Line Commitment.
“Swing Line Lender’s Commitment” has the meaning specified in the definition of
“Commitment” herein.
“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt”, all (i) obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”),
(ii) obligations of such Person in respect of transactions entered into by such
Person (other than deposit liabilities), the proceeds from which would be
reflected on the financial statements of such Person in accordance with GAAP as
cash flows from financings at the time such transaction was entered into (other
than as a result of equity contributions or the issuance of equity interests)
and (iii) obligations of such Person in respect of other transactions entered
into by such Person that are not otherwise addressed in the definition of “Debt”
or in clause (i) or (ii) above that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing).





--------------------------------------------------------------------------------



-44-




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term B Agreement Agent” means Barclays Bank PLC, or its successor in interest,
in its capacity as administrative agent and collateral agent under the Term B
Credit Agreement.
“Term B Credit Agreement” means the Credit Agreement dated as of January 16,
2014 by and among Open Text, the Subsidiaries of Open Text party thereto,
Barclays Bank PLC as administrative agent and the lenders party thereto from
time to time, as amended as of June 16, 2016 and as of February 22, 2017, as
amended and restated as of May 30, 2018, and as such Credit Agreement may be
further amended, supplemented, restated, amended and restated or modified from
time to time in accordance with Section 7.02(14).
“Term Loan Closing Date” has the meaning given to the term “Closing Date” in the
Term B Credit Agreement, which for the avoidance of doubt is May 30, 2018.
“Term Loans” has the meaning specified in the Term B Credit Agreement.
“Type” has the meaning specified in the definition of “Accommodation” or
“Advance”, as the case may be, herein.
“UCC” means the Uniform Commercial Code as in effect in the jurisdiction of
organization of any applicable Loan Party.
“ULC” has the meaning specified in the definition of “ULC Shares”.
“ULC Shares” means shares or other equity interests issued by an unlimited
company or an unlimited liability company or unlimited liability corporation
incorporated or otherwise governed by the laws of any of the provinces of Canada
(each, a “ULC”) (other than any shares or other equity interests issued by Open
Text ULC, an unlimited liability company governed by the laws of Nova Scotia, or
any successor thereof which is a ULC).
“Unmatured Surviving Obligations” has the meaning specified in Section
7.01(15)(c).
“Unrestricted Cash” means, at any time, cash and Permitted Investments held in
accounts on the consolidated balance sheet of Open Text as at such date to the
extent that such cash and Permitted Investments would not be required to be
classified as “restricted” in accordance with GAAP (other than related to the
Credit Documents (or the Liens created thereunder)).
“U.S. Dollars” and “U.S. $” each mean the lawful money of the United States.





--------------------------------------------------------------------------------



-45-




“U.S. Grantor” means Open Text Holdings, Inc. and any other Guarantor organized
under the laws of a jurisdiction located within the United States.
“U.S. Special Resolution Regimes” has the meaning specified in Section 20.08.
“Valuation Date” means the date of issuance or the date of continuation (if
continued beyond the then existing expiration date) of any Documentary Credit.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02
Gender and Number



Any reference in the Credit Documents to gender includes all genders, and words
importing the singular number only include the plural and vice versa.
Section 1.03     Interpretation not Affected by Headings, etc.


The provisions of a table of contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Agreement.
Section 1.04
Currency



All references in the Credit Documents to dollars or $, unless otherwise
specifically indicated, are expressed in U.S. $.
Section 1.05
Certain Phrases, etc.



In any Credit Document (i) (y) the words “including” and “includes” mean
“including (or includes) without limitation” and (z) the phrase “the aggregate
of”, “the total of”, “the sum of”, or a phrase of similar meaning means “the
aggregate (or total or sum), without duplication, of”, and (ii) in the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to (or until) but excluding”.
Section 1.06
Accounting Terms



All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with GAAP.





--------------------------------------------------------------------------------



-46-




Section 1.07
Non-Business Days



Whenever any payment is stated to be due on a day which is not a Business Day,
such payment shall be made (except as herein otherwise expressly provided in
respect of any LIBOR Advance) on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or Fees, as
the case may be.
Section 1.08
Ratable Portion of Accommodations



References in this Agreement to a Lender’s ratable portion of Advances or
ratable share of payments of principal, interest, Fees or any other amount,
shall mean and refer to a ratable portion or share as nearly as may be ratable
in the circumstances, as determined in good faith by the Administrative Agent.
Each such determination by the Administrative Agent shall be prima facie
evidence of such ratable share.
Section 1.09
Incorporation of Schedules



The schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it.
Section 1.10
Control of Equity Securities



Any reference to “control” when used in the Credit Documents in reference to
Equity Securities constituting Collateral shall be interpreted by reference to
the Securities Transfer Act (Ontario), the UCC or other relevant Law in effect
in the jurisdiction governing the perfection of a security interest in such
Collateral.
Section 1.11
Effectiveness of Amendment and Restatement



This Agreement and the other Credit Documents, shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement and all
other agreements between the parties with respect to the Advances and
Documentary Credits outstanding under the Existing Credit Agreement as of the
Effective Date. The parties hereto acknowledge and agree, however, that (a) this
Agreement and all other Credit Documents executed and delivered herewith do not
constitute a novation or termination of the obligations under the Existing
Credit Agreement and the other Credit Documents as in effect prior to the
Effective Date, (b) such obligations are in all respects continuing with only
the terms being modified as provided in this Agreement and the other Credit
Documents, (c) the security interests and other Encumbrances created under the
Security Documents prior to the date hereof in favour of the Collateral Agent
(as defined in the Existing Credit Agreement) or Barclays Bank PLC, as
Administrative Agent (under the Existing Credit Agreement) for the benefit of
the Secured Parties (as defined in the Security Documents) securing payment of
such obligations are in all respects continuing in full force and effect, and
(d) all references in the other Credit Documents (i) to the Existing Credit
Agreement or ‘Credit Agreement’ shall be deemed to refer without further
amendment to this Agreement, (ii) to the ‘Administrative Agent’ shall be deemed
to refer without further amendment to the Administrative Agent as defined in
this Agreement, (iii) to the ‘Lenders’





--------------------------------------------------------------------------------



-47-


or a ‘Lender’ shall be deemed to refer without further amendment to the Lenders
as defined in this Agreement, and (iv) to the ‘Collateral Agent’ shall be deemed
to refer without further amendment to the Collateral Agent as defined in this
Agreement.
Section 1.12
Quebec Interpretation Clause



For purposes of any property located in the Province of Quebec or charged by any
deed of hypothec (or any other Credit Document governed by the laws of the
Province of Quebec) and for all other purposes pursuant to which the
interpretation or construction of a Credit Document may be subject to the laws
of the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Quebec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim” and a “resolutory clause,” (f) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” Liens shall be deemed to include a reference to
an “opposable” or “set up” Lien as against third parties, (h) any “right of
offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (j) an “agent” shall be deemed to include a “mandatary,”
(k) “construction liens” shall be deemed to include “legal hypothecs”, (l)
“joint and several” shall be deemed to include “solidary” and “jointly and
severally” shall be deemed to include “solidarily” (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (n)
“beneficial ownership” shall be deemed to include “ownership”, (o) “easement”
shall be deemed to include “servitude”, (p) “priority” shall be deemed to
include “rank” or “prior claim”, as applicable (q) “survey” shall be deemed to
include “certificate of location and plan”, (r) “fee simple title” shall be
deemed to include “absolute ownership”, (s) “leasehold interest” shall be deemed
to include “rights resulting from a lease”, and (t) “lease” shall be deemed to
include a “contract of leasing (crédit-bail)”.


ARTICLE 2

CREDIT FACILITY


Section 2.01
Availability



(1)
Each Revolving Credit Lender individually, and not jointly and severally,
agrees, on the terms and conditions of this Agreement, to make Accommodations
ratably to each Revolving Credit Borrower in accordance with such Lender’s
Revolving Credit Commitment; provided that such Accommodations shall only be
available in U.S. Dollars. The Swing Line Lender individually, and not jointly
and severally, agrees, on the terms and conditions of this Agreement, to make
Swing Line Advances ratably to each Revolving Credit Borrower in accordance with
such Lender’s Swing Line Commitment. Upon the making of any Swing Line Advance
by any Swing Line Lender, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably






--------------------------------------------------------------------------------



-48-


agrees to, purchase from such Swing Line Lender a risk participation in such
Swing Line Advance in an amount equal to the product of such Revolving Credit
Lender’s ratable share of the Revolving Credit Facility times the principal
amount of such Swing Line Advance. Each Documentary Credit Lender individually,
and not jointly and severally, agrees, on the terms and conditions of this
Agreement, to issue Documentary Credits for the account of each Revolving Credit
Borrower in accordance with such Lender’s Documentary Credit Commitment under
the Revolving Credit Facility.


(2)
Accommodations under (i) the Revolving Credit Facility shall be made available
as ABR Advances, LIBOR Advances and Documentary Credits and (ii) the Swing Line
Commitment shall be made available as ABR Advances on the terms set forth
herein.



(3)
The failure of any Lender to make an Accommodation shall not relieve any other
Lender of its obligation, if any, in connection with any such Accommodation, but
no Lender is responsible for any other Lender’s failure in respect of such
Accommodation.



(4)
The Borrowers shall have the right, but not the obligation, at any time prior to
the maturity of the Revolving Credit Facility, to increase the Commitments under
the Revolving Credit Facility or create a new tranche of Revolving Credit
Commitments in an aggregate amount not to exceed (i) U.S. $750,000,000 plus (ii)
additional amounts so long as, in the case of this clause (ii), the Consolidated
Senior Secured Net Leverage Ratio (determined on a pro forma basis (A) giving
effect to the incurrence of such Debt and any Debt which would constitute
Consolidated Net Debt for Borrowed Money that has been incurred, prepaid or
repaid since the end of the most recent Measurement Period for which financial
statements are available (assuming such Commitments are fully drawn but
excluding any proceeds thereof from Unrestricted Cash) and (B) excluding, in the
calculation of such Consolidated Senior Secured Net Leverage Ratio, any Debt
concurrently incurred under the foregoing clause (i) from Consolidated Net Debt
for Borrowed Money) would not exceed 2.75:1.00 (each, an “Incremental Facility”,
and the advances thereunder, “Incremental Advances”); provided that, the
Borrowers, in their sole discretion, may reclassify any Debt incurred under the
foregoing clause (i) as having been incurred under the foregoing clause (ii)
subject to compliance, at the time of such reclassification, with the
requirements of such clause (ii); provided further that:



(a)
No Event of Default exists or would exist after giving effect thereto (except in
the case of an Incremental Facility used to finance a Permitted Acquisition, in
which circumstances, no Default or Event of Default under Section 8.01(1)(a),
Section 8.01(1)(b) or Section 8.01(1)(l) exists or would exist after giving
effect thereto) and all applicable representations and warranties pursuant to
Article 6 shall be true and correct in all material respects on the date of the








--------------------------------------------------------------------------------



-49-


funding thereof (except in the case of an Incremental Facility used to finance a
Permitted Acquisition, in which circumstances, the Specified Representations
shall be true and correct in all material respects);


(b)
Open Text will be in compliance on a pro forma basis with the financial covenant
in Section 7.03 after giving effect to such Incremental Facility (assuming the
Commitments thereunder are fully drawn);



(c)
Commitments made by way of an increase to the Revolving Credit Commitment shall
be on terms (including currency and Effective Yield) and conditions identical to
those applicable to the then-existing Revolving Credit Facility;



(d)
In regard to Advances and Commitments made by way of a new tranche of Revolving
Credit Commitments, the Effective Yield for any Incremental Facility shall be
determined by the Borrower and the Lenders of such Incremental Facility;
provided that in the event that the Effective Yield applicable to any
Incremental Facility incurred during the first 18 months following the Effective
Date is greater than the Effective Yield for the Revolving Credit Facility, then
the Effective Yield for the Revolving Credit Facility shall be increased to the
extent necessary so that the Effective Yield for such Incremental Facility is
not more than 50 basis points higher than the Effective Yield for the Revolving
Credit Facility unless the Applicable Margins for the Revolving Credit Facility
are increased by an amount equal to the difference between the Effective Yield
for such Incremental Facility and the corresponding Effective Yield for the
Revolving Credit Facility minus 50 basis points;



(e)
Such increased amounts will be provided by the existing Lenders or new financial
institutions that become Lenders under the Incremental Facility (such new
financial institutions to be reasonably satisfactory to the Administrative Agent
and, if Swing Line Advances will be made or Documentary Credits will be issued
under the Facility to which such Lender will be a party (including any Lender
who is party to an increase in the Revolving Credit Facility), the Swing Line
Lender and the Documentary Credit Lender), provided that no existing Lender will
be obligated to provide any such Incremental Facility;



(f)
The Advances and Commitments under any Incremental Facility will not in any
event have a maturity date that is earlier than the Relevant Repayment Date of
the then existing Revolving Credit Facility; provided that Advances and
Commitments made by way of a new tranche of Revolving Credit Commitments shall
be on terms and conditions otherwise substantially similar to those applicable
to the then-existing Revolving Credit Facility and,








--------------------------------------------------------------------------------



-50-


to the extent not so substantially similar with the then-existing Revolving
Credit Facility, shall be reasonably satisfactory to the Administrative Agent;
and


(g)
Upon the implementation of any Incremental Facility by way of an increase to the
Commitments under the Revolving Credit Facility pursuant to this Section
2.01(4), (i) each Revolving Credit Lender immediately prior to such increase
will automatically and without further act be deemed to have assigned to each
Revolving Credit Lender providing a portion of such Incremental Facility (each a
“Commitment Increase Lender”) in respect of such increase, and each such
Commitment Increase Lender will automatically and without further act be deemed
to have assumed a portion of such Revolving Credit Lender’s participations
hereunder in outstanding Documentary Credits and Swing Line Advances such that,
after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Documentary Credits and (B) participations hereunder in Swing Line
Advances held by each Revolving Credit Lender (including each such Commitment
Increase Lender) will equal the percentage of the Total Revolving Credit
Commitment of all Lenders represented by such Revolving Credit Lender’s
Incremental Commitment and (ii) if, on the date of such increase, there are any
Advances outstanding, such Advances shall on or prior to the effectiveness of
such Incremental Facility be prepaid from the proceeds of additional Incremental
Advances made hereunder (reflecting such Incremental Facility), which prepayment
shall be accompanied by accrued interest on the Advances being prepaid and any
costs incurred by any Revolving Credit Lender in accordance with Section 2.15.
The Administrative Agent and the Revolving Credit Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.



(h)
At no time shall there be more than three separate tranches of revolving
facilities hereunder (including Incremental Facilities).



(i)
The Administrative Agent shall have received such other corporate
authorizations, opinions, or documents as the Administrative Agent may
reasonably request.



(5)
Notwithstanding anything to the contrary in this Agreement, if there are any
Material Owned Real Properties subject to a Debenture (any such property, a
“Mortgaged Property”), any increase or extension (including a renewal) of any of
the Commitments or Loans (including the provision of Incremental Advances or any
other incremental credit facilities hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Revolving
Credit Loans or (iii) the issuance, renewal or extension of Documentary Credits)
shall be subject to (and






--------------------------------------------------------------------------------



-51-


conditioned upon) receipt by the Administrative Agent of a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto).


Section 2.02
Commitments and Facility Limits



(1)
The Accommodations Outstanding:



(a)
owing to all Revolving Credit Lenders shall not at any time exceed the Revolving
Credit Commitment, and owing to each Revolving Credit Lender shall not at any
time exceed such Lender’s Revolving Credit Commitment;



(b)
owing to any Swing Line Lender shall not, at any time, exceed the Swing Line
Commitment of such Swing Line Lender; and



(c)
owing to all Documentary Credit Lenders shall not, at any time, exceed the
Documentary Credit Commitment and owing to each Documentary Credit Lender shall
not, at any time, exceed such Lender’s Documentary Credit Commitment.



(2)
The Revolving Credit Facility shall revolve and, except as otherwise provided
herein, no payment under the Revolving Credit Facility shall reduce the
Revolving Credit Commitments. Swing Line Advances shall be available on a
revolving basis and, except as otherwise provided herein, no payment of Swing
Line Advances shall reduce the Swing Line Commitment.



(3)
A conversion from one Type of Accommodation to another Type of Accommodation
shall not constitute a repayment or prepayment.



Section 2.03
Designated Borrowers



(1)
The Subsidiaries listed on Schedule 12 (effective as of the Effective Date),
Open Text and such other Subsidiaries of Open Text as may be reasonably
acceptable to the Administrative Agent and the Lenders under the Revolving
Credit Facility or Incremental Facilities (subject to the provisions of this
Section 2.03), shall be “Designated Borrowers” hereunder and may receive
Advances for their respective accounts on the terms and conditions set forth in
this Agreement; provided that it shall be reasonably acceptable for the
Administrative Agent or Lenders to not consent to any Designated Borrower that
is not incorporated in the United States or Canada.



(2)
Open Text may at any time, upon not less than 15 Business Days’ notice to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent in its sole discretion), designate itself and any
additional Subsidiary (an “Applicant Borrower”) to receive Accommodations under
the Revolving Credit






--------------------------------------------------------------------------------



-52-


Facility by delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Schedule 10 (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the Revolving Credit
Facility provided for herein, the Administrative Agent and the Lenders under
Revolving Credit Facility shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information
(including all such documents or information required to comply with the Patriot
Act), in each case consistent with the documents and information that was
required to be delivered hereunder with respect to the new Borrowers on the
Second Amendment Effective Date (but with such differences as may be appropriate
in light of applicable local law), and promissory notes signed by such new
Borrowers to the extent any Lenders under the Revolving Credit Facility so
require. If the Administrative Agent and the Revolving Credit Lenders agree that
an Applicant Borrower shall be entitled to receive Accommodations hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Schedule
11 (a “Designated Borrower Notice”) to Open Text and the Revolving Credit
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of such
Lenders agrees to permit such Designated Borrower to receive Accommodations
hereunder under the Revolving Credit Facility, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Revolving Credit Borrower for all purposes of this
Agreement. For the avoidance of doubt, the Administrative Agent and each
Revolving Credit Lender shall act reasonably in determining whether to grant any
designation request by Open Text with respect to an Applicant Borrower under
this Section 2.03(2) and, in the event that the Administrative Agent or any
Revolving Credit Lender, acting reasonably, does not agree that such Applicant
Borrower shall be entitled to receive Accommodations hereunder, then such
Applicant Borrower shall not be a Designated Borrower and may not receive
Accommodations hereunder.


(3)
Each Subsidiary that is or becomes a Designated Borrower pursuant to this
Section 2.03 hereby irrevocably appoints Open Text as its agent for all purposes
relevant to this Agreement and each of the other Credit Documents, including (i)
the giving and receipt of notices (including delivery of any Borrowing Notice to
the Administrative Agent) and (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto.
Any notice, demand, consent, acknowledgment, direction, certification or other
communication delivered to Open Text in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.
For the avoidance of doubt, any Subsidiary that becomes a Designated Borrower
after the Effective Date pursuant to this Section 2.03 may not deliver a
Borrowing Notice to the Administrative Agent,






--------------------------------------------------------------------------------



-53-


and the Administrative Agent shall only accept Borrowing Notices delivered to it
by Open Text on behalf of any such Designated Borrower.




(4)
Open Text may from time to time, upon not less than 15 Business Days’ notice
from Open Text to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Accommodations payable by such Designated Borrower, or other amounts payable by
such Designated Borrower on account of any Accommodations made to it, in each
case, as of the effective date of such termination, unless, in the case of any
outstanding Documentary Credits, on or prior to such effective date of
termination, the applicable Designated Borrower shall have paid to the
Administrative Agent for the account of each applicable Lender an amount in same
day funds equal to the sum of the amount to be drawn or which may be drawn, as
the case may be, by any Beneficiary in the currency in which any Documentary
Credit issued by such Lender for the account of such Borrower is payable, to be
held as cash collateral in respect of Designated Borrower’s obligations for such
Documentary Credits; provided that the Administrative Agent may apply any or all
of such cash and cash collateral to the payment of any or all of such Designated
Borrower’s obligations in respect of such Documentary Credits as such
obligations become due and, pending such application, the Administrative Agent
may (but shall not be obligated to) invest the same in an interest bearing
account in the Administrative Agent’s name, for the ratable benefit of itself
and the applicable Lenders, at such bank or financial institution as the
Administrative Agent may, in its discretion, select; provided further, that if
such Designated Borrower is also a Guarantor, such termination will not affect
such Designated Borrower’s obligations as a Guarantor under the Guarantee. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.



Section 2.04
Use of Proceeds



(1)
The Revolving Credit Borrowers shall use the proceeds of any Accommodations
under the Revolving Credit Facility to fund working capital and general
corporate purposes (including Capital Expenditures, Permitted Acquisitions and
Permitted Investments) on a fully revolving basis.



(2)
No Swing Line Advances shall be used for the purpose of funding the repayment of
principal of any other Swing Line Advance.



Section 2.05
Mandatory Repayments and Reductions of Commitments



(1)
Each Revolving Credit Borrower shall repay (subject to Section 8.01) the
Accommodations Outstanding made to such Borrower under the Revolving Credit








--------------------------------------------------------------------------------



-54-


Facility together with all interest, fees and other amounts owing in connection
therewith on the Relevant Repayment Date and the Revolving Credit Commitments
shall terminate on the Relevant Repayment Date.




(2)
Each Revolving Credit Borrower shall repay (subject to Section 8.01), with
notice to the Administrative Agent of such repayment, each Swing Line Advance
made to such Borrower upon the earlier of the seventh day following the making
of such Advance and the Relevant Repayment Date in respect of the Revolving
Credit Facility. The Swing Line Commitment shall be permanently reduced from
time to time on the date of each reduction of the Revolving Credit Facility by
the amount, if any, by which the amount of the Swing Line Commitment exceeds the
Revolving Credit Commitments after giving effect to any such reduction of the
Revolving Credit Facility.



(3)
On the date of any prepayment pursuant to Section 2.06(2), the Revolving Credit
Commitments of each Lender so prepaid shall be reduced to zero.



Section 2.06
Mandatory Prepayments

(1)
If, as of the last day of each month or, if an Event of Default has occurred and
is continuing, on any day, the Accommodations Outstanding under the Revolving
Credit Facility exceed 100% of the applicable Revolving Credit Commitment by
reason of exchange rate fluctuations or otherwise, the applicable Revolving
Credit Borrower or Revolving Credit Borrowers shall, on the first Business Day
following such day, repay ABR Advances or LIBOR Advances in the manner set forth
in Section 2.07 (but without regard to the minimum amounts specified therein),
as the case may be, such that the Accommodations Outstanding under the Revolving
Credit Facility, after giving effect thereto, do not exceed the Commitment
thereunder.

(2)
The Borrowers shall be required to offer to prepay all Accommodations
Outstanding upon the occurrence of a Change of Control, which offer shall be at
100% of the principal amount of the Accommodations Outstanding, plus, in each
case, any accrued and unpaid interest, such prepayment to be applied in
accordance with Sections 2.09 and 2.10. Any Lender accepting such offer shall be
prepaid in full; provided that if the Majority Lenders shall have accepted such
offer, then all Lenders shall be deemed to have accepted such offer and the
Borrowers shall prepay all outstanding amounts under the Facilities (including
the principal amount of all Accommodations Outstanding plus any accrued and
unpaid interest and fees but excluding any Documentary Credit obligations, which
have been cash collateralized at the time of any such prepayment in accordance
with Section 2.13), with such prepayments to be applied in accordance with
Sections 2.09 and 2.10.








--------------------------------------------------------------------------------



-55-


Section 2.07
Optional Prepayments and Reductions of Commitments



The Borrowers may, subject to the provisions of this Agreement, prepay
Accommodations Outstanding under the Revolving Credit Facility, and reduce the
Commitments (upon three Business Days’ prior notice), at any time without
premium or penalty.
Section 2.08
Fees



(1)
The Revolving Credit Borrowers, in respect of the Revolving Credit Facility,
shall pay to the Administrative Agent for the ratable benefit of the Revolving
Credit Lenders, commencing on the Effective Date to but excluding the latest
Relevant Repayment Date in respect of the Revolving Credit Facility, a Facility
Fee (as set forth in Schedule 6) calculated on the undrawn amount of Revolving
Credit Commitments at such time; provided that, for purpose of calculations
under this Section 2.08(1), Swing Line Advances shall not be considered usage.
All Facility Fees will be payable in arrears at the end of each Financial
Quarter and upon any termination of any Revolving Credit Commitment, in each
case for the actual number of days elapsed over a 365 or 366 day year, as the
case may be.



(2)
Open Text shall pay an annual administrative fee to the Administrative Agent in
an amount as agreed to by Open Text and the Administrative Agent.



Section 2.09
Payments under this Agreement



(1)
Unless otherwise expressly provided in this Agreement, the applicable Borrower
shall make any payment required to be made by it to the Administrative Agent or
any Lender by depositing the amount of the payment in the relevant currency to
the relevant Borrower’s Account not later than 10:00 a.m. (New York time) on the
date the payment is due. The applicable Borrower shall make each such payment
(i) in U.S. Dollars; and (ii) except as specifically otherwise provided, in the
Equivalent U.S. $ Amount, if the Accommodation was originally made in any other
currency. In respect of the Revolving Credit Facility, the Administrative Agent
shall distribute to each applicable Lender, promptly on the date of receipt by
the Administrative Agent of any payment, an amount equal to the amount then due
each such Lender.



(2)
Unless otherwise expressly provided in this Agreement, the Administrative Agent
shall make Accommodations under the Revolving Credit Facility and other payments
to the applicable Borrower under this Agreement by crediting the applicable
Borrower’s Account (or causing the applicable Borrower’s Account to be credited)
with, or by wire transferring to such account(s) as may be directed by the
applicable Borrower, the amount of the payment not later than 2:00 p.m. (New
York time) on the date the payment is to be made.



(3)
Each Swing Line Lender shall make Swing Line Advances to the applicable Borrower
by crediting the applicable Revolving Credit Borrower’s Account with the






--------------------------------------------------------------------------------



-56-


amount of such Swing Line Advance not later than 2:00 p.m. (New York time) on
the date such Swing Line Advance is to be made.


(4)
Each Borrower hereby authorizes each Lender, if and to the extent any payment
owed to such Lender by such Borrower is not made to the Administrative Agent
when due, to charge from time to time any amount due against any or all of such
Borrower’s accounts with such Lender upon notice to such Borrower.



Section 2.10
Application of Payments and Prepayments



(1)
All amounts received by the Administrative Agent from or on behalf of a Borrower
and not previously applied pursuant to this Agreement shall be applied by the
Administrative Agent as follows (i) first, in reduction of such Borrower’s
obligation to pay any unpaid interest and any Fees which are due and owing; (ii)
second, in reduction of such Borrower’s obligation to pay any claims or losses
referred to in Section 15.01; (iii) third, in reduction of such Borrower’s
obligation to pay any amounts due and owing on account of any unpaid principal
amount of Advances and Obligations arising under Eligible Cash Management
Agreements and Eligible Hedging Agreements, in each case, which are due and
owing; provided that notwithstanding the foregoing, Obligations arising under
Eligible Cash Management Agreements and Eligible Hedging Agreements shall be
excluded from any such application if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Lender, as the case may be; (iv) fourth, in reduction of such Borrower’s
obligation to pay any other unpaid Accommodations Outstanding which are due and
owing; (v) fifth, in reduction of any other obligation of such Borrower under
this Agreement and the other Credit Documents; and (vi) sixth, to Cash
Collateralize the then Accommodations Outstanding in respect of all Documentary
Credits made to such Borrower; and (vii) seventh, to such Borrower or such other
Persons as may lawfully be entitled to or directed by such Borrower to receive
the remainder.



Section 2.11
Computations of Interest and Fees



(1)
All computations of interest shall be made by the Administrative Agent taking
into account the actual number of days occurring in the period for which such
interest is payable pursuant to Section 3.05, and (i) if based on the ABR Rate,
a year of 365 days or 366 days, as the case may be; or (ii) if based on the
Eurodollar Rate, on the basis of a year of 360 days.



(2)
All computations of Fees shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, taking into account the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such fees are payable.










--------------------------------------------------------------------------------



-57-




(3)
For purposes of the Interest Act (Canada), (i) whenever any interest or Fee
under this Agreement is calculated using a rate based on a number of days less
than a full year, such rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate, (y)
multiplied by the actual number of days in the calendar year in which the period
for which such interest or fee is payable (or compounded) ends, and (z) divided
by the number of days comprising such calculation basis; (ii) the principle of
deemed reinvestment of interest does not apply to any interest calculation under
this Agreement; and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.



(4)
If any provision of this Agreement or of any of the other Credit Documents would
obligate a Loan Party to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by Law
or would result in a receipt by such Lender of interest at a criminal rate (as
such terms are construed under the Criminal Code (Canada)) then, notwithstanding
such provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to such Lender under the applicable Credit
Document, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to such Lender which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum permitted by that section of the Criminal Code (Canada), the Loan Party
paying the amount shall be entitled, by notice in writing to such Lender, to
obtain reimbursement from such Lender in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to any Borrower or Guarantor. Any amount or rate of interest
referred to in this Section 2.11(4) shall be determined in accordance with
generally accepted actuarial practices and principles and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.



(5)
Each of the Loan Parties confirms that it fully understands and is able to
calculate the rate of interest applicable to each of the Facilities based on the
methodology for calculating per annum rates provided for in this Section 2.11.
The relevant Administrative Agent agrees that if requested in writing by the
Borrowers it shall calculate the nominal and effective per annum rate of
interest on any Accommodations Outstanding at any time and provide such
information to the Borrowers promptly following such request; provided that any
error in any such calculation, or any failure to provide such information on
request, shall not relieve the Borrowers or any other Loan Party of any of its
obligations under this Agreement






--------------------------------------------------------------------------------



-58-


or any other Credit Document, nor result in any liability to the Administrative
Agent or any Lender. Each Loan Party hereby irrevocably agrees not to plead or
assert, whether by way of defence or otherwise, in any proceeding relating to
the Credit Documents, that the interest payable under the Credit Documents and
the calculations thereof has not been adequately disclosed to the Loan Parties,
whether pursuant to section 4 of the Interest Act (Canada) or any other
applicable law or legal principle


Section 2.12
Security



(1)
In each case, subject to Permitted Exceptions, by the applicable dates specified
below, the Borrowers shall provide, or cause to be provided by the Guarantors,
in each case, to the Administrative Agent, for and on behalf of the Lenders, as
continuing collateral security for the present and future indebtedness and
liability of the Borrowers and the obligations of the Guarantors under the
Guarantees, respectively, to the Administrative Agent and the Lenders hereunder
and under the other Credit Documents, the following security (the “Security”),
in form and substance satisfactory to the Administrative Agent, acting
reasonably, together with any relevant reasonably required power of attorney,
registrations, filings and other supporting documentation deemed necessary by
the Administrative Agent or its counsel to perfect the same or otherwise in
respect thereof:



(a)
a Guarantee, which guarantees shall be reaffirmed as of the Effective Date
pursuant to Section 23.01;



(b)
general security agreements (which, for greater certainty, shall not include a
hypothec with respect to moveable property located in the Province of Québec)
dated as of the Original Closing Date or thereafter if such Person became a Loan
Party thereafter, and reaffirmed as of the Effective Date pursuant to Section
23.01, constituting a security interest in all personal property (or moveable
property, as applicable) and assets of the Loan Parties (including all contract
rights, inventory, accounts, general intangibles, Equity Securities, deposit
accounts, trademarks, trade names, other intellectual property, equipment and
proceeds of the foregoing), which security interest shall be of first priority,
subject, if and to the extent applicable, to any Permitted Encumbrances (each
being a “Security Agreement”), and subject to the grace periods specified in
each Security Agreement and in connection with deposit accounts, Section
7.01(15)(c), with respect to items of Collateral that cannot be perfected by the
filing of a PPSA or UCC financing statement; and



(c)
within 60 days following the acquisition of any Material Owned Real Property,
debentures, mortgages, deeds of trust or deeds to secure debt (or immoveable
hypothec, as applicable) constituting a charge on such real property (or
immoveable property, as applicable) of the Loan Parties (as determined by the
Administrative Agent), which charge shall be a first






--------------------------------------------------------------------------------



-59-


ranking and exclusive charge, subject, if and to the extent applicable, to any
Permitted Encumbrances (each being a “Debenture”).


(2)
Subject to Permitted Exceptions, Open Text will from time to time at its expense
duly authorize, execute and deliver (or cause the applicable Loan Party to
authorize, execute and deliver) to the Administrative Agent such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits granted or intended to be granted to the Administrative Agent, or any
Lender or the Collateral Agent by the Credit Documents and of the rights and
remedies therein granted to the Administrative Agent, or any Lender or the
Collateral Agent, including the filing of financing statements or other
documents under any Law with respect to the Encumbrances created thereby. The
Loan Parties acknowledge that the Credit Documents have been prepared on the
basis of Law in effect on the Effective Date, and that changes to Law may
require the execution and delivery of different forms of documentation, and
accordingly the Administrative Agent shall have the right (acting reasonably) to
require that the Credit Documents be amended, supplemented or replaced (and Open
Text shall, or shall cause the applicable Loan Party to duly authorize, execute
and deliver to the Administrative Agent any such amendment, supplement or
replacement reasonably requested by the Administrative Agent with respect to any
of the Credit Documents) within 30 days of written request therefor (i) to
reflect any change in Law, whether arising as a result of statutory amendments,
court decisions or otherwise; (ii) to facilitate the creation and registration
of appropriate forms of security in applicable jurisdictions; or (iii) to confer
upon the Administrative Agent Encumbrances similar to the Encumbrances created
or intended to be created by the Credit Documents. Without limiting the
generality of this Section 2.12(2), the Loan Parties agree that if any such
actions shall be required under applicable law as a result of the amendment and
restatement of the Existing Credit Agreement into the form of this Agreement on
the Effective Date, they shall promptly, or shall cause the applicable Loan
Party to promptly, duly authorize, execute and deliver to the Administrative
Agent any such amendment, supplement or replacement reasonably requested by the
Administrative Agent with respect to any of the Credit Documents.



(3)
With respect to each Mortgaged Property that is located in an area identified by
the Federal Emergency Management Agency (or any successor agency) as a “special
flood hazard area” with respect to which flood insurance has been made available
under Flood Insurance Laws, the applicable Loan Party (A) will maintain, with
financially sound and reputable insurance companies, such flood insurance in
such total amount as the Administrative Agent and Lenders may from time to time
reasonably require to the extent customarily maintained by similar businesses
operating in the same or similar locations, and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (B) promptly upon request of the Administrative Agent on
behalf of any Lender, will deliver to the Administrative Agent evidence of such
compliance in






--------------------------------------------------------------------------------



-60-


form and substance reasonably acceptable to the Administrative Agent and such
Lender, including evidence of annual renewals of such insurance.


(4)
(a) Notwithstanding anything to the contrary in Section 2.12(1)(d) (including
the time period set forth therein) or this Agreement to the contrary, the
Administrative Agent shall not enter into any Debenture in respect of any
Material Owned Real Property acquired by any Borrower or any other Loan Party
after the Closing Date until the Administrative Agent shall have received
written confirmation from the Lenders that flood insurance due diligence and
flood insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed). If the
Lenders have not informed the Administrative Agent and Open Text of any
outstanding flood diligence requirements by the date that is forty (45) days
after the date on which the Administrative Agent made available to the Lenders
(which may be delivered electronically) the following documents in respect of
such real property (which documents shall be delivered by the Administrative
Agent to the Lenders promptly after receipt thereof): (i) a completed flood
hazard determination from a third party vendor; (ii) if such Material Owned Real
Property is located in a “special flood hazard area,” (A) a notification to the
applicable Loan Party of that fact and (if applicable) notification to the
applicable Loan Party flood insurance coverage is not available and (B) evidence
of the receipt by the applicable Loan Party of such notice; and (iii) if such
notice is required to be provided to the applicable Loan Party and flood
insurance is available in the community in which such Material Owned Real
Property is located, evidence of required flood insurance with respect to any
such Mortgage, the Lenders will be deemed to have completed their flood
insurance due diligence and flood insurance compliance and to have consented to
such Debenture. Notwithstanding anything to the contrary in this Section 2.12 or
this Agreement, in respect of any Material Owned Real Property subject to
Section 2.12(1)(d), the time period set forth in Section 2.12(1)(d) for delivery
of any related Debenture shall be automatically extended to the date on which
the Administrative Agent is permitted under this Section 2.12(4)(a) to enter
into such Debenture.



(b) Open Text shall provide the Administrative Agent with a completed “Life-of-
Loan” Federal Emergency Management Agency Standard Flood Hazard Determination
with respect to each Mortgaged Property (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
applicable Loan Party relating thereto) to the extent such flood-related
documentation is required for compliance with applicable Law.
Section 2.13
Cash Collateral



(1)
Upon the request of the Administrative Agent or the Documentary Credit Lender,
if, as of the Relevant Repayment Date in respect of the Revolving Credit
Facility, any Documentary Credit obligation for any reason remains outstanding,
the








--------------------------------------------------------------------------------



-61-


Borrowers shall, in each case, immediately Cash Collateralize the then
Accommodations Outstanding of all Documentary Credit obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the Swing Line Lender or the Documentary Credit Lender,
the Borrowers shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover 105% of all Fronting Exposure (after giving effect to
Section 2.14 and any Cash Collateral provided by the Defaulting Lender).




(2)
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent. The Borrowers, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the
Documentary Credit Lender and the Lenders (including the Swing Line Lender), and
agrees to create and agrees that the Administrative Agent may maintain, a first
priority security interest (other than an Encumbrance of the type described in
(i) clause (a) of the definition of “Permitted Encumbrances” arising solely by
operation of law and for which payment is not yet due or (ii) clause (y) of the
definition of “Permitted Encumbrances”) in all such cash, deposit accounts and
all balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to this
Section 2.13. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided (other than an Encumbrance of the type
described in (i) clause (a) of the definition of “Permitted Encumbrances”
arising solely by operation of law and for which payment is not yet due or (ii)
clause (y) of the definition of “Permitted Encumbrances”) or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the applicable Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.



(3)
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided hereunder in respect of Documentary Credits or Swing Line
Advances shall be held and applied to the satisfaction of the specific
Documentary Credit obligations or Swing Line Advances, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.



(4)
Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as






--------------------------------------------------------------------------------



-62-


appropriate, its assignee following compliance with Section 16.01(2)(f))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default under Section 8.01(a), (b), (k) or (l) or an Event of Default (and
following application as provided in this Section 2.13 may be otherwise applied
in accordance with the terms hereof), and (y) the Person providing Cash
Collateral and the Documentary Credit Lender or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


Section 2.14
Defaulting Lenders



(1)
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:



(a)
That Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 17.01(5).



(b)
Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.01), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Documentary Credit Lender or Swing Line Lender hereunder; third, if so
reasonably determined by the Administrative Agent or reasonably requested by the
Documentary Credit Lender or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Documentary Credit or Swing Line Loan; fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any
Borrowing in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Borrowings
under this Agreement and to Cash Collateralize future Funding Exposure with
respect to such Defaulting Lender; sixth, to the payment of any amounts owing to
the Lenders, the Documentary Credit Lender or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Documentary Credit Lender or Swing Line Lender against that Defaulting






--------------------------------------------------------------------------------



-63-


Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or Documentary
Credit Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Borrowings or Documentary Credit
Borrowings were made at a time when the conditions set forth in Article 5 were
satisfied or waived, such payment shall be applied solely to pay the Borrowings
of, and Documentary Credit Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Borrowings of, or
Documentary Credit Borrowings owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.14 shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.


(c)
That Defaulting Lender shall not be entitled to receive any fee hereunder for
any period during which that Lender is a Defaulting Lender (and the applicable
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to the Defaulting Lenders).



(d)
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Documentary Credits or Swing Line Advances
pursuant to Section 3.06, the ratable share of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of that Defaulting Lender;
provided, that: (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists and the representations and warranties contained in Article 6 are
true and correct in all material respects on and as of such date, all as though
made on and as of such date except any representation and warranty which is
stated to be made as of a certain date (and then as of such date); and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Documentary Credits and Swing Line Advances shall not exceed
the positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Advances of that Lender. If the amount of the obligation of a
non-Defaulting Lender to acquire, refinance or fund participations in
Documentary Credits and Swing Line Advances is reallocated pursuant to this
clause (d), then the fees payable to the Lenders pursuant to Section






--------------------------------------------------------------------------------



-64-


2.08(1), Section 4.09(1) and Section 4.09(2) shall be adjusted in accordance
such non-Defaulting Lender’s Applicable Percentage.


(2)
If the applicable Borrower, the Administrative Agent, the Swing Line Lender and
the Documentary Credit Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Borrowings of the other Lenders or take such other actions as
the Administrative Agent may reasonably determine to be necessary to cause the
Borrowings and funded and unfunded participations in Documentary Credits and
Swing Line Advances to be held on a pro rata basis by the Lenders in accordance
with their ratable shares (without giving effect to Section 2.14(1)), whereupon
that Lender will cease to be a Defaulting Lender; provided that, no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.



ARTICLE 3

REVOLVING CREDIT FACILITY ADVANCES


Section 3.01
The Advances



The Administrative Agent shall give each applicable Lender prompt notice of any
Borrowing Notice received from each Borrower and of each applicable Lender’s
ratable portion of any Accommodation.
Section 3.02
Procedure for Borrowing.



Each Borrowing under the Revolving Credit Facility shall be in U.S. Dollars in a
minimum amount of (i) U.S. $1,000,000 and in an integral multiple of
U.S. $100,000 in the case of Borrowings by way of LIBOR Advances or ABR
Advances; and (ii) shall be made on the number of days prior notice specified in
Schedule 5, given not later than 10:00 a.m. (New York time), in the case of ABR
Advances, and 12:00 p.m. (New York time), in all other cases, in each case by
the applicable Borrower to the Administrative Agent. Each notice of a Borrowing
(a “Borrowing Notice”) shall be in substantially the form of Schedule 1, shall
be irrevocable and binding on the









--------------------------------------------------------------------------------



-65-


applicable Borrower once given by it to the Administrative Agent, and shall
specify (i) the requested date of the Borrowing; (ii) the aggregate amount the
Borrowing; (iii) the Facility under which such Advance is requested; (iv) the
Type of Advances comprising the Borrowing; and (v) in the case of a LIBOR
Advance, the initial Interest Period applicable to such Advance. Upon receipt by
the Administrative Agent of funds from the Lenders and fulfillment of the
applicable conditions set forth in Article 5, the Administrative Agent will make
such funds available to the applicable Borrower in accordance with Article 2


Section 3.03
Conversions and Elections Regarding Advances



(1)
Each Advance shall initially be the Type of Advance specified in the applicable
Borrowing Notice and shall bear interest at the rate applicable to such Type of
Advance (determined as provided in Section 3.05) until (i) in the case of a
LIBOR Advance the end of the initial Interest Period applicable thereto as
specified in the applicable Borrowing Notice, (ii) in the case of an ABR
Advance, the date on which the relevant Type of Advance is repaid in full or is
changed to another Type of Advance pursuant to and to the extent permitted by
Section 3.03(2), or (iii) in the case of any Advance, it is converted to another
Type of Advance pursuant to and to the extent permitted by Section 3.03(2).



(2)
The applicable Borrower may, in respect of the Revolving Credit Facility, elect
to (i) change any Advance (other than a Swing Line Advance) outstanding
thereunder to another Type of Accommodation available thereunder in accordance
with Section 3.03(3), (x) in the case of an ABR Advance, as of any Business Day,
or (y) in the case of a LIBOR Advance, as of the last day of the Interest Period
applicable to such LIBOR Advance; or (ii) continue any LIBOR Advance for a
further Interest Period, beginning on the last day of the then current Interest
Period, in accordance with Section 3.03(3).



(3)
Each election to change from one Type of Advance to another Type of Advance
under the Revolving Credit Facility or to continue a LIBOR Advance for a further
Interest Period shall be made on the number of days prior notice specified in
Schedule 5 given, in each case, not later than 12:00 p.m. (New York time) by the
applicable Borrower to the Administrative Agent. Each such notice (an “Interest
Rate Election Notice”) shall be given substantially in the form of Schedule 2
and shall be irrevocable and binding upon the applicable Borrower. If the
applicable Borrower fails to deliver an Interest Rate Election Notice to the
Administrative Agent for any LIBOR Advance as provided in this Section 3.03(3),
such LIBOR Advance shall be converted (as of the last day of the applicable
Interest Period) to and thereafter shall be outstanding as an ABR Advance in
respect of the applicable Borrower. The Borrowers shall not select an Interest
Period which conflicts with the definition of










--------------------------------------------------------------------------------



-66-


Interest Period in Section 1.01 or with the repayment requirements contained in
Section 2.05.


(4)
Upon the occurrence of, and during the continuance of, an Event of Default, the
Borrowers shall not have the right to convert Advances into, or to continue,
LIBOR Advances, and each LIBOR Advance shall convert to an ABR Advance at the
end of the applicable Interest Period.



Section 3.04
Circumstances Requiring Floating Rate Pricing



(1)
If a Lender determines acting reasonably in good faith and notifies Open Text in
writing and the Administrative Agent that (i) by reason of circumstances
affecting financial markets inside or outside Canada, deposits of U.S. Dollars
are unavailable to such Lender; (ii) adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided in the
definition of Eurodollar Rate; (iii) the making or continuation of any LIBOR
Advances has been made impracticable (x) by the occurrence of a contingency
(other than a mere increase in rates payable by such Lender to fund the Advances
or a decrease in the creditworthiness of such Lender) which adversely affects
the funding of the Revolving Credit Facility at any interest rate computed on
the basis of the Eurodollar Rate, or (y) by reason of a change since the date of
this Agreement in any Law or in the interpretation thereof by any Governmental
Authority which affects such Lender or any relevant financial market and which
results in the Eurodollar Rate no longer representing the effective cost to such
Lender of deposits in such market; or (iv) any change to any Law or in the
interpretation or application thereof by any Governmental Authority, has made it
unlawful for such Lender to make or maintain or to give effect to its
obligations in respect of such Advances as contemplated hereby, then,



(a)
the right of a Borrower to select LIBOR Advances, as the case may be, from such
Lender shall be suspended until such Lender determines acting reasonably and in
good faith that the circumstances causing the suspension no longer exist and
such Lender so notifies the Administrative Agent;



(b)
if any affected LIBOR Advance is not yet outstanding, any applicable Borrowing
Notice shall be suspended until such Lender acting reasonably and in good faith
determines that the circumstances causing such suspension no longer exist and
such Lender so notifies the Administrative Agent; and



(c)
if any LIBOR Advance is already outstanding at any time when the right of the
applicable Borrower to select LIBOR Advances is suspended, it and all other
LIBOR Advances in the same Borrowing with respect to such Lender shall (subject
to applicable Borrower having the right to select the relevant Type of Advance
at such time) become an ABR Advance on the last day of the then current Interest
Period applicable thereto (or on such earlier date as may be required to comply
with any Law).






--------------------------------------------------------------------------------



-67-






(2)
The Administrative Agent shall promptly notify Open Text of the suspension of
its right to request a LIBOR Advance from such Lender and of the termination of
any such suspension. Upon notice from the Administrative Agent of the suspension
of the right to request a LIBOR Advance from such Lender, Open Text may (i)
either replace such Lender with a substitute Lender or Lenders, in which event
such Lender shall execute and deliver an assignment and assumption agreement in
favour of such substitute Lender or Lenders pursuant to Section 16.01(2)(e) in
respect of the whole of its Commitments; or (ii) prepay all Accommodations
Outstanding of such affected Lender and thereupon reduce such affected Lender’s
Commitments to nil, all without affecting the Commitments of any other Lenders.



(3)
If, at any time, the Administrative Agent determines in its reasonable
discretion that (a) the circumstances set forth in Section 3.04(1)(ii) have
arisen and such circumstances are unlikely to be temporary or (b) the
circumstances set forth in Section 3.04(1)(ii) have not arisen but the UK
Financial Conduct Authority (or any successor regulatory body), any other
supervisor for the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which “LIBOR” shall no longer be used for
determining interest rates for loans or as a benchmark reference rate for
interest rates for loans, the Administrative Agent and the Borrowers shall
endeavor to establish an alternate rate of interest to the Eurodollar Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time and
shall not be less than zero percent (0%) (any such rate, an “Alternate Rate of
Interest”), and shall enter into an amendment to this Agreement to reflect such
Alternate Rate of Interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 17.01,
such amendment shall become effective without any further action or consent of
any other party to this Agreement. so long as the Administrative Agent shall not
have received, within five (5) Business Days, of the date notice of such
Alternate Rate of Interest and a copy of such proposed amendment is provided to
the Lenders, a written notice from the Majority Lenders stating that such
Majority Lenders object to such amendment. Until an Alternate Rate of Interest
shall be determined in accordance with this Section 3.04(3) (but, in the case of
the circumstances described in clause (b) of the first sentence of this Section
3.04(3), only to the extent the LIBO Rate for such Interest Period is not
available or published at such time on a current basis), (i) any request for a
conversion to, or continuation of, LIBOR Advances shall be ineffective and (ii)
any request for a LIBOR Advance shall be made as an ABR Advance in the amount
specified therein.






--------------------------------------------------------------------------------



-68-




Section 3.05
Interest on Advances



The applicable Borrower shall pay interest on the unpaid principal amount of
each Advance made to it, from the date of such Advance until such principal
amount is repaid in full, at the following rates per annum:
(1)
ABR Advances. If and so long as such Advance is an ABR Advance and subject to
clause (3) below, at a rate per annum equal at all times to the ABR Rate in
effect from time to time plus the Applicable Margin, calculated daily and
payable in arrears (i) on the first Business Day of each Financial Quarter in
each Financial Year; and (ii) when such ABR Advance becomes due and payable in
full pursuant to the provisions hereof.



(2)
LIBOR Advances. If and so long as such Advance is a LIBOR Advance and subject to
clause (3) below, at a rate per annum equal, at all times during each Interest
Period for such LIBOR Advance, to the sum of the Eurodollar Rate for such
Interest Period plus the Applicable Margin payable on the earliest of (i) if the
Interest Period is longer than 3 months, every 3 months after the date of the
relevant LIBOR Advance; (ii) on the last day of such Interest Period; and (iii)
when such LIBOR Advance becomes due and payable in full pursuant to the
provisions hereof.



(3)
Default Interest. Upon the occurrence and during the continuance of an Event of
Default, subject to Law, the Borrowers shall pay interest on their respective
obligations in respect of the Revolving Credit Facility (“Default Interest”) on
(i) the unpaid principal amount of each Accommodation Outstanding to each
Lender, payable in arrears on the dates referred to in clause (1) or (2) above,
as applicable, and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (1) or (2) above, as applicable, and (ii) the amount of any interest, fee
or other amount payable under this Agreement or any other Credit Document to the
Administrative Agent or any Lender that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, and, in all other cases, on ABR Advances pursuant to
clause (1) above.



Section 3.06
Swing Line Advances



(1)
Each Swing Line Advance shall be in a minimum amount of U.S. $500,000 and in an
integral multiple of U.S. $100,000, shall bear interest at the ABR Rate and
shall be made upon notice given not later than 10:00 a.m. (New York time) by the
applicable Revolving Credit Borrower to the Administrative Agent and the
applicable Swing Line Lender. Each notice of a Swing Line Advance shall be in
substantially the form of Schedule 1, shall be irrevocable and binding on the
applicable Revolving Credit Borrower once given by it to the Administrative
Agent and the applicable Swing Line Lender, and shall specify (i) the date of
the Swing






--------------------------------------------------------------------------------



-69-


Line Advance, (ii) the amount of the Swing Line Advance and (iii) the maturity
of the Swing Line Advance (which maturity shall be no later than the seventh day
after the requested date of such Swing Line Advance). Upon fulfilment of the
applicable conditions set forth in Article 5, the applicable Swing Line Lender
will, upon notice to the Administrative Agent, make such funds available to the
applicable Revolving Credit Borrower in accordance with Article 2.


(2)
Each Swing Line Lender may, at any time in its sole and absolute discretion,
request on behalf of the applicable Revolving Credit Borrower (and such
Revolving Credit Borrower hereby irrevocably authorizes each Swing Line Lender
to so request on its behalf), upon notice to the Administrative Agent by such
Swing Line Lender no later than 10 a.m. (New York time) on the applicable date,
that each Revolving Credit Lender make an ABR Advance in an amount equal to such
Revolving Credit Lender’s pro rata share of the amount of Swing Line Advances
made by such Swing Line Lender then outstanding. Such request shall be deemed to
be a Borrowing Notice for purposes hereof and shall be made in accordance with
the provisions of Section 3.02(1) without regard solely to the minimum amounts
specified therein but subject to the satisfaction of the conditions set forth in
Section 5.02 (except that the applicable Revolving Credit Borrower shall not be
deemed to have made any representations and warranties).



(3)
If for any reason any Swing Line Advance cannot be refinanced by a Borrowing as
contemplated by Section 3.06(2), the request for ABR Advances, as the case may
be, submitted by the Swing Line Lender as set forth in Section 3.06(2) shall be
deemed to be a request by such Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Advance
and each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 3.06(2) shall be deemed
payment in respect of such participation.



(4)
If and to the extent that any Revolving Credit Lender shall not have made the
amount of its pro rata share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 3.06(2), such
Revolving Credit Lender agrees to pay to the Administrative Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
the applicable Borrowing Notice delivered by the Swing Line Lender until the
date such amount is paid to the Administrative Agent, for the account of the
applicable Swing Line Lender, at the Federal Funds Effective Rate.



(5)
Each Revolving Credit Lender’s obligation to make ABR Advances or to purchase
and fund risk participations in a Swing Line Advance pursuant to this Section
3.06 shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defence or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the applicable Revolving Credit Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default, or (iii) any
other






--------------------------------------------------------------------------------



-70-


occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make ABR
Advances pursuant to this Section 3.06 is subject to satisfaction of the
conditions set forth in Section 5.02 (except that the applicable Revolving
Credit Borrower shall not be deemed to have made any representations or
warranties). No funding of risk participations shall relieve or otherwise impair
the obligation of the applicable Revolving Credit Borrower to repay Swing Line
Advances, together with interest as provided herein.




ARTICLE 4

REVOLVING CREDIT FACILITY - DOCUMENTARY CREDITS


Section 4.01
Documentary Credits



Each Documentary Credit Lender agrees, on the terms and subject to the
conditions of this Agreement, to issue Documentary Credits for the account of
the applicable Documentary Credit Borrower from time to time on any Business Day
prior to the Relevant Repayment Date in respect of the Revolving Credit Facility
to such Documentary Credit Borrower. It is hereby acknowledged and agreed that
each of the Existing Documentary Credits described in Schedule N shall
constitute a “Documentary Credit” for all purposes under this Agreement and
shall be deemed to be issued under this Agreement as of the Effective Date.
Section 4.02
Issue Notice



(1)
Each Issue shall be made on notice (an “Issue Notice”) given by the applicable
Documentary Credit Borrower to the Administrative Agent and the Documentary
Credit Lender from which such Documentary Credit Borrower is requesting the
issuance of a Documentary Credit not later than 12:00 p.m. (New York time) on
the number of days’ notice specified in Schedule 5. The Issue Notice shall be in
substantially the form of Schedule 4, shall be irrevocable and binding on the
applicable Documentary Credit Borrower once given by it to the Administrative
Agent and such Documentary Credit Lender, and shall specify (i) the requested
date of Issue (the “Issue Date”); (ii) the Type of Documentary Credit; (iii) the
Face Amount and currency of the Documentary Credit; (iv) the expiration date of
the Documentary Credit; and (v) the name and address of the Beneficiary.



(2)
Each applicable Documentary Credit Borrower shall repay, and there shall become
due and payable on the Issue Date, the principal amount of any Accommodations
Outstanding made to such Borrower which are to be converted in whole or in part,
to Documentary Credits, and interest and all other amounts payable in respect
thereof, all as if such conversion were a prepayment of such Advances pursuant
to Article 2.






--------------------------------------------------------------------------------



-71-






Section 4.03
Form of Documentary Credits



Each Documentary Credit shall (i) be dated the Issue Date; (ii) have an
expiration date on a Business Day which occurs not later than one year from the
Issue Date (provided that any such Documentary Credit may, in the sole
discretion of the applicable Documentary Credit Lender, provide for automatic
renewal thereof for any stated period or periods of up to one year in duration
in the absence of a timely notice of termination by the issuer of such
Documentary Credit) (but in any event not later than the Relevant Repayment Date
in respect of the Revolving Credit Facility); (iii) comply with the definition
of Documentary Credit; and (iv) be on the standard documentary forms required by
the issuing Documentary Credit Lender.
Section 4.04
Documentary Credit Reports



Each Documentary Credit Lender shall furnish to the Administrative Agent, on the
first Business Day of each month, a written report summarizing all Documentary
Credit activity including issuances, increases, draws and the aggregate undrawn
Face Amount (in the applicable currency and Equivalent U.S. $ Amount) and
expiration dates of Documentary Credits issued by such Documentary Credit Lender
as of such Business Day.
Section 4.05
Procedure for Issuance of Documentary Credits



(1)
On any applicable Issue Date, the issuing Documentary Credit Lender will
complete and issue an appropriate Type of Documentary Credit (i) dated the Issue
Date; (ii) in favour of the Beneficiary; (iii) in a Face Amount and currency
equal to the amount referred to in Section 4.02(1); and (iv) with the maturity
date as specified by the applicable Borrower in its Issue Notice.



(2)
No Documentary Credit shall require payment against a conforming draft to be
made hereunder on the same Business Day upon which such draft is presented, if
such presentation is made after 10:00 a.m. (New York time) on such Business Day.



(3)
Prior to the Issue Date, the applicable Documentary Credit Borrower shall
specify precise description of the documents and the verbatim text of any
certificates or the form of any documents to be presented by the Beneficiary
which, if presented by the Beneficiary, would require the issuing Documentary
Credit Lender to make payment under the Documentary Credit. The issuing
Documentary Credit Lender may, before the issue of the Documentary Credit and in
consultation with the applicable Documentary Credit Borrower, require changes in
any such document or certificate.








--------------------------------------------------------------------------------



-72-




Section 4.06
Payments of Amounts Drawn



(1)
On the Business Day of a drawing, the Documentary Credit Lender shall notify the
Documentary Credit Borrower and the Administrative Agent of such drawing. Within
one Business Day following the date of such drawing under a Documentary Credit,
the applicable Documentary Credit Borrower shall pay to such Documentary Credit
Lender an amount in same day funds equal to the amount so drawn in the currency
in which such Documentary Credit is payable.



(2)
If the applicable Documentary Credit Borrower fails to pay to the applicable
Documentary Credit Lender an amount, in same day funds, equal to the amount of
such drawing, then (i) such Documentary Credit Lender shall so notify the
Administrative Agent, (ii) such Borrower shall be deemed to have given a
Borrowing Notice to the Administrative Agent, requesting an ABR Advance under
the Revolving Credit Facility in an amount equal to the amount of such drawing
(a “Documentary Credit Borrowing”); (iii) the Revolving Credit Lenders shall on
the date of such drawing make such Advance, ratably under the Revolving Credit
Facility; and (iv) the Administrative Agent shall pay the proceeds thereof to
the applicable Documentary Credit Lender as reimbursement for the amount of such
drawing.



(3)
With respect to ABR Advances made pursuant to Section 4.06(2), the interest rate
and Applicable Margin for such advances shall be applied until such advances are
repaid in full.



(4)
Each applicable Revolving Credit Lender shall be required to make the Advances
referred to in Section 4.06(2) notwithstanding (i) the amount of the Advance may
not comply with the minimum amount required for Borrowings hereunder; (ii)
whether any conditions specified in Article 5 are then satisfied; (iii) whether
a Default or Event of Default has occurred and is continuing; (iv) the date of
such Advance; and (v) any reduction in or termination of the Revolving Credit
Commitment.



Section 4.07
Risk of Documentary Credits



(1)
In determining whether to pay under a Documentary Credit, a Documentary Credit
Lender shall be responsible only to determine that the documents and
certificates required to be delivered under the Documentary Credit have been
delivered and that they comply on their face with the requirements of the
Documentary Credit.



(2)
The reimbursement obligation of a Documentary Credit Borrower under any
Documentary Credit shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including (i) any lack of validity or enforceability of a Documentary Credit;
(ii) the existence of any claim, set off, defence or other right which any
Person may have at any time against a Beneficiary, the Documentary Credit Lender
or any other Person, whether






--------------------------------------------------------------------------------



-73-


in connection with the Credit Documents and the transactions contemplated
therein or any other transaction (including any underlying transaction between a
Documentary Credit Borrower and a Beneficiary); (iii) any certificate or other
document presented with a Documentary Credit proving to be forged, fraudulent or
invalid or any statement in it being untrue or inaccurate; (iv) the existence of
any act or omission or any misuse of, a Documentary Credit or misapplication of
proceeds by the Beneficiary, including any fraud in any certificate or other
document presented with a Documentary Credit unless, with respect to the
foregoing provisions of this Section 4.07(2), before payment of a Documentary
Credit, (x) the applicable Documentary Credit Borrower has delivered to the
Documentary Credit Lender a written notice of the fraud together with a written
request that it refuse to honour such drawing, (y) the fraud by the Beneficiary
has been established to the knowledge of the Documentary Credit Lender so as to
make the fraud clear or obvious to the Documentary Credit Lender, and (z) in the
case of fraud in the underlying transaction between the Documentary Credit
Borrower and the Beneficiary, the fraud is of such character as to make the
demand for payment by the Beneficiary under the Documentary Credit a fraudulent
one; or (v) the existence of a Default or Event of Default.


(3)
The Documentary Credit Lender shall not be responsible for (i) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Documentary Credit or the rights or benefits under it or
proceeds of it, in whole or in part, which may prove to be invalid or
ineffective for any reason; (ii) errors, omissions, interruptions or delays in
transmission or delivery of any messages by mail, telecopy or otherwise; (iii)
errors in interpretation of technical terms; (iv) any loss or delay in the
transmission of any document required in order to make a drawing; and (v) any
consequences arising from causes beyond the control of the Documentary Credit
Lender, including the acts or omissions, whether rightful or wrongful, of any
Governmental Authority. None of the above shall affect, impair, or prevent the
vesting of any of the Documentary Credit Lenders’ rights or powers under this
Agreement. Any action taken or omitted by the Documentary Credit Lender under or
in connection with any Documentary Credit or the related certificates, if taken
or omitted in good faith, shall not put the Documentary Credit Lender under any
resulting liability to Open Text or any Documentary Credit Borrower provided
that the Documentary Credit Lender acts in accordance with the standards of
reasonable care specified in the Uniform Customs and Practice for Documentary
Credits (1993 Revision), ICC Publication 500 (or any replacement publication).



Section 4.08
Repayments



(1)
If a Documentary Credit Borrower is required to repay the Accommodations
Outstanding pursuant to Article 8, then such Borrower shall pay to the
Administrative Agent an amount equal to the Documentary Credit Lender’s
contingent liability in








--------------------------------------------------------------------------------



-74-


respect of (i) any outstanding Documentary Credit; and (ii) any Documentary
Credit which is the subject matter of any order, judgment, injunction or other
such determination (a “Judicial Order”) restricting payment under and in
accordance with such Documentary Credit or extending the Documentary Credit
Lender’s liability under such Documentary Credit beyond its stated expiration
date.


(2)
The Documentary Credit Lender shall, with respect to any Documentary Credit,
upon the later of:



(a)
the date on which any final and non appealable order, judgment or other such
determination has been rendered or issued either terminating the applicable
Judicial Order or permanently enjoining the Documentary Credit Lender from
paying under such Documentary Credit; and



(b)
the earlier of (i) the date on which either (x) the original counterpart of the
Documentary Credit is returned to the Documentary Credit Lender for
cancellation, or (y) the Documentary Credit Lender is released by the
Beneficiary from any further obligations, and (ii) the expiry (to the extent
permitted by any Law) of the Documentary Credit;



pay to the applicable Documentary Credit Borrower an amount equal to the amount
by which the amount paid to the Administrative Agent pursuant to Section 4.08(1)
exceeds the amounts paid by the Documentary Credit Lender under the Documentary
Credit.
Section 4.09
Fees



(1)
The Documentary Credit Borrowers under the Revolving Credit Facility shall pay
to the Documentary Credit Lenders under the Revolving Credit Facility, a
Documentary Credit Fee with respect to each Documentary Credit issued under the
Revolving Credit Facility calculated on the basis of the daily average of the
undrawn Face Amount of each such Documentary Credit and a year of 365 days, as
the case may be, and payable quarterly in arrears on the first Business Day of
each Financial Quarter in respect of the prior Financial Quarter and in the same
currency as such Documentary Credit.



(2)
The Documentary Credit Borrowers under the Revolving Credit Facility shall pay
to each Documentary Credit Lender under the Revolving Credit Facility its (i)
set-up fees, cable charges and other customary miscellaneous charges (as agreed
to by the applicable Documentary Credit Borrowers and the applicable Documentary
Credit Lender in advance) in respect of the issue of Documentary Credits by it
and upon the amendment or transfer of each Documentary Credit and each drawing
made thereunder; and (ii) documentary and administrative charges for amending,








--------------------------------------------------------------------------------



-75-


transferring or drawing under, as the case may be, Documentary Credits of a
similar amount, term and risk (as agreed to by the applicable Documentary Credit
Borrowers and the applicable Documentary Credit Lender in advance).


(3)
Commencing on the date hereof to the Relevant Repayment Date in respect of the
Revolving Credit Facility, each Revolving Credit Borrower shall pay to the
Administrative Agent for the ratable benefit of the Revolving Credit Lenders a
Documentary Credit Participation Fee on each such Revolving Credit Lender’s
Applicable Percentage of the daily average of the undrawn Face Amount of each
Documentary Credit outstanding under the Revolving Credit Facility as set forth
in Schedule 6. All Documentary Credit Fees will be payable quarterly in arrears
on the first Business Day of each Financial Quarter in respect of the prior
Financial Quarter, and upon any termination of any Commitment under the
Revolving Credit Facility, in each case for the actual number of days elapsed
over a year of 365 or 366 days, as applicable.



Section 4.10
Existing Letters of Guarantee



Notwithstanding the requirements otherwise set forth in this Section 4.10, on
the Effective Date, each letter of guarantee issued and outstanding under the
terms of the Existing Credit Facility shall automatically be deemed to be a
Documentary Credit under the Revolving Credit Facility, to be governed by the
terms hereof, except as to those provisions contained in any such letter of
guarantee as in effect on the Effective Date, if any, that may be inconsistent
with the terms hereof.


ARTICLE 5

CONDITIONS OF LENDING
Section 5.01
Conditions Precedent to Effective Date



This Agreement and the amendment and restatement of the Existing Credit
Agreement shall become effective upon, and the obligation of the Lenders to make
the initial Accommodation following the Effective Date shall be subject to, the
satisfaction of the following conditions precedent:
(1)
the Borrowers, the Guarantors and each Lender have indicated their agreement by
the execution and delivery of the signature pages hereof to the Administrative
Agent;



(2)
delivery to the Administrative Agent of a certified copy of (i) the charter
documents and by-laws (or equivalent governing documents) of each Loan Party;
(ii) the resolutions of the board of directors (or any duly authorized committee
or other governing body thereof) or of the shareholders, as the case may be, of
each Loan Party approving the entering into of this Agreement (including the
amendments to the Existing Credit Agreement effected hereby) and each other
Credit Document to which they are a party; (iii) all other instruments
evidencing necessary corporate, company or partnership action of each Loan Party
and of any required Authorization with respect to such matters; and (iv)
certifying the names and true signatures of its






--------------------------------------------------------------------------------



-76-


officers authorized to sign this Amendment and the other Credit Documents
manually or by mechanical means;


(3)
delivery to the Administrative Agent of a certificate of status, compliance,
good standing or like certificate with respect to each Loan Party issued by the
appropriate government official in the jurisdiction of its incorporation;



(4)
receipt of satisfactory evidence by the Administrative Agent of registration in
the necessary jurisdictions of the Encumbrances or notice thereof in favour of
the Collateral Agent, the Administrative Agent or the Lenders, as required under
Law, created by the Security Documents in order to preserve or protect such
Encumbrances for the term of the Revolving Credit Facility;



(5)
receipt of satisfactory evidence by the Administrative Agent that the Collateral
Agent or Administrative Agent (on behalf of the Lenders) shall have a valid and
perfected first priority (subject to Permitted Encumbrances) security interest
in the Collateral or that arrangements in respect thereof shall have been made
that are reasonably satisfactory to the Administrative Agent, in each case, to
the extent required by the terms of the Security Documents;



(6)
the Administrative Agent shall have received reasonably satisfactory opinions of
outside counsel or, with respect to general corporate matters, in-house counsel,
in each case, to the Loan Parties in the jurisdiction of incorporation of each
such Loan Party and in each jurisdiction specified by the Administrative Agent
as is relevant to confirm, inter alia, corporate existence, due authorization,
execution, delivery and enforceability of the Credit Documents, and the validity
and perfection of the Encumbrances created by the applicable Credit Documents;



(7)
all reasonable fees and documented out-of-pocket expenses owing to the
Administrative Agent (including the reasonable fees and out-of-pocket costs of
legal counsel to the Administrative Agent) have been paid in accordance with
Section 15.01;



(8)
the Administrative Agent shall have received a certificate of a Responsible
Officer of Open Text attesting to the Solvency of Open Text and its
Subsidiaries, on a consolidated basis and taken as a whole, in form reasonably
satisfactory to the Administrative Agent;



(9)
the Administrative Agent shall have received a certificate of a Responsible
Officer of Open Text confirming that, after giving effect to the amendment and
restatement of the Existing Credit Agreement, as contemplated hereby, (i) the
representations and warranties contained in Article 6 are true and correct in
all material respects on and as of the Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date, and (ii) no event has occurred and is continuing that would
constitute a Default or an Event of Default;






--------------------------------------------------------------------------------



-77-




(10)
upon the reasonable request of any Lender made at least ten days prior to the
Effective Date, each Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Effective Date (or
such later date as the Administrative Agent may reasonably agree);



(11)
at least five days prior to the Closing Date, any Borrower that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall deliver
a Beneficial Ownership Certification in relation to such Borrower (or such later
date as the Administrative Agent may reasonably agree); and



(12)
all fees owing the Lenders pursuant to the Lender Fee Letter have been paid in
accordance with the Lender Fee Letter.



Section 5.02
Conditions Precedent to All Accommodations



(1)
The obligation of each Lender to make Accommodations or otherwise give effect to
any Accommodation Notice hereunder shall be subject to the conditions precedent
that on the date of such Accommodation Notice and Accommodation, and immediately
after giving effect thereto and to the application of any proceeds therefrom,
(x) the representations and warranties contained in Article 6 are true and
correct in all material respects on and as of such date, all as though made on
and as of such date except for those changes to the representations and
warranties which have been disclosed to and accepted by the Administrative Agent
and the Lenders pursuant to Section 17.01 and any representation and warranty
which is stated to be made as of a certain date (and then as of such date);and
(y) no event or condition has occurred and is continuing, or would result from
such Accommodation or giving effect to such Accommodation Notice, which
constitutes a Default or an Event of Default.



(2)
Each of the giving of any Accommodation Notice by a Borrower and the acceptance
by a Borrower of any Accommodation shall be deemed to constitute a
representation and warranty by such Borrower that, on the date of such
Accommodation Notice or Accommodation, as the case may be, and after giving
effect thereto and to the application of any proceeds therefrom, the statements
set forth in Section 5.02(1) are true and correct.



(3)
For the avoidance of doubt, this Section 5.02 shall not apply to conversions or
elections in respect of Accommodations under Section 3.03 or 3.04.








--------------------------------------------------------------------------------



-78-




Section 5.03
No Waiver



The making of an Accommodation or otherwise giving effect to any Accommodation
Notice hereunder, without the fulfillment of one or more conditions set forth in
Section 5.02 shall not constitute a waiver of any such condition, and the
Administrative Agent and the Lenders reserve the right to require fulfillment of
such condition in connection with any subsequent Accommodation Notice or
Accommodation.
ARTICLE 6

REPRESENTATIONS AND WARRANTIES


Section 6.01
Representations and Warranties



The Loan Parties represent and warrant to each Lender, on the Effective Date and
on each date required by Section 5.02 and Section 2.01(4), acknowledging and
confirming that each Lender is relying thereon without independent inquiry in
entering into this Agreement and providing Accommodations hereunder, that:
(1)
Incorporation and Qualification. Each Loan Party and each of its Subsidiaries is
duly incorporated or formed, continued or amalgamated as the case may be, and
validly existing under the laws of the jurisdiction of its organization (which,
as of the Effective Date, is set forth in Schedule A ) and each is duly
qualified, licensed or registered to carry on business under the Laws applicable
to it in all jurisdictions in which the nature of its Assets or business makes
such qualification necessary and where failure to be so qualified, licensed,
registered, duly incorporated, formed or continued or amalgamated would have a
Material Adverse Effect.



(2)
Corporate Power. Each Loan Party and each of its Subsidiaries (i) has all
requisite corporate or other power and authority to own and operate its
properties and Assets and to carry on the Business carried on by it and any
other business as now being conducted by it, except to the extent that any
failure of the foregoing would not reasonably be expected to have a Material
Adverse Effect; and (ii) has all requisite corporate or other power and
authority to enter into and perform its obligations under this Agreement and the
other Credit Documents, if any, to which it is a party.



(3)
Conflict with Other Instruments. The execution and delivery of the Credit
Documents by each Loan Party which is a party thereto and the performance by
each Loan Party of its respective obligations hereunder and compliance with the
terms, conditions and provisions thereof, will not (i) conflict with or result
in a breach of any of the terms, conditions or provisions of (w) its constating
documents or by-laws, (x) any Law, (y) any material contractual restriction
binding on or affecting it or its properties, or (z) any judgment, injunction,
determination or award which is binding on it; or (ii) result in, require or
permit (x) the imposition of any Encumbrance in, on or with respect to the
Assets now owned or hereafter acquired by it (other than pursuant to the
Security Documents or which is a Permitted Encumbrance), (y) the






--------------------------------------------------------------------------------



-79-


acceleration of the maturity of any material Debt binding on or affecting it, or
(z) any third party to terminate or acquire any rights materially adverse to the
applicable Loan Party under any Material Agreement except where such conflict,
result, requirement or permission would not reasonably be expected to have a
Material Adverse Effect.


(4)
Authorization, Governmental Approvals, etc. The execution and delivery of each
of the Credit Documents by each Loan Party which is a party thereto and the
performance by each such Loan Party of its respective obligations hereunder and
thereunder have been duly authorized by all necessary corporate, partnership or
analogous action and no Authorization, under any Law, and no registration,
qualification, designation, declaration or filing with any Governmental
Authority, is or was necessary therefor or to perfect the same, except as are in
full force and effect, unamended except for Permitted Exceptions and where
failure to obtain or make such Authorization, qualification, designation,
declaration or filing with any Governmental Authority would not reasonably be
expected to have a Material Adverse Effect.



(5)
Execution and Binding Obligation. This Agreement and the other Credit Documents
have been duly executed and delivered by each Loan Party which is a party
thereto and constitute legal, valid and binding obligations of such Loan Party,
enforceable against it in accordance with their respective terms, subject only
to any limitation under Laws relating to (i) bankruptcy, insolvency,
reorganization, moratorium or creditors’ rights generally; and (ii) general
equitable principles including the discretion that a court may exercise in the
granting of equitable remedies.



(6)
Financial Condition; No Material Adverse Effect.



(a)
Open Text has furnished to the Lenders (i) GAAP audited consolidated balance
sheets and related statements of income, changes in equity and cash flows of
Open Text for the three most recent fiscal years ended at least 90 days prior to
the Effective Date; and (ii) GAAP unaudited consolidated balance sheets and
related statements of income, changes in equity and cash flows of Open Text for
each subsequent fiscal quarter after June 30, 2017, ended at least 45 days
before the Effective Date. Except as otherwise publicly disclosed prior to the
Effective Date, since June 30, 2017, there has been no event, development or
circumstance of which any Loan Party is aware that has had or would reasonably
be expected to have a Material Adverse Effect. All information (including that
disclosed in all financial statements) pertaining to the Loan Parties (other
than projections) (the “Information”) that has been or will be made available to
the Lenders or the Administrative Agent by Open Text is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading






--------------------------------------------------------------------------------



-80-


in light of the circumstances under which such statements are made. The
projections that have been or will be made available to the Lenders or the
Administrative Agent by Open Text have been or will be prepared in good faith
based upon reasonable assumptions.


(b)
As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all material respects.



(7)
Litigation. Except as disclosed in Schedule B or I, there are no actions, suits
or proceedings (including any Tax-related matter) by or before any arbitrator or
Governmental Authority or by any elected public official or by any other Person
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or any other Credit Document and
that is not being contested by the Loan Parties in good faith by appropriate
proceedings or that constitutes an Event of Default. Except with respect to the
Disclosed Matter(s) and except any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of the Loan Parties or any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
Environmental Permit, (ii) to the knowledge of any Loan Party, has become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability, or (iv) knows of any basis
for any Environmental Liability.



(8)
Location of Business. As of the Effective Date, the only jurisdictions (or
registration districts within such jurisdictions) in which any Loan Party has
any place of business or stores any material tangible personal property are as
set forth in Schedule C.



(9)
Material Permits. Each Loan Party possesses all Material Permits as may be
necessary to properly conduct its respective business. Each such Material Permit
is (i) in full force and effect, (ii) not subject to any dispute, and (iii) is
not in default, except to the extent that the failure to be in full force and
effect, such dispute or such default would not reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, all Material Permits of the
Loan Parties are listed in Schedule G.



(10)
Trademarks, Patents, etc. Other than Intellectual Property owned by customers of
the Loan Parties or licenced by the Loan Parties from third parties, and except
as set forth in Schedule D, each Loan Party is the registered and beneficial
owner of, with good and marketable title, free of all Encumbrances other than
Permitted Encumbrances, to all material patents, patent applications,
trade-marks, trade mark applications, trade names, service marks, copyrights,
industrial designs, integrated circuit topographies, or other analogous rights
with respect to the foregoing and other similar property, used in or necessary
for the present and planned future conduct of its business, without any conflict
with the rights of any other Person, other than as listed on Schedule D, or
other than to the extent that the absence of such title or the






--------------------------------------------------------------------------------



-81-


existence of such conflicts would not reasonably be expected to have a Material
Adverse Effect. As of the Effective Date, all patents, trade-marks, trade names,
service marks, copyrights, industrial designs, integrated circuit topographies,
and other similar rights owned by any Loan Party, the failure of which to be so
owned would reasonably be expected to result in a Material Adverse Effect, are
described in Schedule D (collectively, the “Material Intellectual Property
Rights”).


(11)
As of the Effective Date, except as set forth in Schedule D, no claim has been
asserted and is pending by any Person with respect to the use by any Loan Party
of any intellectual property or challenging or questioning the validity,
enforceability or effectiveness of any intellectual property necessary for the
conduct of the business of any Loan Party, except for any such claim that would
not reasonably be expected to have a Material Adverse Effect. Except as
disclosed in Schedule D or except as would not reasonably be expected to have a
Material Adverse Effect, (i) each Loan Party has the right to use the
intellectual property which such Loan Party owns, (ii) all applications and
registrations for such intellectual property are current, and (iii) to the
knowledge of all Loan Parties, the conduct of each Loan Party’s business does
not infringe the intellectual property rights of any other Person.



(12)
Ownership of Property. Each Loan Party owns its Assets, and with respect to any
material immovable or real property of the Loan Parties, with good and
marketable title thereto (excluding any defects in title that do not materially
impair the value of such property to such Loan Party), free and clear of all
Encumbrances, except for Permitted Encumbrances and except where the failure to
have such title described above could not reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, none of the Loan Parties owns
any immovable or real property other than the Owned Real Property.



(13)
Leased Properties. As of the Effective Date, each lease of the Loan Parties
(other than any lease which is not material to the operations of the Loan
Parties taken as a whole) is in good standing in all material respects and all
amounts owing thereunder have been paid by the applicable Loan Party except any
such amount the payment obligation in respect of which is in bona fide dispute.



(14)
Insurance. All policies of fire, liability, workers’ compensation, casualty,
flood, business interruption and other forms of insurance owned or held by each
Loan Party are (a) sufficient for compliance, in all material respects, with all
requirements of Law, and (b) provide adequate insurance coverage in at least
such amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by companies
engaged in the same or a
















--------------------------------------------------------------------------------



-82-


similar business for the assets and operations of such Loan Party. All such
material policies are in full force and effect in all material respects, and no
notice of cancellation or termination has been received with respect to any such
policy, except for any such notice the effect of which would be that the
foregoing provisions of this clause (13) would be true and correct in all
material respects. None of the Loan Parties maintains any formalized
self-insurance or co-insurance program with respect to its assets or operations
or material risks with respect thereto, other than as consented to by the
Majority Lenders, acting reasonably.


(15)
Compliance with Laws. Except with respect to Disclosed Matters, each Loan Party
and each of its Subsidiaries is in compliance with all Laws, except for
non-compliance which would not reasonably be expected to have a Material Adverse
Effect.



(16)
No Default. None of the Loan Parties is in default nor has any event or
circumstance occurred which, but for the passage of time or the giving of
notice, or both, would constitute a default under any loan or credit agreement,
indenture, mortgage, deed of trust, security agreement or other instrument or
agreement evidencing or pertaining to any Debt of any Loan Party, or under any
material agreement or instrument to which any Loan Party is a party or by which
any Loan Party is bound, except where such default would not reasonably be
expected to have a Material Adverse Effect.



(17)
Subsidiaries, etc. Except as set forth in Schedule F, in each case as of the
Effective Date, (i) no Loan Party has any Subsidiaries, (ii) Open Text is the
direct or indirect beneficial owner of all of the issued and outstanding shares
or partnership interests, as the case may be, of each other Loan Party, and
(iii) no Person (other than a Loan Party) has any right or option to purchase or
otherwise acquire any of the issued and outstanding shares or partnership
interests, as the case may be, of any such Loan Party.



(18)
Canadian Benefit Plans. The Canadian Pension Plans are duly registered under the
Income Tax Act (Canada) (the “ITA”) and any other Laws which require
registration, have been administered in accordance with the ITA and such other
Laws and no event has occurred which would reasonably be expected to cause the
loss of such registered status, except to the extent that any failure to do so
or such loss would not reasonably be expected to have a Material Adverse Effect.
As of the date of this Agreement, no Canadian Pension Plan provides benefits
determined on a defined benefit basis. All material obligations of each Loan
Party and each of its Subsidiaries (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
on a timely basis except to the extent that such non-performance would not
reasonably be expected to have a Material Adverse










--------------------------------------------------------------------------------



-83-


Effect. As of the Effective Date, there are no outstanding disputes concerning
the assets of any of the Canadian Benefit Plans which would reasonably be
expected to have a Material Adverse Effect. All employer and employee payments,
contributions or premiums required to be made or paid by each Loan Party or any
of its Subsidiaries to the Canadian Benefit Plans have been made on a timely
basis in accordance with the terms of such plans and all Laws except to the
extent failure to do so would not reasonably be expected to have a Material
Adverse Effect. There have been no improper withdrawals or applications of the
assets of the Canadian Benefit Plans that would reasonably be expected to have a
Material Adverse Effect. There has been no partial or full termination of any
Canadian Pension Plan and no facts or circumstances have occurred or existed
that could result, or be reasonably anticipated to result, in the declaration of
a partial or full termination of any of the Canadian Pension Plans under Law, in
each case, which would reasonably be expected to have a Material Adverse Effect.


(19)
Material Agreements. As of the Effective Date, none of the Loan Parties is a
party or otherwise subject to or bound or affected by any Material Agreement,
except as set out in Schedule H. Except as set forth in Schedule H, all Material
Agreements are in full force and effect, unamended, and none of the Loan
Parties, or to any Loan Party’s knowledge, any other party to any such agreement
is in default with respect thereto, except to the extent that any such failure,
amendment or default would not reasonably expected to have a Material Adverse
Effect.



(20)
Books and Records. To and including the Effective Date, all books and records of
each Loan Party and each of its Material Subsidiaries have been fully, properly
and accurately kept and completed in accordance with GAAP (to the extent
applicable) in all material respects, and there are no inaccuracies or
discrepancies of any kind contained or reflected therein that would,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.



(21)
Tax Liability. Each Loan Party and each of its Material Subsidiaries has timely
filed or caused to be filed all returns in respect of material Taxes and has
paid or caused to be paid all material Taxes required to have been paid by it
(including all installments with respect to the current period) and has made
adequate provision for material Taxes for the current period (other than Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Material Subsidiary has, if required, set aside on its
books adequate reserves in accordance with GAAP, or as to which waivers or
extensions have granted by the applicable Governmental Authority) and no tax
liens have been filed and no claims are being asserted in writing with respect
to any such Taxes, except to the extent that (a) any failure to so file or to
make such payment would not reasonably be expected to have a Material Adverse
Effect or (b) in the case of any such tax liens or claims, such liens or the
assertion of such claims do not materially impair the value, validity or the
priority of the security interests of the Lenders in the Collateral.








--------------------------------------------------------------------------------



-84-


(22)
Environmental Matters. To the knowledge of any Loan Party, except as disclosed
to the Lenders in Schedule I, neither any property of any Loan Party or any of
its Subsidiaries, nor the operations conducted thereon violate any applicable
order of any Governmental Authority or any Environmental Laws, which violation
would reasonably be expected to result in remedial obligations having a Material
Adverse Effect.



(23)
Margin Stock. None of the Loan Parties engages or intends to engage principally,
or as one of its important activities, in the business of extending credit for
the purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U). No part of the proceeds of
any Accommodation has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to refund indebtedness
originally incurred for such purpose, or for any other purpose, in each case
under circumstances which would result in a violation of or which is
inconsistent with Regulation U.



(24)
Investment Companies; Regulated Entities. None of the Loan Parties is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 as defined in the Investment Company Act of 1940.
None of the Loan Parties are subject to any other Federal or state statute or
regulation limiting its ability to incur Indebtedness for borrowed money.



(25)
Solvency. Open Text and its Subsidiaries, taken as a whole and on a consolidated
basis, are Solvent.



(26)
Plans and Benefit Arrangements.

(a)
Each Loan Party is in compliance with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans and Multiemployer Plans except to the
extent that failure to comply would not reasonably be expected to have a
Material Adverse Effect. Each Loan Party has made when due all payments required
to be made under any collective bargaining agreement relating to a Multiemployer
Plan or any Law pertaining thereto. With respect to each Plan and Multiemployer
Plan, each Loan Party and each member of the ERISA Group (i) has fulfilled in
all material respects their obligations under the minimum funding standards of
ERISA, (ii) has not incurred any liability to the PBGC (other than for payment
of premiums), and (iii) has not had asserted against them any excise tax or
civil penalty for failure to fulfill the minimum funding requirements of ERISA.



(b)
The conditions for imposition of a lien under Section 303(k) of ERISA have not
been met with respect to any Plan. No reportable event within the meaning of
Section 4043 of ERISA has occurred with respect to any Plan unless the 30-day
notice requirement has been waived by the PBGC with respect to such event.








--------------------------------------------------------------------------------



-85-


(c)
No Loan Party or member of the ERISA Group has instituted or intends to
institute proceedings to terminate any Plan which is materially underfunded. The
PBGC has not instituted proceedings to terminate a Plan pursuant to Section 4042
of ERISA and no conditions exist that are likely to result in the termination
of, or appointment of a trustee to administer, such Plan.



(d)
None of the Loan Parties nor any members of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan. No Loan Party and no other member of the ERISA Group has
been notified by any Multiemployer Plan that such Multiemployer Plan has been
terminated within the meaning of Title IV of ERISA or has been determined to be
insolvent, in “endangered” or “critical” status within the meaning of Section
432 of the Code or Section 305 of ERISA and, to the best knowledge of each Loan
Party or member of the ERISA Group, no Multiemployer Plan is reasonably expected
to be reorganized, insolvent or terminated, within the meaning of Title IV of
ERISA.



(e)
No Foreign Plan Event has occurred that would reasonably be expected to have a
Material Adverse Effect.



(27)
Economic Sanctions; Anti-Money Laundering Laws. None of the Loan Parties or any
of their Subsidiaries, nor, to the knowledge of any of them without any
investigation by any of them, any director, officer or employee of any of the
Loan Parties or their Subsidiaries is, or is controlled or majority owned by
Persons: (i) with whom dealings are restricted under any sanctions administered
or enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. State Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or Canada (collectively, “Sanctions”), or
(ii) that are located, organized or resident in a country or territory that is,
or whose government is, the subject of Sanctions (currently, Cuba, Iran, North
Korea, the Crimea region of Ukraine and Syria);



None of the Loan Parties or any of their Subsidiaries (a) is in violation of any
applicable Sanctions or applicable Anti-Terrorism Law, or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or applicable Sanctions or (b) has used the
proceeds of any Accommodation to make any direct or indirect unlawful payment to
any foreign or domestic government official or employee, or “foreign official”
(as defined in the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (collectively, the “FCPA”), in contravention of
the FCPA, the Bribery Act 2010 of the United Kingdom, as amended, the Corruption
of Foreign Public Officials Act (Canada) (the “CFPOA”) or any other applicable
anti-corruption or anti-bribery laws or statutes.





--------------------------------------------------------------------------------



-86-




(28)
Labour Matters. As of the Effective Date, there are no strikes or other labour
disputes pending or, to any Loan Parties’ knowledge, threatened against any Loan
Party, which would reasonably be expected to have a Material Adverse Effect.
Hours worked and payments made to the employees of the Loan Parties comply in
all respects with all Law dealing with such matters except where non-compliance
would not reasonably be expected to have a Material Adverse Effect.



(29)
Executive Offices & Collateral Locations. As of the Effective Date, if
applicable, the current location in Canada of (i) each chief executive office,
principal place of business and domicile (within the meaning of the Civil Code
of Québec) of each Loan Party, and (ii) the warehouses and premises at which any
material Collateral is located, are as set forth on Schedule A, and none of such
locations has changed within two (2) months preceding the Effective Date. Each
Loan Party that keeps records in the Province of Québec relating to Collateral,
keeps duplicate copies thereof at a location outside the Province of Québec as
designated on Schedule A or otherwise disclosed in writing to the Administrative
Agent, as applicable.



(30)
Securities and Instruments of Guarantors.



(a)
All Intercompany Securities and Intercompany Instruments owned by the Guarantors
have been, where applicable, duly and validly issued and acquired and, in the
case of the Intercompany Securities and to the knowledge of the applicable
Guarantors, are fully paid and non-assessable. As of the Effective Date,
Schedule L sets out, for each class of such Securities listed in such schedule,
the percentage amount that such Securities represent of all issued and
outstanding Securities of that class.



(b)
Except as described in the applicable issuer’s constating documents, no transfer
restrictions apply to any Intercompany Securities or Intercompany Instruments
listed in Schedule L, which, as of the Effective Date, sets forth a complete
list of Intercompany Securities and Intercompany Instruments. The Guarantors
have delivered to the Collateral Agent or the Administrative Agent, copies of
all shareholder, partnership, limited liability company or trust agreements
applicable to each issuer of such Securities and Instruments which are in the
Loan Parties’ possession or control.



(c)
Except as described in the applicable issuer’s constating documents or Schedule
A, as of the Effective Date, no Person has or will have any written or oral
option, warrant, right, call, commitment, conversion right, right of exchange or
other agreement or any right or privilege (whether by Law, pre-












--------------------------------------------------------------------------------



-87-


emptive or contractual) capable of becoming an option, warrant, right, call,
commitment, conversion right, right of exchange or other agreement to acquire
any right or interest in any of the Intercompany Securities and Intercompany
Instruments owned by the Guarantors.


(d)
The Intercompany Instruments owned by the Guarantors constitute, where
applicable, the legal, valid and binding obligation of the obligor of such
Instruments, enforceable in accordance with their terms, subject only to any
limitation under applicable laws relating to (i) bankruptcy, insolvency,
fraudulent conveyance, arrangement, reorganization or creditors’ rights
generally, and (ii) the discretion that a court may exercise in the granting of
equitable remedies.



(e)
The grants of security and deliveries to the Collateral Agent or the
Administrative Agent by the Guarantors in certificated Securities constituting
Collateral pursuant to the Security Documents to which such Guarantors are party
create valid and perfected security interests in such certificated Securities,
and the proceeds of them. Subject to Permitted Encumbrances, such Securities and
the proceeds from them are not subject to any prior Encumbrance or any agreement
purporting to grant to any third party an Encumbrance on the property or assets
of the Guarantors which would include the Securities.



Section 6.02
Survival of Representations and Warranties



The representations and warranties herein set forth or contained in any
certificates or notices delivered to the Administrative Agent and the Lenders
pursuant hereto shall not merge in or be prejudiced by and shall survive any
Accommodation hereunder and shall continue in full force and effect (as of the
date when made or deemed to be made) so long as any amounts are owing by any of
the Borrowers to the Lenders hereunder.
ARTICLE 7

COVENANTS OF The LOAN PARTIES


Section 7.01
Affirmative Covenants



So long as any amount owing hereunder remains unpaid or any Lender has any
obligation under this Agreement, and unless consent or waiver is given in
accordance with Section 17.01 hereof, each Loan Party shall:
(1)
Reporting Requirements. During the term of this Agreement, prepare (where
applicable, in accordance with GAAP) and deliver to the Administrative Agent on
behalf of the Lenders, in a form not objected to by the Majority Lenders, acting
reasonably:



(a)
Financial Reporting








--------------------------------------------------------------------------------



-88-


(i)
as soon as practicable and in any event within 50 days of the end of each
Financial Quarter of Open Text (excluding the fourth Financial Quarter), the
interim unaudited consolidated financial statements of Open Text as at the end
of such Financial Quarter prepared in accordance with GAAP including a balance
sheet, statement of income and retained earnings and a statement of changes in
financial position in each case as at the end of and for such Financial Quarter
and the then

elapsed portion of the Financial Year which includes such Financial Quarter,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or in the case of the balance sheet, as at the end of) the
previous Financial Year, in each case subject to year-end adjustments and the
absence of footnotes;


(ii)
as soon as practicable and in any event within 90 days after the end of each
Financial Year of Open Text, the annual audited consolidated financial
statements of Open Text prepared in accordance with GAAP including a balance
sheet, statement of income and retained earnings and a statement of changes in
financial position for such Financial Year (which financial statements shall be
audited by a nationally recognized accounting firm), setting forth in each case
in comparative form the figures for the previous Financial Year;



(iii)
concurrently with the delivery of the financial statements contemplated in (i)
and (ii) above, a Compliance Certificate in respect of such Financial Quarter in
the form attached hereto as Schedule 7;



(iv)
as soon as available and in any event within 90 days after the end of each
Financial Year (in each case, approved by the board of directors of Open Text)
an Annual Business Plan in respect of Open Text and its Subsidiaries, on a
consolidated basis, in each case, for the current Financial Year, provided that
a preliminary draft of such plan shall have been delivered to the Administrative
Agent not later than 75 days after the end of each Financial Year; and



(v)
the foregoing financial information shall be presented in United States dollars.

Information required to be delivered pursuant to clauses (i) and (ii) above
shall be deemed to have been delivered if such information shall be available on
the website of the Securities and Exchange Commission at http://www.sec.gov and
Open Text shall have notified the Administrative Agent of the availability of
such financial information.
(b)
Environmental Reporting. Promptly, and in any event within 30 days of each
occurrence, notify the Administrative Agent of any proceeding or order








--------------------------------------------------------------------------------



-89-


before any Governmental Authority requiring any Loan Party or any of its
Subsidiaries to comply with or take action under any Environmental Laws which
would reasonably be expected to have a Material Adverse Effect if not taken.


(c)
Additional Reporting Requirements. Deliver to the Administrative Agent (with
sufficient copies for each of the Lenders) (i) as soon as possible, and in any
event within five days after any Loan Party becomes aware of the occurrence of
each Default or Event of Default, a statement of Responsible Officer of such
Loan Party or any other officer acceptable to the Administrative Agent setting
forth the details of such Default or Event of Default and the action which such
Loan Party proposes to take or has taken with respect thereto; (ii) from time to
time upon request of the Administrative Agent, acting reasonably, evidence of
maintenance of all insurance required to be maintained by Section 7.01(7),
including such originals or copies as the Administrative Agent may reasonably
request of policies, certificates of insurance and endorsements relating to such
insurance and proof of premium payments; (iii) at the reasonable request of the
Administrative Agent, the applicable Borrower shall provide further information
regarding any Permitted Acquisition to the Administrative Agent; and (iv) upon
reasonable request of the Admin Agent or any Lender, together with the
Compliance Certificate to be delivered pursuant to Section 7.01(1)(a)(iii),
written notice of any previously undisclosed, (A) Material Subsidiaries of Open
Text, (B) any Material Intellectual Property Rights; and (C) to the extent
necessary for perfection of security interests in any material amount of
tangible personal property under the PPSA, notice of any new location of such
tangible personal property to the extent located in a jurisdiction within Canada
as to which no effective PPSA financing statement has been filed in favour of
the Collateral Agent or the Administrative Agent over the Assets of the
applicable Loan Party; and (iv) promptly following any request therefor, (A)
such other information respecting the condition or operations, financial or
otherwise, of the business of any of the Loan Parties as the Administrative
Agent, on behalf of the Lenders, may from time to time reasonably request and
(B) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act or other applicable anti-money
laundering laws.



(2)
Existence; Conduct of Business. Do and cause each of its Material Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence (subject only to Section 7.02(3)), and
except to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect, obtain, preserve, renew and keep in full
force and effect any and all Material Permits.








--------------------------------------------------------------------------------



-90-


(3)
Payment Obligations. Pay and cause each of its Material Subsidiaries to pay all
material Tax liabilities that, if not paid, would reasonably be expected to
result in a Material Adverse Effect, in each case, before the same shall become
materially delinquent or in material default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
such Loan Party or such Material Subsidiary has, if required, set aside on its
books adequate reserves with respect thereto in accordance with GAAP, and (c)
the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.



(4)
Maintenance of Properties. Keep and maintain, and cause each of its Material
Subsidiaries to keep and maintain, all real and personal property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.



(5)
Books and Records; Inspection Rights. Keep, and cause each of its Material
Subsidiaries to keep, proper books of record and account in which entries, that
are full, true and correct in all material respects, are made of all dealings
and transactions in relation to its business and activities. Permit, and cause
each of its Material Subsidiaries to permit, any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice and during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants; provided that (a)
except during the continuance of an Event of Default, only one such visit,
inspection, examination and discussion (which shall be limited to the
Administrative Agent, the Lenders and their designated representatives,
collectively, and not individually) shall be permitted during a Financial Year
at the expense of Open Text, to be coordinated through the Administrative Agent
upon at least five days’ prior notice, such visit to be limited to the chief
executive office of Open Text and such other locations as may be reasonably
agreed with Open Text and (b) during the continuance of an Event of Default, a
visit or reasonable number of visits shall be permitted to locations other than
the chief executive office that are reasonably related to the applicable Event
of Default at the expense of Open Text.



(6)
Compliance with Laws and Material Contracts. Comply with, and cause each of its
Material Subsidiaries to comply with, all Laws and orders of any Governmental
Authority applicable to it or its property and with all Material Agreements,
except, in each case, where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.



(7)
Insurance. Maintain, and cause each of its Material Subsidiaries to maintain or
cause to be maintained, with financially sound and reputable insurers, insurance
with respect to their respective properties and business against such
liabilities, casualties, risks and contingencies and in such types (including
business interruption insurance)






--------------------------------------------------------------------------------



-91-


and amounts as is customary in the case of Persons engaged in the same or
similar businesses and similarly situated and in accordance with any requirement
of any Governmental Authority. In the case of any fire, accident or other
casualty causing loss or damage to any properties of any Loan Party used in
generating cash flow or if required by Law, all proceeds of such policies shall
be used promptly to repair or replace any such damaged properties. Each Loan
Party will maintain in effect and deliver to the Administrative Agent from time
to time, when necessary to ensure that they are current and when otherwise
required by the Credit Documents, endorsements to the policies pertaining to all
physical properties in which the Collateral Agent, the Administrative Agent or
the Lenders shall have an Encumbrance under the Credit Documents, naming the
Administrative Agent as a loss payee, as its interests appear, and evidencing
that such policies are subject to the standard mortgage clause approved by the
Insurance Bureau of Canada (as applicable), and containing provisions that such
policies will not be cancelled without 30 days prior written notice having been
given by the insurance company to the Administrative Agent.


(8)
Operation and Maintenance of Property. Manage and operate, and cause each of its
Material Subsidiaries to manage and operate, its business or cause its business
to be managed and operated (i) in accordance with prudent industry practice in
all material respects and in compliance in all material respects with the terms
and provisions of all Material Permits, and (ii) in compliance with all
applicable Laws of the jurisdiction in which such businesses are carried on, and
all applicable Laws of every other Governmental Authority from time to time
constituted to regulate the ownership, management and operation of such
businesses, except where a failure to do so would not reasonably be expected to
have a Material Adverse Effect.



(9)
Status of Accounts and Collateral. With respect to the Collateral, report
immediately to the Administrative Agent any matters materially adversely
affecting the value, enforceability or collectability of any of the Collateral
where such matter would reasonably be expected to have a Material Adverse
Effect.



(10)
Cure Defects. Promptly cure or cause to be cured any material defects in the
execution and delivery of any of the Credit Documents or any of the other
agreements, instruments or documents required to be executed and/or delivered
pursuant thereto or any material defects in the validity or enforceability of
any of the Credit Documents and, at its expense, execute and deliver or cause to
be executed and delivered all such agreements, instruments and other documents
as the Administrative Agent, acting reasonably, may consider necessary for the
foregoing purposes.



(11)
Additional Loan Parties/Security. In each case subject to Permitted Exceptions,
if, at any time on or after the Effective Date, any Loan Party creates or
acquires a Subsidiary (other than an Excluded Subsidiary) or in some other
fashion becomes










--------------------------------------------------------------------------------



-92-


the holder of any Equity Securities of a new Subsidiary (other than an Excluded
Subsidiary), or, if any Excluded Subsidiary of a Loan Party is designated as, or
becomes, a Material Subsidiary (any such event or occurrence, an “Additional
Loan Party/Subsidiary Event”):


(a)
To the extent not prohibited or restricted by Law, the applicable Loan Party
will, within 90 days following the occurrence of such Additional Loan
Party/Subsidiary Event, execute and deliver to the Administrative Agent a
securities pledge agreement, in form and substance satisfactory to the
Administrative Agent acting reasonably, granting a security interest in 100% of
the Equity Securities of such new or newly designated Subsidiary owned by such
Loan Party;



(b)
To the extent not prohibited or restricted by Law, the applicable Loan Party
will, within 90 days following the occurrence of such Additional Loan
Party/Subsidiary Event, cause such new or newly designated Subsidiary to execute
and deliver to the Administrative Agent a guarantee and security of the nature
contemplated by Section 2.12, all in form and substance satisfactory to the
Administrative Agent, acting reasonably and accompanied by customary legal
opinions of counsel to such Loan Party or such Subsidiary; and



(c)
In connection with the execution and delivery of any guarantee, pledge
agreement, mortgage, security agreement or analogous document pursuant to this
Section, the applicable Loan Party will, or will cause the applicable Subsidiary
to, deliver to the Administrative Agent such corporate resolutions,
certificates, legal opinions and such other related documents, including, in
respect of real property, reasonably satisfactory title insurance or a
reasonably satisfactory title opinion and surveys, as shall be reasonably
requested by the Administrative Agent and consistent with the relevant forms and
types thereof delivered on the Original Closing Date or as shall be otherwise
reasonably acceptable to the Administrative Agent. Each guarantee, pledge
agreement, mortgage, security agreement and any other analogous document
delivered pursuant to this Section shall be deemed to be a Security Document
from and after the date of execution thereof.



(12)
Material Permits. Maintain, and cause all of its Subsidiaries to maintain, all
Material Permits as may be necessary to properly conduct their respective
businesses, the failure of which to maintain would reasonably be expected to
have a Material Adverse Effect.



(13)
[Reserved].



(14)
Notices Regarding Plans and Benefit Arrangements.










--------------------------------------------------------------------------------



-93-


(a)
Certain Events. Promptly upon, and in any event within 25 Business Days of
becoming aware of the occurrence thereof, provide notice (including the nature
of the event and, when known, any action taken or threatened by the Internal
Revenue Service or the PBGC with respect thereto) of:



(i)
any reportable event (as defined in Section 4043(c) of ERISA) with respect to
any Loan Party or any other member of the ERISA Group (other than any reportable
event notice of which to the PBGC has been waived),



(ii)
any Prohibited Transaction which could subject any Loan Party to a material
civil penalty assessed pursuant to Section 502(i) of ERISA or a material tax
imposed by Section 4975 of the Internal Revenue Code in connection with any
Plan, any Benefit Arrangement or any trust created thereunder, which would
reasonably be expected to have a Material Adverse Effect,



(iii)
any assertion of withdrawal liability with respect to any Multiemployer Plan
which would reasonably be expected to have a Material Adverse Effect,



(iv)
any partial or complete withdrawal from a Multiemployer Plan by any Loan Party
or any other member of the ERISA Group under Title IV of ERISA (or assertion
thereof), where such withdrawal is likely to result in Material Adverse Effect,



(v)
any cessation of operations at a facility by any Loan Party or any other member
of the ERISA Group as described in Section 4062(e) of ERISA which would
reasonably be expected to have a Material Adverse Effect,



(vi)
withdrawal by any Loan Party or any other member of the ERISA Group from a
Multiple Employer Plan which would reasonably be expected to have a Material
Adverse Effect,



(vii)
a failure by any Loan Party or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 303(k) of
ERISA, if the imposition of such Lien would have a Material Adverse Effect, or

(viii)
any Foreign Plan Event that would reasonably be expected to have a Material
Adverse Effect.



(b)
Notices of Involuntary Termination and Annual Reports. Promptly, and in any
event within 25 Business Days, after receipt thereof, deliver to the
Administrative Agent copies of (a) all notices received by any Loan Party or any
other member of the ERISA Group of the PBGC’s intent to terminate any Plan
administered or maintained by any Loan Party or any member of










--------------------------------------------------------------------------------



-94-


the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Lender, the most recently
filed annual report (IRS Form 5500 series) and all accompanying schedules for
any Plan, including the most recent required audit maintained by any Loan Party
or any other member of the ERISA Group, and schedules showing the amounts
contributed to each such Plan by or on behalf of any Loan Party or any other
member of the ERISA Group and each Schedule SB (Actuarial Information) to the
annual report filed by any Loan Party or any other member of the ERISA Group
with the Department of Labor with respect to each such Plan.


(c)
Notice of Voluntary Termination. Promptly, and in any event within 25 Business
Days, upon the filing thereof, deliver to the Administrative Agent copies of any
Form 500, or any successor or equivalent form to Form 500, filed with the PBGC
in connection with the termination of any Plan.



(d)
Canadian Benefit Plans. For each existing, or hereafter adopted, Canadian
Benefit Plan, the Borrowers shall cause its Subsidiaries to, in a timely
fashion, comply with and perform in all respects all of its obligations under
and in respect of such Canadian Benefit Plan, including under any funding
agreements and all applicable laws (including any applicable fiduciary, funding,
investment and administration obligations), except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; provided that all employer or employee payments, contributions or
premiums required to be remitted, paid to or in respect of each Canadian Benefit
Plan shall be paid or remitted by the Borrowers or their Subsidiaries in a
timely fashion in accordance with the terms thereof, any funding agreements and
all Laws.



The Borrowers shall deliver to Administrative Agent if requested by
Administrative Agent, acting reasonably, copies of each annual and other return,
report or valuation with respect to each Canadian Pension Plan as filed by any
Borrower or any of its Subsidiaries (other than Exempt Immaterial Subsidiaries)
with any applicable Governmental Authority.
(15)
Security Matters.



(a)    Securities and Instruments.
(i)
If any Intercompany Securities or Intercompany Instruments owned by a Guarantor
are now or at any time become evidenced, in whole or in part, by uncertificated
securities registered or recorded in records maintained by or on behalf of the
issuer thereof in the name of a clearing agency or a custodian or of a nominee
of either, the applicable Guarantor will notify the Administrative Agent in
writing of such Securities and Instruments and, at the request and option of the
Administrative Agent, (i) to the extent applicable






--------------------------------------------------------------------------------



-95-


under Law, cause an appropriate entry to be made in the records of the clearing
agency or custodian (if there is such an agency or Person) or the applicable
securities register, as applicable, to record the interest of the Administrative
Agent or its nominee (if the Administrative Agent or such nominee is a member of
such clearing agency) or otherwise as the Administrative Agent may reasonably
direct in such Securities or Instruments created pursuant to the Security
Documents or (ii) cause the Administrative Agent to have control over such
Securities or Instruments.


(ii)
During the continuance of an Event of Default, if any Securities or Instruments
(other than Intercompany Securities or Intercompany Instruments) owned by a
Guarantor are evidenced, in whole or in part, by uncertificated securities
registered or recorded in records maintained by or on behalf of the issuer
thereof in the name of a clearing agency or a custodian or of a nominee of
either, the applicable Guarantor will notify the Administrative Agent in writing
of such Securities and Instruments (unless such notice previously has been
given) and, at the request and option of the Administrative Agent, (A) cause an
appropriate entry to be made in the records of the clearing agency or custodian,
as applicable, to record the interest of the Administrative Agent or its nominee
(if the Administrative Agent or such nominee is a member of such clearing
agency) or otherwise as the Administrative Agent may reasonably direct in such
Securities or Instruments created pursuant to the Security Documents or (B)
cause the Administrative Agent to have control over such Securities or
Instruments.



(iii)
None of the Guarantors will, either before or after an Event of Default, make
any entry in the records of a clearing agency or custodian or the applicable
securities register to record any security interest of any Person, other than
the Collateral Agent, the Administrative Agent or any of their respective
agents, in any Securities or Instruments owned by a Guarantor, or will grant
control to any Person other than the Collateral Agent, the Administrative Agent
or any of their respective agents or the agent of a Guarantor over such
Securities or Instruments so long as such Guarantor is the owner thereof.



(iv)
If any Guarantor acquires ownership of any Intercompany Securities or
Intercompany Instruments, such Guarantor will, together with the next Compliance
Certificate required to be delivered in accordance with Section 7.01(1)(a)(iii)
following the date of such acquisition of Intercompany Securities or
Intercompany Instruments, notify the Administrative Agent in writing and provide
the Administrative Agent with a revised Schedule L recording the acquisition and
particulars of such Instruments or Securities. Upon request by the
Administrative Agent, such Guarantor will promptly












--------------------------------------------------------------------------------



-96-


deliver to and deposit with the Administrative Agent, or cause the
Administrative Agent to have control over, all such Securities or Instruments as
security for the Secured Obligations of the applicable Guarantor pursuant to
this Agreement and the other Credit Documents to which such Guarantor is party.


(v)
Forthwith upon the occurrence of an Event of Default that is continuing, each
Guarantor will provide the Administrative Agent with a list of all Securities
and Instruments (other than Intercompany Securities or Intercompany Instruments)
held by it, and will notify the Administrative Agent of the acquisition by it of
any additional Securities and Instruments (other than Intercompany Securities or
Intercompany Instruments). Upon request by the Administrative Agent during the
continuance of an Event of Default, each Guarantor will promptly deliver to and
deposit with the Administrative Agent, or cause the Administrative Agent to have
control over, all Securities or Instruments (other than Intercompany Securities
or Intercompany Instruments) owned or held by such Guarantor, as security for
the Secured Obligations of the applicable Guarantor pursuant to this Agreement
and the other Credit Documents to which such Guarantor is party.



(vi)
Each Guarantor will ensure that no Person other than itself, its agent or
another Person on its behalf, the Collateral Agent, the Administrative Agent or
any of their respective agents has possession of any certificated Securities or
certificated Instruments owned by such Guarantor.



(vii)
Each Guarantor will, with respect to any Securities or Instruments owned by it,
at the request of the Administrative Agent (but, in the case of Securities or
Instruments that are not Intercompany Securities or Intercompany Instruments,
such request shall only be made during the continuance of an Event of Default)
(i) cause the transfer of such Securities or Instruments to the Administrative
Agent (or its nominee (if the Administrative Agent or such nominee is a member
of such clearing agency) or otherwise as the Administrative Agent may reasonably
direct) to be recorded in the records of a clearing agency or custodian, if and
as applicable under Law, or on the applicable securities register or (ii) duly
endorse such Securities or Instruments for transfer in blank or register them in
the name of the Administrative Agent or its nominee or otherwise as the
Administrative Agent may reasonably direct, (iii) immediately deliver to the
Administrative Agent any and all consents or other documents which may be
necessary to effect the transfer of such Securities or Instruments to the
Administrative Agent or any third party and (iv) deliver to or otherwise cause
the Administrative Agent to have control over such Securities or Instruments.



(b)
Intellectual Property. Promptly following the request of the Administrative
Agent, each Loan Party will furnish the Administrative Agent in writing the
description of all material Registered Intellectual Property or applications






--------------------------------------------------------------------------------



-97-


for material Registered Intellectual Property of such Loan Party. In addition,
such Loan Party will deliver to the Administrative Agent a copy of the
certificate of or other document evidencing registration of, or application for,
such Registered Intellectual Property, or such other form as may be necessary or
appropriate under applicable Law, in respect of such Registered Intellectual
Property
confirming the grant of security in such Registered Intellectual Property to the
Collateral Agent or the Administrative Agent, as applicable, and promptly make
all such filings, registrations and recordings as are necessary to preserve,
protect and perfect the Security Interest granted to the Collateral Agent or the
Administrative Agent, as applicable, in such Registered Intellectual Property.


(c)
Maintaining the Account Collateral. So long as any Accommodation or any other
Secured Obligation secured by the Pledge and Security Agreement (other than
contingent indemnification claims as to which no valid demand has been made,
“Unmatured Surviving Obligations”) of any Loan Party under any Credit Document
shall remain unpaid or shall be outstanding, any Eligible Cash Management
Agreement or Eligible Hedging Agreement shall be in effect or any Lender Party
shall have any Commitment:



(i)
Each U.S. Grantor will maintain deposit accounts only with the financial
institution acting as Administrative Agent or Collateral Agent hereunder or with
a bank (a “Pledged Account Bank”) that has agreed with such U.S. Grantor and the
Administrative Agent or the Collateral Agent, as applicable, to comply with
instructions originated by the Administrative Agent or the Collateral Agent, as
applicable, directing the disposition of funds in such deposit account without
the further consent of such U.S. Grantor, such agreement in form and substance
reasonably satisfactory to the Administrative Agent and such U.S. Grantor (a
“Deposit Account Control Agreement”); provided, however, that this Section
7.01(15)(c) shall only apply to accounts maintained in the United States and
shall not apply to deposit accounts (A) used solely as a tax or payroll account,
escrow account, trust account, petty cash account or flexible spending account,
in each case maintained in the ordinary course of business or (B) or other
deposit accounts to the extent that the aggregate amount on deposit with all
such other deposit accounts does not exceed U.S. $20,000,000, or such lower
amount as may be required under the Term B Credit Agreement at any time.



(ii)
The Administrative Agent may (or may request that the Collateral Agent), at any
time during the continuance of an Event of Default, request that each U.S.
Grantor instruct each Person obligated at any time to make any payment to such
U.S. Grantor for any reason (an “Obligor”) to make such payment










--------------------------------------------------------------------------------



-98-


to a Pledged Deposit Account or the Collateral Account, except that such U.S.
Grantor shall not be under such obligation with respect to Persons (i) making
payments to a Pledged Deposit Account or Collateral Account as of the date
hereof, (ii) making payments to such U.S. Grantor of less than $250,000 a year
in the aggregate, or (iii) making payments to accounts not purported to be
subject to the security of the Guaranteed Parties in accordance with this
Agreement, if any.


(iii)
The Administrative Agent may (or may request that the Collateral Agent), at any
time during the continuance of an Event of Default and without notice to, or
consent from, any U.S. Grantor, transfer, or direct the transfer of, funds from
the Pledged Deposit Accounts to the Collateral Account to satisfy the Secured
Obligations under the Security and Pledge Agreement and other Credit Documents.



(iv)
Upon any termination by a U.S. Grantor of any Pledged Deposit Account, such U.S.
Grantor will promptly (i) to the extent transferred within the United States,
transfer all funds and property held in such terminated Pledged Deposit Account
to another Pledged Deposit Account or the Collateral Account and (ii) notify all
Obligors that were making payments to such Pledged Deposit Account, to the
extent future payments continue to be made within the United States, to make all
future payments to another Pledged Deposit Account or the Collateral Account, in
each case so that the Administrative Agent or the Collateral Agent, as
applicable, shall have a continuously perfected security interest in such
Collateral Account, funds and property.



(d)
Collections on Assigned Agreements and Instruments. Except as otherwise provided
in this Section 7.01(15)(d), each U.S. Grantor will continue to collect, at its
own expense, all amounts due or to become due to such U.S. Grantor under the
Assigned Agreements, Receivables and Related Contracts (each such term being
used herein as defined in the Security and Pledge Agreement). In connection with
such collections, such U.S. Grantor may take (and, at the Administrative Agent’s
direction upon the occurrence and during the continuance of an Event of Default,
will take) such action as such U.S. Grantor or the Administrative Agent may deem
necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Administrative
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default and upon written notice to such U.S. Grantor
of its intention to do so, to notify the Obligors under any Assigned Agreements
or Instruments of the assignment of such Assigned Agreements and Instruments to
the Administrative Agent and to direct such Obligors to make payment of all
amounts due or to become due to such U.S. Grantor thereunder directly to the
Administrative Agent and, upon such notification and at the expense of such U.S.
Grantor, to enforce collection of any such Assigned Agreements






--------------------------------------------------------------------------------



-99-


and Instruments to adjust, settle or compromise the amount or payment thereof,
in the same manner and to the same extent as such U.S. Grantor might have done,
and to otherwise exercise all rights with respect to such Assigned Agreements
and Instruments, including those set forth in Section 9-607 of the UCC. After
receipt by any U.S. Grantor of the notice from
the Administrative Agent referred to in the proviso to the preceding sentence
upon the occurrence and during the continuance of an Event of Default, (i) all
amounts and proceeds (including instruments) received by such U.S. Grantor in
respect of the Assigned Agreements and Instruments of such U.S. Grantor shall be
deemed to be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such U.S. Grantor and shall
be forthwith paid over to the Administrative Agent in the same form as so
received (with any necessary endorsement) to be deposited in the Collateral
Account and either (A) released to such U.S. Grantor on the terms set forth in
Section 5 of the Security and Pledge Agreement so long as no Event of Default
shall have occurred and be continuing or (B) if any Event of Default shall have
occurred and be continuing, applied as provided in Section 14(b) of the Security
and Pledge Agreement and (ii) upon notice from the Administrative Agent in
connection with the enforcement of its rights and remedies under the Credit
Documents, such U.S. Grantor will not adjust, settle or compromise the amount or
payment of any Receivable or amount due on any Instrument, release wholly or
partly any Obligor thereof or allow any credit or discount thereon. No U.S.
Grantor will permit or consent to the subordination of its right to payment
under any of the Assigned Agreements or Instruments to any other indebtedness or
obligations of the Obligor thereof.


(e)
Commercial Tort Claims. Each U.S. Grantor will promptly give notice to the
Administrative Agent of any commercial tort claim of such U.S. Grantor that may
arise after the date hereof with an anticipated recovery of at least $2,000,000
and will immediately execute or otherwise authenticate a supplement to the
Security and Pledge Agreement, and otherwise take all action reasonably
necessary to subject such commercial tort claim to the security interest created
under such Security Document.



(16)
Financial Assistance. Each Loan Party shall comply, in each case in all material
respects, with sections 151 to 158 (inclusive) of the Companies Act 1985 of
England and Wales (if applicable) and all other applicable laws and regulations
relating to financial assistance by a company for the acquisition or
subscription for shares or relating to protection of shareholders’ capital in
other applicable jurisdictions, including in relation to the execution and
performance of the Credit Documents and the payment of amounts due under the
Credit Documents.






--------------------------------------------------------------------------------



-100-






Section 7.02
Negative Covenants



So long as any amount owing hereunder remains unpaid or any Lender has any
obligation under this Agreement, and unless consent or waiver is given in
accordance with Section 17.01 hereof, no Loan Party shall:
(1)
Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to create, incur,
assume or suffer to exist, any Debt other than Permitted Debt.



(2)
Encumbrances. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to create, incur,
assume or suffer to exist, any Encumbrance on any of its or their, as the case
may be, respective Assets, other than Permitted Encumbrances.



(3)
Fundamental Changes. Merge into or amalgamate or consolidate with, or permit any
of its Material Subsidiaries to merge into, amalgamate or consolidate with any
other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or liquidate, dissolve or be wound up, except that, if at
the time thereof and immediately after giving effect thereto no Default or Event
of Default shall have occurred and be continuing, (i) any Loan Party may merge
into, or amalgamate or consolidate with, or liquidate, dissolve or be wound up
into any other Loan Party, (ii) any wholly-owned Subsidiary of any Loan Party
may liquidate, dissolve or be wound up into any Loan Party if such Loan Party
determines in good faith that such winding up is in the best interests of such
Loan Party, (iii) any wholly-owned Subsidiary of any Loan Party may merge into,
or amalgamate or consolidate with, any Loan Party, so long as the surviving or
continuing entity is a Loan Party; (iv) any Immaterial Subsidiary may merge into
or amalgamate or consolidate with, any Subsidiary or liquidate, dissolve or be
wound up into any Subsidiary; and (v) any Subsidiary of a Loan Party that is not
a Loan Party may merge into or amalgamate or consolidate with, or liquidate,
dissolve or be wound up into any other Subsidiary of a Loan Party that is not a
Loan Party.



(4)
Carry on Business. Engage in any business or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to engage in any business, other
than the Business and businesses which are the same as or related, ancillary,
incidental or complementary to the Business.



(5)
Disposal of Assets Generally. Dispose of, or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to Dispose of, any Assets to any
Person, other than Permitted Dispositions, so long as (other than in respect of
a Permitted Disposition described in clause (ii) of the definition thereof) no
Event of Default has occurred and is continuing or would result therefrom.








--------------------------------------------------------------------------------



-101-


(6)
Transactions with Affiliates. Dispose of, or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to Dispose of, any Assets to, or
purchase, lease or otherwise acquire any Assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not more restrictive to
such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among Loan
Parties not involving any other Affiliate, (c) any Restricted Payments permitted
by Section 7.02(8) or any intercompany Debt and interest thereon expressly
excluded from the definition of Restricted Payment, and (d) as otherwise
permitted pursuant to this Agreement and the Credit Documents. The foregoing
restrictions shall not apply to: (i) the payment of reasonable and customary
fees to directors of Open Text who are not employees of Open Text, (ii) any
other transaction with any employee, officer or director of the Loan Parties
pursuant to employee profit sharing and/or benefit plans and compensation and
non-competition arrangements in amounts customary for corporations similarly
situated to the Loan Parties and entered into in the ordinary course of business
and approved by the board of directors of the applicable Loan Party, or (iii)
any reimbursement of reasonable out-of-pocket costs incurred by an Affiliate of
Open Text on behalf of or for the account of Open Text or any of the Loan
Parties.



(7)
Restrictive Agreements. Directly or indirectly enter into, incur or permit to
exist, or permit any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) to directly or indirectly enter into, incur or permit to exist,
any agreement or other arrangement, that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or such Subsidiary to create,
incur or permit to exist any Encumbrance upon any of its Assets pursuant to the
Credit Documents, (b) the ability of such Loan Party or such Subsidiary to pay
dividends or other distributions with respect to any Equity Securities or with
respect to, or measured by, its profits or to make or repay loans or advances to
any Loan Party or to provide a guarantee of any Debt of any Loan Party pursuant
to the Credit Documents, (c) the ability of any Loan Party or any of its
Subsidiaries to make any loan or advance to the Loan Parties, or (d) the ability
of any Loan Party or any of its Subsidiaries to sell, lease or transfer any of
its property to any other Loan Party; provided that the foregoing shall not
apply to (i) restrictions and conditions existing on the Effective Date
identified on Schedule K (but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition), to (ii) customary
restrictions and conditions contained in agreements relating to the sale of a
Loan Party or any of its Subsidiaries or any of their respective Assets pending
such sale and such restrictions and conditions apply only to the Loan Party,
Subsidiary or the Assets that are to be sold and such sale is permitted
hereunder; (iii) restrictions or conditions imposed by any agreement relating to
secured Debt permitted by this Agreement if such restrictions or conditions
apply only to the Assets securing such Debt; and (iv) customary provisions in
leases and other ordinary course contracts restricting the assignment or pledge
thereof or the Assets that are the subject thereof.






--------------------------------------------------------------------------------



-102-






(8)
Restricted Payments. Declare, make or pay or agree to declare, make or pay, or
permit any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) to
declare, make or pay, or agree to declare, make or pay, directly or indirectly,
any Restricted Payment, except (a) the declaration and payment of dividends with
respect to the Equity Securities of Open Text payable solely in additional
Equity Securities, (b) Restricted Payments by any Subsidiary of a Loan Party to
its parent entity or entities (so long as, in the case of a non-wholly owned
Subsidiary, such Restricted Payments are made at least ratably to the applicable
parent which is a Loan Party or Subsidiary thereof), (c) regularly scheduled
payments in respect of Permitted Debt, (d) Restricted Payments by the Loan
Parties pursuant to and in accordance with stock option plans, profit sharing
plans, employment agreements and/or other benefit plans for the directors or
officers of Open Text and its Subsidiaries, provided that the aggregate amount
of cash payments made by the Loan Parties in any Financial Year pursuant to all
such stock option plans, profit sharing plans and other compensation benefit
plans shall not exceed reasonable commercial amounts, (e) except as provided in
clause (g) below, Restricted Payments by the Loan Parties and their
Subsidiaries, in an aggregate amount not to exceed in any Financial Year 35% of
Consolidated EBITDA for such Financial Year, (f) except as provided in clause
(g) below, Restricted Payments by the Loan Parties in an aggregate amount not to
exceed $300,000,000 in any Financial Year, (g) Restricted Payments by the Loan
Parties in an unlimited amount, provided that Open Text has demonstrated that it
will be in compliance with a Consolidated Senior Secured Net Leverage Ratio of
2.00:1.00 or less on a pro forma basis at the end of the Financial Quarter
immediately following the making of such Restricted Payment for the Measurement
Period then ended, and (h) the declaration and payment of dividends or other
distributions with respect to, and the purchase, redemption or other acquisition
of the Equity Securities of a Subsidiary of Open Text that is a Loan Party to
another Subsidiary of Open Text that is not a Loan Party, so long as after
giving effect thereto, (x) the Loan Parties would be in compliance with the
financial covenant set forth in Section 7.03 on a pro forma basis and (y) no
Default or Event of Default has occurred and is continuing or would result
therefrom.



(9)
Investments. Purchase, hold or acquire, or permit any of its Subsidiaries (other
than Exempt Immaterial Subsidiaries) to purchase, hold or acquire (including
pursuant to any amalgamation with any Person that was not a wholly-owned
Subsidiary prior to such amalgamation), any Equity Securities, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person, except:



(a)
Investments by any such Loan Party or Subsidiary in the Equity Securities of any
Loan Party;






--------------------------------------------------------------------------------



-103-






(b)
loans or advances made by any Loan Party to any other Loan Party;



(c)
at any time that no Default or Event of Default has occurred and is continuing,
or would result therefrom, investments by any such Loan Party or Subsidiary in
the Equity Securities of an Excluded Subsidiary or Material Subsidiary or loans
or advances made by any such Subsidiary to an Excluded Subsidiary or Material
Subsidiary (other than investments, loans or advances existing as of the
Effective Date), provided that the aggregate amount outstanding of all such
investments, loans or advances made by all such Loan Parties and Subsidiaries
does not at any time exceed the greater of (i) U.S. $300,000,000 and (ii) 5% of
Consolidated Assets at any time (plus trade payables and amounts paid on account
of services rendered, in each case, in the ordinary course of business), such
amount to be determined net of Investment Credits received from Excluded
Subsidiaries;



(d)
Permitted Debt;



(e)
Investments acquired pursuant to a Permitted Acquisition;



(f)
Investments existing on the Effective Date in the Equity Securities listed on
Schedule F and any security into which such Equity Securities or such converted
security may be converted from time to time;



(g)
Investments consisting of the repurchase of shares of Open Text to the extent
permitted under Section 7.02(8);



(h)
Permitted Investments;



(i)
Investments by any such Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party; and



(j)
at any time that no Default or Event of Default has occurred and is continuing,
or would result therefrom, other Investments in any Person engaged in a business
that is the same as or related, ancillary, incidental or complementary to any
business carried on by a Loan Party that are not otherwise permitted hereunder
(i) not to exceed the greater of (x) U.S. $200,000,000 and (y) 5% of
Consolidated Assets at any time, such amount to be determined net of Investment
Credits received from all such Persons or (ii) in an unlimited amount, provided,
in the case of this clause (ii) only, that Open Text has demonstrated that it
will be in compliance with a Consolidated Senior Secured Net Leverage Ratio of
2.25:1.00 or less on a pro forma basis at the end of the Financial Quarter
immediately following the making of such Investment for the Measurement Period
then ended.






--------------------------------------------------------------------------------



-104-






(10)
Acquisitions. Make any Acquisition, or permit any of its Subsidiaries (other
than Exempt Immaterial Subsidiaries) to make any Acquisition, other than, and
provided no Default or Event of Default has occurred and is continuing, or would
result therefrom, a Permitted Acquisition.



(11)
Subsidiaries. Create or permit any of its Subsidiaries (other than Exempt
Immaterial Subsidiaries) to create, purchase, hold or acquire (including
pursuant to any amalgamation with any Person that was not a wholly-owned
Subsidiary prior to such amalgamation), any Subsidiary unless, except as
otherwise provided for in this Agreement, such Subsidiary is a wholly-owned
Subsidiary.



(12)
Lease-Backs. Except as otherwise provided for in this Agreement and the
Sale-Leaseback Transaction on market terms involving the Assets located at 5347
West 161st Street, Brook Park, Ohio, enter into, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to enter into, any
arrangement, directly or indirectly, with any Person whereby any such Loan Party
or such Subsidiary shall sell or transfer any property, whether now owned or
hereafter acquired, and whereby any such Loan Party or such Subsidiary shall
then or thereafter rent or lease as lessee such property or any part thereof or
other property which such Loan Party intends to use for substantially the same
purpose or purposes as the property sold or transferred.



(13)
Canadian Pension Plan Compliance. (a) Terminate, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to terminate, any
Canadian Pension Plan in a manner, or take any other action with respect to any
Canadian Pension Plan, which would reasonably be expected to have a Material
Adverse Effect, (b) fail to make, or permit any of its Subsidiaries (other than
Exempt Immaterial Subsidiaries) to fail to make, full payment when due of all
amounts which, under the provisions of any Canadian Pension Plan, agreement
relating thereto or Law, Open Text or any other Loan Party is required to pay as
contributions thereto if such failure would reasonably be expected to have a
Material Adverse Effect, (c) contribute to or assume an obligation to contribute
to, or permit any Loan Party (other than any Loan Party acquired as a result of
a Permitted Acquisition) to contribute to or assume an obligation to contribute
to, any pension plan which provides benefits determined on a defined benefit
basis or, if such Loan Party is liable for funding defined benefits thereunder,
any “multi-employer pension plan” as such terms are defined in the Pension
Benefits Act (Ontario), or (d) acquire, or permit any Loan Party to acquire, an
interest in any Person if such Person sponsors, maintains or contributes to, or,
at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to any pension plan which provides benefits
determined on a defined benefit basis or, if such Person is liable for funding
defined benefits thereunder, any “multi-employer pension plan” as such terms are
defined in the Pension Benefits Act (Ontario); provided that, Open Text or any
other Loan Party may acquire an interest in any such Person if such Person is






--------------------------------------------------------------------------------



-105-


acquired as a Permitted Acquisition and neither Open Text nor any of the Loan
Parties has any legal liability to perform such Person’s obligations or assume
such Person’s liabilities.


(14)
Amendments. Make (a) any amendments to its or any of its Subsidiaries’ (other
than Exempt Immaterial Subsidiaries) constating documents or by-laws (or other
governing documents) which, taken as a whole, are adverse in any material
respect to the Lenders’ interests, hereunder or the Encumbrances arising under
or created by the Security Documents; (b) any amendments to, or grant any
waivers in respect of, Material Agreements or any guarantee or security in
respect thereof in a manner that would materially and adversely affect the
Lenders’ interests, taken as a whole, under the Credit Documents; or (c) in the
case of the Term B Credit Agreement, without limiting sub-clause (b) of this
Section 7.02(14), any amendments to increase the principal amount of the Debt
thereunder above the sum of Term Loans made on the Term Loan Closing Date plus
the principal amounts of any “Incremental Term Facility” permitted in accordance
with the terms of the Term B Credit Agreement as of the Effective Date or
shorten the maturity or weighted average life to maturity thereof or make any
provision thereof more restrictive to the Borrowers in any material respect than
the corresponding provision of this Agreement.



(15)
Change of Auditors. Change its auditors other than to a nationally recognized
accounting firm.



(16)
Plan and Benefit Arrangements. Not and not permit any of its Subsidiaries or any
other member of the ERISA Group to:



(a)
fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan if such failure has a Material Adverse
Effect;



(b)
request a minimum funding waiver from the Internal Revenue Service with respect
to any Plan;



(c)
engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Effect;



(d)
fail to make when due any contribution to any Multiemployer Plan that any Loan
Party or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto,
where any such failure results in a Material Adverse Effect;



(e)
withdraw (completely or partially) from any Multiemployer Plan or withdraw (or
be deemed under Section 4062(e) of ERISA to withdraw) from any






--------------------------------------------------------------------------------



-106-


Multiple Employer Plan, where any such withdrawal results in a Material Adverse
Effect;


(f)
terminate, or institute proceedings to terminate, any Plan, where such
termination results in a Material Adverse Effect;



(g)
fail to make any contributions to any Plan which gives rise to the conditions
for imposition of a lien under Section 303(k) of ERISA;



(h)
fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code, where such failure
results in a Material Adverse Effect; or



(i)
permit the occurrence of any Foreign Plan Event that would reasonably be
expected to result in a Material Adverse Effect.



(17)
Speculative Transactions. Engage in, or permit any Material Subsidiary to enter
into, any interest rate, currency rate, commodity hedge or similar agreement,
understanding or obligation, except in the normal course of business and not for
speculative purposes.



(18)
Change of Corporate Name or Location. Change or permit any of their Subsidiaries
that are Loan Parties to change (a) its incorporated name, or if not a
corporation, its name as it appears in official filings in the jurisdiction of
its organization, (b) change its chief executive office, principal place of
business, domicile (within the meaning of the Civil Code of Québec) (unless such
change is within the same jurisdiction), (c) change the type of entity that it
is, (d) change its jurisdiction of incorporation or organization or its
corporate or organizational structure, and (e) in the case of any Loan Party
organized under the laws of a jurisdiction within the United States, change its
organizational identification number, in each case, unless Open Text provides
prompt written notice thereof to Administrative Agent so that, subject to
Permitted Exceptions, Administrative Agent may take such actions as are
necessary as a result thereof to continue the perfection and in the case of the
Province of Québec, publication, of any Encumbrances in favour of the Collateral
Agent or Administrative Agent in any Collateral.



(19)
Share Capital. Except in a transaction otherwise permitted under this Agreement,
permit any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) to
issue any shares, or any options, warrants or securities convertible into
shares, to the extent that such issuance would result in a reduction in the
ownership percentage or such Loan Party in such Subsidiary.






--------------------------------------------------------------------------------



-107-




Section 7.03
Financial Covenants



(1)
So long as any amount owing hereunder remains unpaid or any Lender has any
obligations under this Agreement, and unless consent is given in accordance with
Section 17.01 hereof, Open Text shall:



(a)
Consolidated Net Leverage Ratio. Maintain, as at the end of each Financial
Quarter, a Consolidated Net Leverage Ratio of not greater than 4.00:1.00.



ARTICLE 8

EVENTS OF DEFAULT


Section 8.01
Events of Default



(1)
If any of the following events (each an “Event of Default”) shall occur and be
continuing:



(a)
a Borrower shall fail to pay any principal amount of the Accommodations
Outstanding when such amount becomes due and payable;



(b)
a Borrower shall fail to pay any interest or Fees when the same become due and
payable hereunder and such failure shall remain unremedied for five Business
Days;



(c)
any representation or warranty made or deemed to be made by Open Text or any
other Loan Party in this Agreement or any other Credit Document to which it is a
party shall prove to have been incorrect in any material respect when made or
deemed to be made;



(d)
Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 7.01(2), Section 7.02 or Section 7.03;



(e)
Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 7.01(1)(a) and such failure shall remain unremedied for
five Business Days;



(f)
Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 7.01(1)(b) or (c) or Section 7.01(3) and such failure shall
remain unremedied for fifteen Business Days;



(g)
Open Text or any other Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in any Credit Document to which it is a
party (other than a covenant or agreement whose breach or default in performance
is elsewhere in this Section 8.01 specifically dealt with) and






--------------------------------------------------------------------------------



-108-


such failure shall remain unremedied for 30 days after Open Text has received
notice from the Administrative Agent of such failure to perform or observe;


(h)
a Loan Party or any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) shall fail to pay the principal of or interest on any Debt
(excluding any Debt hereunder) which is outstanding in an aggregate principal
amount exceeding U.S. $125,000,000 (or the equivalent amount in any other
currency), when such amount becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other breach, default
or failure by a Loan Party shall occur with respect to any other term of such
Debt, and shall continue after the applicable grace period, if any, specified in
any agreement or instrument relating to any such Debt, if the effect of such
breach, default or failure is to cause or (in the case of a breach, default or
failure with respect to a matured term of the applicable Debt) permit the
acceleration of such Debt; provided that no Event of Default under this Section
8.01(1)(h) shall occur or be continuing if such failure, default or breach has
been waived by the holder(s) or trustee or agent on behalf of such holder(s) of
such Debt;



(i)
any writ of execution or similar process is enforced or levied upon material
Assets having a value of U.S. $125,000,000 (or the equivalent amount in any
other currency) or more, net of any amounts covered by an enforceable contract
of insurance, of any Loan Party and remains undischarged, unvacated and unstayed
for a period (for each action) of 60 days and, in any event, later than five
Business Days prior to the date of any proposed sale thereunder, provided that,
during such period, such process is in good faith disputed by such Loan Party;



(j)
any judgment or order for the payment of money in excess of U.S. $125,000,000
(or the equivalent amount in any other currency), net of any amounts available
for the satisfaction of such judgment or order pursuant to an enforceable
contract of insurance, shall be rendered against any Loan Party or any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) and the same shall
remain undischarged, unvacated, unstayed and unbonded pending appeal for a
period of 60 consecutive days from the entry thereof;



(k)
any non-monetary judgment or order shall be rendered against any Loan Party or
any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) that would
be reasonably likely to have a Material Adverse Effect, and the same shall
remain undischarged, unvacated, unstayed and unbonded pending appeal for a
period of 60 consecutive days during which execution shall not be stayed;






--------------------------------------------------------------------------------



-109-






(l)
any Loan Party or any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) (i) fails to generally pay its debts as such debts become due;
(ii) admits in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; (iii) institutes or has
instituted against it any proceeding seeking (w) the possession, foreclosure,
seizure, retention, sale or other disposition of, or other proceedings to
enforce security over, all or any substantial part of the Assets (having a value
in excess of U.S. $125,000,000) of any Loan Party, (x) to adjudicate it a
bankrupt or insolvent, (y) any liquidation, winding-up, reorganization (in each
case, other than as specifically permitted hereunder), arrangement (other than
as specifically permitted hereunder), protection, relief or composition of it or
its debts under any Law relating to bankruptcy, insolvency, reorganization,
incorporation law or relief of debtors including any plan of compromise or
arrangement or other similar corporate proceeding involving or affecting its
creditors, or (z) the entry of an order for relief or the appointment of a
receiver, trustee, interim receiver, receiver and manger, liquidator, custodian,
sequestrate or other similar official for it or for any substantial part of its
Assets (having a value in excess of U.S. $125,000,000), and in the case of any
such proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against it or the appointment of a receiver, trustee, interim receiver,
receiver and manger, liquidator, custodian, sequestrate or other similar
official for it or for any substantial part of its Assets (having a value in
excess of U.S. $125,000,000)) shall occur; or (iv) the board of directors or
other applicable governing body of any Loan Party adopts any resolution or
otherwise authorizes action to approve any of the foregoing actions;



(m)
any Impermissible Qualification of the audited financial statements required to
be delivered pursuant to Section 7.01(1);



(n)
any of the Credit Documents executed and delivered by any Loan Party shall cease
to be in full force and effect in any material respect (taken as a whole) and
such failure (i) relates to a material portion of the Collateral, and (ii) did
not arise from the failure of the Administrative Agent or any Lender to take any
action within its control (without limiting the Loan Parties’ obligations under
Section 2.12(1), 7.01(1)(c) and 7.01(11)) and (iii) shall remain unremedied for
10 Business Days; or



(o)
the validity of any of the Credit Documents or the applicability thereof to the
Accommodations or any other Obligations purported to be secured or guaranteed
thereby or any part thereof shall be contested in writing by any Loan Party;






--------------------------------------------------------------------------------



-110-






then, the Administrative Agent may, and shall at the request of the Majority
Lenders, by written notice to the Borrowers (i) terminate the Lenders’
obligations to make further Accommodations under the Revolving Credit Facility;
and (ii) (at the same time or at any time after such termination) declare the
principal amount of all outstanding Advances, an amount equal to the Face Amount
of each issued and outstanding Documentary Credit and all interest and Fees
accrued thereon and all other amounts payable under this Agreement in respect of
the Revolving Credit Facility to be immediately due and payable, without
presentment, demand, protest or further notice of any kind (except as required
by Law), all of which are hereby expressly waived by the Borrowers; provided
that, upon the occurrence of an Event of Default under clause (l) above with
respect to a Borrower, the Lender’s obligations to make further Accommodations
under the Revolving Credit Facility shall automatically terminate and all
outstanding Advances, an amount equal to the Face Amount of each issued and
outstanding Documentary Credit and all interest and Fees accrued thereon and all
other amounts payable under this Agreement in respect of the Revolving Credit
Facility shall become immediately due and payable, with any presentment, demand,
protest or notice of any kind from the Administrative Agent or any Lender.
Section 8.02
Remedies Upon Demand and Default



(1)
Upon a declaration that the Accommodations Outstanding under the Revolving
Credit Facility are immediately due and payable pursuant to Section 8.01, the
Administrative Agent shall at the request of, or may with the consent of, the
Majority Lenders, commence such legal action or proceedings as it, in its sole
discretion, may deem expedient, including the commencement of enforcement
proceedings under the Security Documents or any other security granted by Open
Text or any other Loan Party to the Collateral Agent, Administrative Agent or
the Lenders, all without any additional notice, presentation, demand, protest,
notice of dishonour, entering into of possession of any of the Assets, or any
other action or notice (except as required by Law), all of which the Loan
Parties hereby expressly waive (to the extent enforceable under Law).



(2)
The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Credit Documents are cumulative and are in addition to and
not in substitution for any other rights or remedies. Nothing contained herein
or in the Security Documents or any other security hereafter held by the
Collateral Agent, Administrative Agent and the Lenders, with respect to the
indebtedness or liability of the Borrowers or any other Loan Party to the
Administrative Agent and the Lenders, or any part thereof, nor any act or
omission of the Administrative Agent or the Lenders with respect to the Security
Documents, the Collateral or such other security, shall in any way prejudice or
affect the rights, remedies and powers of the Administrative Agent and the
Lenders hereunder or under the Security Documents or such Collateral.






--------------------------------------------------------------------------------



-111-






ARTICLE 9

YIELD PROTECTION


Section 9.01
Increased Costs; Reserves on LIBOR Advances



(1)
Increased Costs Generally. If any Change in Law shall:



(a)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender, including
LIBOR funds or deposits;



(b)
subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Accommodations made by it, or change the basis of taxation of
payments to such Lender in respect thereof, except for (i) Indemnified Taxes or
Other Taxes covered by Section 9.02 and (ii) the imposition, or any change in
the rate, of any Excluded Tax payable by such Lender; or



(c)
impose on any Lender or the London applicable interbank market any other
condition, cost or expense affecting this Agreement or Accommodations made by
such Lender;



and the result of any of the foregoing shall be to increase the cost to such
Lender of making, or maintaining any Accommodation (or of maintaining its
obligation to make any such Accommodation), or to increase the cost to such
Lender, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then upon
request of such Lender, the applicable Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.
(2)
Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense (excluding any loss, cost or expense arising from Taxes) incurred by it
as a result of:



(a)
any continuation, conversion, payment or prepayment of any Advance other than an
ABR Advance on a day other than the last day of the Interest Period for such
Advance (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);






--------------------------------------------------------------------------------



-112-






(b)
any failure by the applicable Borrower (for a reason other than the failure of
such Lender to make an Advance) to prepay, borrow, continue or convert any
Advance other than an ABR Advance on the date or in the amount notified by the
applicable Borrower; or



(c)
any assignment of a LIBOR Advance on a day other than the last day of the
Interest Period therefor as a result of a request by the applicable Borrower
pursuant to Section 9.03;



including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Advance or from fees payable to terminate
the deposits from which such funds were obtained; provided that, for the
avoidance of doubt, the applicable Borrower shall not be obligated to compensate
any Lender under this Section for any loss of anticipated profits in respect of
any of the foregoing. For purposes of calculating amounts payable by the
applicable Borrower to the Lenders under this Section, each Lender shall be
deemed to have funded each LIBOR Advance made by it at the Eurodollar Rate
excluding the impact of the last sentence of the “Eurodollar Rate” definition
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such LIBOR Advance was in fact so funded.
For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 9.01(2), each Lender shall be deemed to have funded
each LIBOR Advance made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such LIBOR Advance was in
fact so funded.
(3)
Liquidity or Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding liquidity or capital requirements has or
would have the effect of reducing the rate of return on such Lender’s liquidity
or capital or on the liquidity or capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Accommodations made by such Lender, to a level below that which such Lender or
its holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of its holding company
with respect to liquidity or capital adequacy), then from time to time the
applicable Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or its holding company for any such reduction
suffered.



(4)
Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case






--------------------------------------------------------------------------------



-113-


may be, as specified in paragraph (1), (2) or (3) of this Section (“Additional
Compensation”),
including a description of the event by reason of which it believes it is
entitled to such compensation, and supplying reasonable supporting evidence and
reasonable detail of the basis of calculation of the amount or amounts, and
delivered to the applicable Borrower shall be conclusive absent manifest error.
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof. In the event the Lender
subsequently recovers all or part of the Additional Compensation paid by the
applicable Borrower, it shall promptly repay an equal amount to the applicable
Borrower. The obligation to pay such Additional Compensation for subsequent
periods will continue until the earlier of termination of the Accommodation or
the Commitment affected by the Change in Law, change in capital or liquidity
requirement or the lapse or cessation of the Change in Law giving rise to the
initial Additional Compensation. A Lender shall make reasonable efforts to limit
the incidence of any such Additional Compensation and seek recovery for the
account of the applicable Borrower upon such Borrower’s reasonable request at
such Borrower’s expense, provided such Lender in its reasonable determination
suffers no appreciable economic, legal, regulatory or other disadvantage.
Notwithstanding the foregoing provisions, a Lender shall only be entitled to
rely upon the provisions of this Section 9.01 if and for so long as it is
generally making corresponding demands for similar amounts for similarly
situated borrowers pursuant to provisions similar to the foregoing provisions of
this Section 9.01 in other loan documents to which such Lender is party.


(5)
Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the applicable Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the applicable Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefore, unless the Change in Law giving rise to such
increased costs or reductions is retroactive, in which case the nine-month
period referred to above shall be extended to include the period of retroactive
effect thereof.



All of the Borrowers’ obligations under this Section 9.01 shall survive the
payment in full of the other obligations hereunder and the termination of this
Agreement.
Section 9.02
Taxes



(1)
Payments Subject to Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any Credit Document shall be made
free and clear and without reduction or withholding for any Indemnified Taxes or
Other Taxes; provided that, if any Loan Party, the Administrative Agent or any
Lender is required by Law to deduct or pay any Indemnified Taxes or Other Taxes
in respect of any payment by or on account of any obligation of a Loan Party
hereunder or under any






--------------------------------------------------------------------------------



-114-


other Credit Document, then (i) the sum payable shall be increased by that Loan
Party when payable as necessary so that after making or allowing for all
required deductions and payments (including deductions and payments applicable
to additional sums payable under this Section) the Administrative Agent or
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or payments been required, (ii) the Loan Party
shall make any such deductions required to be made by it under Law and (iii) the
Loan Party shall timely pay the full amount required to be deducted to the
relevant Governmental Authority in accordance with Law.


(2)
Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (1) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Law.



(3)
Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent and each Lender, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender in respect of any payment by or on account of any obligation of a Loan
Party hereunder or under any other Credit Document and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the applicable Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
In the event the Lender subsequently recovers by obtaining a refund, credit or
otherwise, all or part of the payment made under this Section paid by the
applicable Borrower, it shall promptly repay an equal amount to the applicable
Borrower. A Lender shall make reasonable efforts to limit the incidence of any
payments under this Section and seek recovery for the account of the applicable
Borrower upon such Borrower’s reasonable request at such Borrower’s expense,
provided such Lender in its reasonable determination suffers no appreciable
economic, legal, regulatory or other disadvantage and further provided that
nothing in this Section shall require a Lender to disclose any Tax returns of
such Lender or any other Tax information which such Lender deems to be
confidential.



(4)
Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by a Loan Party to a Governmental Authority, the Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.






--------------------------------------------------------------------------------



-115-






(5)
Status of Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Borrower is resident for Tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall, at the request of the applicable Borrower, deliver to the
applicable Borrower (with a copy to the Administrative Agent), at the time or
times prescribed by Law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Law as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if requested by the
applicable Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Law or reasonably requested by the applicable
Borrower or the Administrative Agent as will enable the applicable Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
withholding or information reporting requirements.



Without limiting the generality of the foregoing,
(a)
any Lender that is a “United States Person” as defined in Section 7701(a)(30) of
the Code shall deliver to the applicable Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
applicable Borrower or the Administrative Agent), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;



(b)
any Foreign Lender shall deliver to the applicable Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
applicable Borrower or the Administrative Agent), but only if such Foreign
Lender is legally entitled to do so, whichever of the following is applicable:



(i)
executed originals of, as appropriate, Internal Revenue Service (“IRS”) Form
W-8BEN or IRS Form W-8BEN-E (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States is a party;



(ii)
executed originals of IRS Form W-8ECI (or any successor form), or



(iii)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E and/or other certification documents from each beneficial owner, as
applicable;






--------------------------------------------------------------------------------



-116-






(iv)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor
forms); and



(v)
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.



(6)
If a payment made by any Borrower hereunder or under any other Credit Document
would be subject to United States federal withholding tax imposed pursuant to
FATCA if any Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to such Borrower and the
Administrative Agent, at the time or times prescribed by applicable Law or as
reasonably requested by such Borrower or the Administrative Agent, any
documentation prescribed by applicable Law (including documentation prescribed
by Section 1471(b)(3)(c)(i) of the Code or such additional documentation
reasonably requested by such Borrower or the Administrative Agent for such
Borrower or the Administrative Agent to comply with its obligations under
FATCA), to determine the amount to withhold or deduct from such payment and to
determine that such Lender has complied with such applicable reporting and other
requirements of FATCA.



(7)
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Revolving Credit Facility as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). This
section 9.02(7) shall not affect the FATCA status of any other borrowing or
facility under this Agreement.



(8)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 16.01(8) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable






--------------------------------------------------------------------------------



-117-


to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(8).


All of the Borrowers’ obligations under this Section 9.02 shall survive the
payment in full of the other obligations hereunder and the termination of this
Agreement.
Section 9.03
Mitigation Obligations: Replacement of Lenders



(1)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 9.01, or requires the applicable Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 9.02, then such Lender shall (at the request of the
applicable Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Accommodations hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender (with the prior consent of the
applicable Borrower), such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 9.01 or 9.02, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The
applicable Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.



(2)
Replacement of Lenders. If any Lender requests compensation under Section 9.01,
if the applicable Borrower is required to pay any material additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 9.02, if any Lender’s obligations are suspended pursuant to Section
9.04, if any Lender becomes a Defaulting Lender or if any Lender defaults in its
obligation to fund Accommodations hereunder, then the applicable Borrower may
either, at its sole expense and effort, upon 10 days’ notice to such Lender and
the Administrative Agent (i) repay all outstanding amounts due to such affected
Lender (or such portion which has not been acquired pursuant to clause (ii)
below) and thereupon such Commitment of the affected Lender shall be permanently
cancelled and the aggregate Commitment shall be permanently reduced by the same
amount and the Commitment of each of the other Lenders shall remain the same; or
(ii) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the








--------------------------------------------------------------------------------



-118-


restrictions contained in, and consents required by, Section 16.01), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:


(a)
The applicable Borrower pays the Administrative Agent the assignment fee
specified in Section 16.01(2)(e);



(b)
the assigning Lender receives payment of an amount equal to the outstanding
principal of its Accommodations Outstanding and participations in disbursements
under Documentary Credits, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any breakage costs and amounts required to be paid under this Agreement as a
result of prepayment to a Lender) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable Borrower
(in the case of all other amounts);



(c)
in the case of any such assignment resulting from a claim for compensation under
Section 9.01 or payments required to be made pursuant to Section 9.02, such
assignment will result in a reduction in such compensation or payments
thereafter; and



(d)
such assignment does not conflict with Law.



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.
Section 9.04
Illegality; Inability to Determine Rates



(1)
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Accommodations, or to
determine or charge interest rates based upon any particular rate (other than
any applicable default rate to the extent the same is not chargeable under Law)
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits as U.S. Dollars in the
London interbank market (other than any applicable default rate to the extent
the same is not chargeable under Law), then, on notice thereof by such Lender to
the applicable Borrower through the Administrative Agent, any obligation of such
Lender with respect to the activity that is unlawful shall be suspended until
such Lender notifies the Administrative Agent and the applicable Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the






--------------------------------------------------------------------------------



-119-




applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if conversion would avoid the activity that is
unlawful, convert any Accommodations, or take any necessary steps with respect
to any Documentary Credit in order to avoid the activity that is unlawful. Upon
any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different lending office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender. If any Lender determines, acting
reasonably, that any applicable Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender to hold
or benefit from an Encumbrance over real property pursuant to any Law of the
United States or any state thereof, such Lender may notify the Administrative
Agent and disclaim any benefit of such security interest to the extent of such
illegality; provided, that such determination or disclaimer shall not invalidate
or render unenforceable such Encumbrance for the benefit of any other Lender.


(2)
If the Majority Lenders or Administrative Agent determine that for any reason in
connection with any request for a LIBOR Advance or a conversion to or
continuation thereof that (a) U.S. Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Advance, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed LIBOR Advance, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed LIBOR Advance does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the applicable Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Advances
shall be suspended until the Administrative Agent (upon the instruction of the
Majority Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Advances or, failing that, will be deemed
to have converted such request into a request for a Borrowing of ABR Advances in
the amount specified therein.



ARTICLE 10

RIGHT OF SETOFF


Section 10.01
Right of Setoff.



If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates hereby authorized at any time and from time
to time to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the Obligations of the applicable Borrower or any Guarantor now or
hereafter existing under this Agreement or any





--------------------------------------------------------------------------------



-120-


other Credit Document to such Lender, irrespective of whether or not such Lender
has made any demand under this Agreement or any other Credit Document and
although such Obligations of the Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.13
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Documentary Credit Lender, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each Documentary
Credit Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff, consolidation of
accounts and bankers’ lien) that such Lender, such Documentary Credit Lender or
their respective Affiliates may have. Each Lender agrees to promptly notify the
applicable Borrower and the Administrative Agent after any such setoff and
application, but the failure to give such notice shall not affect the validity
of such setoff and application. If any Affiliate of a Lender exercises any
rights under this Section 10.01, it shall share the benefit received in
accordance with Section 11.01 as if the benefit had been received by the Lender
of which it is an Affiliate.
ARTICLE 11

SHARING OF PAYMENTS BY LENDERS


Section 11.01
Sharing of Payments by Lenders



(1)
If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Accommodations and accrued interest thereon or other obligations under a
Facility greater than its pro rata share of such Facility as provided herein,
then the Lender receiving such payment or other reduction shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Accommodations Outstanding and such other obligations of
the other Lenders under such Facility, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Accommodations Outstanding and other
amounts owing them under such Facility, provided that:



(a)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest;



(b)
the provisions of this Section shall not be construed to apply to (x) any
payment made by any Loan Party pursuant to and in accordance with the








--------------------------------------------------------------------------------



-121-


express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Accommodations or participations in disbursements under Documentary Credits to
any assignee or participant, other than to any Loan Party or any Affiliate of a
Loan Party (as to which the provisions of this Section shall apply); and


(c)
the provisions of this Section shall not be construed to apply to (w) any
payment made while no Event of Default has occurred and is continuing in respect
of obligations of the applicable Borrower to such Lender that do not arise under
or in connection with the Credit Documents, (x) any payment made in respect of
an obligation that is secured by a Permitted Encumbrance or that is otherwise
entitled to priority over the applicable Borrower’s Obligations under or in
connection with the Credit Documents, (y) any reduction arising from an amount
owing to a Loan Party upon the termination of derivatives entered into between
the Loan Party and such Lender, or (z) any payment to which such Lender is
entitled as a result of any form of credit protection obtained by such Lender.



(2)
The Loan Parties consent to the foregoing and agree, to the extent they may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Loan Party rights of
setoff and counterclaim and similar rights of Lenders with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.



ARTICLE 12

ADMINISTRATIVE AGENT’S CLAWBACK


Section 12.01
Administrative Agent’s Claw back



(1)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any advance of funds that such Lender will not make available
to the Administrative Agent such Lender’s share of such advance, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with the provisions of this Agreement concerning
funding by Lenders and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable advance available to the
Administrative Agent, then the applicable Lender shall pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at a rate determined by the Administrative Agent in accordance with
prevailing banking industry practice on interbank compensation. If such Lender
pays such amount to the Administrative






--------------------------------------------------------------------------------



-122-


Agent, then such amount shall constitute such Lender’s Accommodation included in
such advance. If the Lender does not do so forthwith, the applicable Borrower
shall pay to the Administrative Agent forthwith on written demand such
corresponding amount with interest thereon at the interest rate applicable to
the advance in question. Any payment by the applicable Borrower shall be without
prejudice to any claim the applicable Borrower may have against a Lender that
has failed to make such payment to the Administrative Agent.


(2)
Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lender hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that the applicable Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute the amount due to the Lenders. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with prevailing banking industry
practice on interbank compensation.



ARTICLE 13

AGENCY


Section 13.01
Appointment and Authority



(1)
(a)        Each of the Lenders hereby irrevocably appoints (and confirms the
prior existing appointment of) the Administrative Agent to act on its behalf as
the Administrative Agent hereunder and under the other Credit Documents and
authorizes (and confirms the prior existing authorization of) the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.



(b)
The Administrative Agent and each of the Lenders hereby further irrevocably
appoints (and confirms the prior existing appointment of) Barclays Bank PLC to
act on its behalf as a Collateral Agent hereunder and under the other Credit
Documents and authorizes (and confirms the prior existing authorization of) the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or thereof,
including acting as the agent of the Lenders for purposes of acquiring, holding
and enforcing any and all Encumbrances on Collateral,






--------------------------------------------------------------------------------



-123-


together with such actions and powers as are reasonably incidental thereto. The
Collateral Agent shall act on behalf of the Administrative Agent and the Lenders
and shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article 13 with respect to any acts taken or
omissions suffered by the Collateral Agent in connection with its activities in
such capacity as fully as if the term “Administrative Agent” as used in this
Article 13 included the Collateral Agent with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to the Collateral Agent.


(2)
Without prejudice to the foregoing, each Lender hereby irrevocably appoints each
of the Administrative Agent (and any successor acting as Administrative Agent)
and the Collateral Agent (and any successor acting as the Collateral Agent) to,
as part of its duties as Administrative Agent and/or Collateral Agent, act,
individually or collectively, as the hypothecary representative (within the
meaning of Article 2692 of the Civil Code of Québec) for all present and future
creditors of the Secured Obligations (in such capacity, the “Attorney”) to take
and to hold on their behalf, and for their benefit, any hypothec granted
pursuant to the laws of the Province of Quebec by any Loan Party, and to
exercise such powers and duties which are conferred upon the Attorney under any
such hypothec.



For certainty, in acting as hypothecary representative, the Attorney shall
benefit from and be subject to all provisions hereof with respect to the
Attorney mutatis mutandis, including all such provisions with respect to the
liability or responsibility to and indemnification by the Lenders.
In the event of the resignation of the Administrative Agent and/or Collateral
Agent and the appointment of a successor Administrative Agent and/or Collateral
Agent, such successor Administrative Agent and/or Collateral Agent shall also
act as successor hypothecary representative without any further act or
formality.
Section 13.02
Rights as a Lender



The Persons serving as the Administrative Agent and the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, respectively, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Persons serving as the Administrative
Agent and the Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Affiliate thereof as if such Person were
not the Administrative Agent or the Collateral Agent and without any duty to
account to the Lenders.





--------------------------------------------------------------------------------



-124-




Section 13.03
Exculpatory Provisions



(1)
Each of the Administrative Agent and the Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, each of the
Administrative Agent and the Collateral Agent:



(a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;



(b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent or the Collateral Agent, as applicable, is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for in the Credit Documents), but
the Administrative Agent and the Collateral Agent, as applicable, shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Collateral Agent, as applicable, to
liability or that is contrary to any Credit Document or Law; and



(c)
shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.



(2)
The Administrative Agent and the Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as is
necessary, or as the Administrative Agent believes in good faith is necessary,
under the provisions of the Credit Documents) or (ii) in the absence of its own
gross negligence or wilful misconduct as determined by a court of competent
jurisdiction by a final non-appealable judgment. The Administrative Agent and
the Collateral Agent shall be deemed not to have knowledge of any Default unless
and until notice describing the Default is given to the Administrative Agent or
the Collateral Agent, as applicable, by any Loan Party or a Lender.



(3)
Except as otherwise expressly specified in this Agreement, the Administrative
Agent and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate,






--------------------------------------------------------------------------------



-125-


report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
specified in this Agreement, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Collateral Agent, as
applicable.


(4)
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, any duty, role, responsibility, action or inaction contemplated or
required on the part of the Administrative Agent or the Collateral Agent in any
Credit Document is expressly subject to the terms and conditions of (i) the
Intercreditor Agreement and (ii) the intercreditor agreement contemplated by
clause (o) of the definition of Permitted Debt and Barclays Bank PLC, in its
capacity as an “intercreditor agent” thereunder, (a) shall be entitled to the
rights, powers, benefits, protections, immunities and indemnities provided and
afforded to the Administrative Agent or the Collateral Agent in any Credit
Document and (b) is intended to be a third party beneficiary of this Section
13.03(4) with full rights and powers to enforce this Section 13.03(4) as if a
party hereto.



Section 13.04
Reliance by Administrative Agent



The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of an Accommodation that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Accommodation or the issuance of such Documentary Credit. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
Section 13.05
Indemnification of Agents



Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of





--------------------------------------------------------------------------------



-126-


any portion of such Indemnified Liabilities to the extent determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or wilful misconduct;
provided, however, that no action taken in accordance with the directions of the
Majority Lenders shall be deemed to constitute gross negligence or wilful
misconduct for purposes of this Section 13.05; and provided, further, that to
the extent any Documentary Credit Lender is entitled to indemnification under
this Section 13.05 solely in its capacity and role as Documentary Credit Lender,
only the Revolving Credit Lenders shall be required to indemnify such
Documentary Credit Lender in accordance with this Section 13.05. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 13.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person regardless
of whether any Indemnified Person is a party to such investigation, litigation
or proceeding. Without limitation of the foregoing, each Lender shall reimburse
the Administrative Agent or the Collateral Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including the fees, disbursements
and other charges of counsel) incurred by the Administrative Agent or Collateral
Agent, as applicable, in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Credit Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or Collateral Agent is not reimbursed for such expenses by
or on behalf of the applicable Borrower. The undertaking in this Section 13.05
shall survive termination of the Commitments, the payment of all other
Accommodations and the resignation of the Administrative Agent or the Collateral
Agent, as applicable.
Section 13.06
Delegation of Duties



The Administrative Agent or the Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-Administrative Agents or
sub-Collateral Agents appointed by the Administrative Agent from among the
Lenders (including the Persons serving as Administrative Agent and Collateral
Agent) and their respective Affiliates. The Administrative Agent, the Collateral
Agent and any such sub-Administrative Agent or sub-Collateral Agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The provisions of this Article and other provisions
of this Agreement for the benefit of the Administrative Agent or the Collateral
Agent shall apply to any such sub-Administrative Agent or sub-Collateral Agent
and to the Related Parties of the Administrative Agent, the Collateral Agent and
any such sub-Administrative Agent or sub-Collateral Agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any
sub-Administrative Agent or sub-Collateral Agent that it selects in the absence
of gross negligence or willful misconduct (as determined in the final judgment
of a court of competent jurisdiction).





--------------------------------------------------------------------------------



-127-




Section 13.07
Replacement of Administrative Agent or Collateral Agent



(1)
The Administrative Agent or the Collateral Agent may resign at any time upon 30
days’ notice to the Lenders and the Borrowers. Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, with the prior
consent of Open Text (except during the occurrence or continuation of an Event
of Default, during which no consent shall be required), to appoint a successor,
which, in the case of the Administrative Agent, shall be a Lender having a
Revolving Credit Commitment and having an office in Toronto, Ontario or an
Affiliate of any such Lender with an office in Toronto.



(2)
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent or the retiring Collateral Agent, as applicable, gives
notice of its resignation, then the retiring Administrative Agent or the
retiring Collateral Agent, as applicable, may, but shall not be required to,
with the prior consent of Open Text (such consent not to be unreasonably
withheld or delayed), on behalf of the Lenders, appoint a successor
Administrative Agent or successor Collateral Agent, respectively, meeting the
qualifications specified in Section 13.07(1), provided that if the
Administrative Agent or the Collateral Agent, as applicable, shall notify Open
Text and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or the retiring Collateral
Agent, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent or the Collateral Agent, as
applicable, on behalf of the Lenders under any of the Credit Documents, the
retiring Administrative Agent or the retiring Collateral Agent, as applicable,
shall continue to hold such collateral security until such time as a successor
Administrative Agent or successor Collateral Agent, respectively, is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or the Collateral Agent, as applicable,
shall instead be made by or to each Lender directly, until such time as the
Majority Lenders appoint a successor Administrative Agent or the successor
Collateral Agent, respectively, as provided for above in the preceding
paragraph.



Upon a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, as applicable, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the former Administrative
Agent or the former Collateral Agent, as applicable, and the former
Administrative Agent or the former Collateral Agent, respectively, shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided in the
preceding paragraph). The fees payable by the Borrowers to a successor
Administrative Agent or successor Collateral Agent, as applicable, shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers





--------------------------------------------------------------------------------



-128-


and such successor. After the termination of the service of the former
Administrative Agent or former Collateral Agent, as applicable, the provisions
of this Article 13 and of Article 15 shall continue in effect for the benefit of
such former Administrative Agent or former Collateral Agent, its
sub-Administrative Agents or sub-Collateral Agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the former Administrative Agent or Collateral Agent, as applicable, was
acting as Administrative Agent or Collateral Agent, respectively.
Section13.08
Non-Reliance on Agents and Other Lenders



Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
Section 13.09
Collective Action of the Lenders



Each of the Lenders hereby acknowledges that to the extent permitted by Law, any
collateral security and the remedies provided under the Credit Documents to the
Lenders are for the benefit of the Lenders (including the Cash Management Banks
and Hedge Lenders) collectively and acting together and not severally and
further acknowledges that its rights hereunder and under any collateral security
are to be exercised not severally, but by the Administrative Agent or the
Collateral Agent upon the decision of the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for in the Credit
Documents). Accordingly, notwithstanding any of the provisions contained herein
or in any collateral security, each of the Lenders hereby covenants and agrees
that it shall not be entitled to take any action hereunder or thereunder
including any declaration of default hereunder or thereunder but that any such
action shall be taken only by the Administrative Agent or the Collateral Agent
with the prior written agreement of the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for in the Credit
Documents). Each of the Lenders hereby further covenants and agrees that upon
any such written agreement being given, it shall co-operate fully with the
Administrative Agent and the Collateral Agent to the extent requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing, in
the absence of instructions from the Lenders and where in the sole opinion of
the Administrative Agent, acting reasonably and in good faith, the exigencies of
the situation warrant such action, the Administrative Agent may without notice
to or consent of the Lenders take such action (or direct the Collateral Agent to
take such action) on behalf of the Lenders as it deems appropriate or desirable
in the interest of the Lenders.
Section 13.10
No Other Duties, etc.



Anything herein to the contrary notwithstanding, none of the Lead Arranger or
holders of similar titles, if any, specified in this Agreement shall have any
powers, duties or responsibilities under this





--------------------------------------------------------------------------------



-129-


Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.
Section 13.11
Administrative Agent May File Proofs of Claim



In case of the pendency of any proceeding under any Debtor Relief Law relating
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Borrowing or Documentary Credit obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Borrowings or Documentary Credit
Borrowings and all other Obligations hereunder that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Documentary Credit Lenders, the Collateral Agent and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Documentary Credit
Lenders, the Collateral Agent and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Documentary Credit
Lenders, the Collateral Agent and the Administrative Agent under Sections 2.08,
2.09, 3.05 and 15.01) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Collateral Agent and the Lenders and the Documentary Credit
Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent under Sections 2.08, 2.09, 3.05 and 15.01.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Documentary Credit Lender any plan of reorganization, arrangement, adjustment or
composition affecting the obligations hereunder or the rights of any Lender or
any Documentary Credit Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any Documentary Credit Lender in any such
proceeding.
Section 13.12
Certain ERISA Matters



(1)
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Lead Arranger and their
respective Affiliates, and








--------------------------------------------------------------------------------



-130-


not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:


(a)
such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Accommodations or the Commitments,



(b)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Accommodations, the Commitments and this Agreement,



(c)
(i) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (ii) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Accommodations, the
Commitments and this Agreement, (iii) the entrance into, participation in,
administration of and performance of the Accommodations, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (iv) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Accommodations, the Commitments and this Agreement, or



(d)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.



(2)
In addition, unless sub-clause (a) in the immediately preceding clause (1) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (d) in the
immediately preceding clause (1), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arranger and their respective












--------------------------------------------------------------------------------



-131-


Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:


(a)
none of the Administrative Agent, the Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto),



(b)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Accommodations, the Commitments and this Agreement is independent (within the
meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),



(c)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Accommodations, the Commitments and this Agreement is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
Obligations),



(d)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Accommodations, the Commitments and this Agreement is a fiduciary under ERISA or
the Code, or both, with respect to the Accommodations, the Commitments and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and



(e)
no fee or other compensation is being paid directly to the Administrative Agent
or the Lead Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Accommodations, the
Commitments or this Agreement.



(3)
The Administrative Agent and the Lead Arranger hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Accommodations, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Accommodations or the Commitments for an amount less than the amount being paid
for an interest in the Accommodations or the Commitments by such Lender or (iii)
may receive fees or






--------------------------------------------------------------------------------



-132-


other payments in connection with the transactions contemplated hereby, the
Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.


ARTICLE 14

NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION


Section 14.01
Notices, etc.



(1)
Notices Generally. Except as provided in paragraph (2) below, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the addresses or telecopier numbers
specified elsewhere in this Agreement or, if to a Lender, to it at its address
or telecopier number specified in the Register or, if to a Loan Party other than
Open Text, in care of Open Text.



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given on a Business Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (2) below, shall be effective
as provided in said paragraph (2).
(2)
Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including SyndTrak) pursuant to
procedures approved by the Administrative Agent and, in the case of the use of
any web platform (such as SyndTrak) reasonably acceptable to Open Text, provided
that the foregoing shall not apply to notices to any Lender if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.














--------------------------------------------------------------------------------



-133-


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the Documentary Credit
Lenders materials and/or information provided by or on behalf of the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on SyndTrak or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrowers or
their Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arranger,
Documentary Credit Lenders and the Lenders to treat the Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to such Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute information governed by Section 21.01,
they shall be treated as set forth therein); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT-RELATED PERSONS
DO NOT WARRANT THE ACCURACY OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY





--------------------------------------------------------------------------------



-134-


WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall any Agent-Related Person have any liability to the
Borrowers, any Lender, any Documentary Credit Lender or any other Person or
entity for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrowers’ or the
Administrative Agent’s transmission of Borrower Materials through the Platform,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final non-appealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Agent-Related Person; provided that in no event shall any Agent-Related Person
have any liability to the Borrowers, any Lender, any Documentary Credit Lender
or any other Person for indirect, special, incidental, consequential damages or
punitive damages (as opposed to direct or actual damages).
(3)
Change of Address, Etc. Each Loan Party, the Administrative Agent, the
Collateral Agent and the Lead Arranger may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto and each Lender hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the Borrowers
and Administrative Agent.



ARTICLE 15

EXPENSES; INDEMNITY: DAMAGE WAIVER


Section 15.01
Expenses; Indemnity: Damage Waiver



(1)
Costs and Expenses. Each Loan Party shall pay (i) all reasonable out-of-pocket
expenses incurred by each of the Administrative Agent, the Collateral Agent and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Collateral Agent
(limited to one U.S. counsel, one Canadian counsel and appropriate local counsel
and in the case of any actual or perceived conflict of interest, one additional
counsel to each affected Indemnitee and its related persons in each of Canada
and the United States and, if necessary, appropriate local counsel), in
connection with the syndication of the Revolving Credit Facility provided for
herein and the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Credit Documents or of any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by each of the Administrative Agent,
the Collateral Agent or any Lender, including the reasonable fees, charges and
disbursements of counsel, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or in connection with the
Accommodations issued hereunder, including all such out-of-pocket






--------------------------------------------------------------------------------



-135-


expenses incurred during any workout, restructuring or negotiations in respect
of such Accommodations. Except as expressly provided in this Section 15.01(1) or
as otherwise provided in this Agreement, none of the Loan Parties shall be
obligated to pay any out-of-pocket costs and expenses of the Administrative
Agent, the Collateral Agent, the Lead Arranger, the Lenders or any Related
Person of the foregoing Persons.


(2)
Indemnification by the Loan Parties. Subject to the limitations contained in
Section 15.01(1), each Loan Party shall indemnify, jointly and severally, each
of the Administrative Agent, the Collateral Agent, the Lead Arranger, each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable costs and fees of any counsel for any Indemnitee, incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance or non-performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation or non-consummation of the transactions contemplated hereby or
thereby, (ii) any Accommodation or the use or proposed use of the proceeds
therefrom (including any refusal by the Documentary Credit Lender to honour a
demand for payment under a Documentary Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such
Documentary Credit), (iii) any actual or alleged presence or Release of
Hazardous Substances on or from any property owned or operated by any Loan
Party, or any Environmental Liabilities related in any way to any Loan Party, or
(iv) any actual claim, litigation, investigation or proceeding relating to any
of the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Loan Party and regardless of whether any
Indemnitee is a party thereto (the foregoing collectively being the “Indemnified
Liabilities”), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final
non-appealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This Section 15.01(2) shall not apply with
respect to Taxes other than Taxes that represent losses, claims, damages,
liabilities and related expenses arising from any non-Tax Indemnified Liability.



(3)
Reimbursement by Lenders. To the extent that a Borrower for any reason fails to
indefeasibly pay any amount required under paragraph (1) or (2) of this Section
to be paid by it to the Administrative Agent (or any sub-Administrative Agent
thereof), the Collateral Agent (or any sub-Collateral Agent thereof) or any
Related Party of












--------------------------------------------------------------------------------



-136-


any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-Administrative Agent), the Collateral Agent (or any such
sub-Collateral Agent) or such Related Party, such unpaid amount, provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-Administrative Agent) or the Collateral
Agent (or any such sub-Collateral Agent), as applicable, in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-Administrative Agent) or the Collateral
Agent (or any such sub-Collateral Agent), as applicable, in connection with such
capacity.


(4)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by Law,
the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for indirect, consequential, punitive,
aggravated or exemplary damages (as opposed to direct damages) arising out of,
in connection with, or as a result of, this Agreement, any other Credit Document
or any agreement or instrument contemplated hereby (or any breach thereof), the
transactions contemplated hereby or thereby, any Accommodation or the use of the
proceeds thereof.



(5)
Payments. All amounts due under this Section shall be payable promptly after
demand therefor. A certificate of the Administrative Agent, the Collateral Agent
or a Lender setting forth the amount or amounts owing to the Administrative
Agent, the Collateral Agent, Lender or a sub-Administrative Agent, a
sub-Collateral Agent or Related Party, as the case may be, as specified in this
Section, including reasonable detail of the basis of calculation of the amount
or amounts, and delivered to the Borrower shall be conclusive absent manifest
error.



All of the Loan Parties’ Obligations under this Section 15.01 shall survive the
payment in full of the other Obligations hereunder and the termination of this
Agreement.
ARTICLE 16

SUCCESSORS AND ASSIGNS


Section 16.01
Successors and Assigns



(1)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and the Majority Lenders and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (2) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (6) of this Section, or (iii) by way of pledge
or assignment of a security interest








--------------------------------------------------------------------------------



-137-


subject to the restrictions of paragraph (8) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (6)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(2)
Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Accommodations
Outstanding at the time owing to it); provided that:



(a)
except if an Event of Default has occurred and is continuing or in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Accommodations Outstanding at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment being
assigned (which for this purpose includes Accommodations Outstanding hereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Accommodations Outstanding of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than U.S. $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the applicable Borrower otherwise consents to a lower amount (each
such consent not to be unreasonably withheld or delayed);



(b)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Accommodations Outstanding or the Commitment assigned, except
that this clause Section 16.01(2)(b) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate credits
on a non-pro rata basis;



(c)
any assignment of a Revolving Credit Commitment must be approved by the
Documentary Credit Lenders (such approval not to be unreasonably withheld or
delayed) unless the Person that is the proposed assignee is itself already a
Lender with a Revolving Credit Commitment;



(d)
any assignment must be approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) unless the proposed






--------------------------------------------------------------------------------



-138-


assignee is itself already a Lender, an Affiliate of a Lender or an Approved
Fund;


(e)
any assignment must be approved by each applicable Borrower, such approval not
to be unreasonably withheld or delayed (provided that the applicable Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof), unless the proposed assignee is itself
already a Lender with the same type of Commitment or an Affiliate of a Lender or
an Approved Fund or if an Event of Default has occurred and is continuing; and
if the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of U.S. $3,500 (other than in the case of multiple
contemporaneous assignments by a Lender to affiliate funds or Approved Funds, in
which case only one such fee shall be payable), which fee shall not be for the
account of the Loan Parties, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and



(f)
in connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the applicable Borrower and the Administrative Agent, the applicable
pro rata share of Advances previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), and to (x) pay and satisfy in full all payment liabilities then owed
by such Defaulting Lender to the Administrative Agent or any Lender hereunder
(and interest accrued thereon) and (y) acquire (and fund as appropriate) its
full pro rata share of all Advances and participations in Documentary Credits
and Swing Line Advances in accordance with its pro rata share; provided that
notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (3) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest





--------------------------------------------------------------------------------



-139-


assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement and the other Credit Documents, including any
collateral security, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article 9 and Article 15, and shall continue
to be liable for any breach of this Agreement by such Lender, with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any payment by an assignee to an assigning Lender in connection with
an assignment or transfer shall not be or be deemed to be a repayment by any
Borrower or a new Accommodation to any Borrower.
(3)
Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
New York, New York a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Accommodations Outstanding
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
or any Lender (but, only in the case of a Lender, at the Administrative Agent’s
office and with respect to any entry relating to such Lender’s Commitments,
Advances, Documentary Credit obligations and their Obligations), at any
reasonable time and from time to time upon reasonable prior notice. Upon written
request by Open Text, the Administrative Agent shall deliver a copy of the
Register to Open Text within 5 Business Days after any such request.



(4)
Limitations upon Assignee Rights. Except in the case of an assignment made
during the continuance of an Event of Default, no assignee shall be entitled to
receive any greater payment under Section 9.01 and 9.02 than the applicable
Lender would have been entitled to receive with respect to the Commitments and
Accommodations assigned to such assignee, unless such assignment is made with
each applicable Borrower’s prior written consent.



(5)
Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Loan Party or any Affiliate of a Loan Party)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement(including all or a portion of its Commitment
and/or the Accommodations Outstanding owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall






--------------------------------------------------------------------------------



-140-


remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Credit Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Credit
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clause (2) of Section 17.01 that
directly affects such Participant. Any payment by a Participant to a Lender in
connection with a sale of a participation shall not be or be deemed to be a
repayment by any Borrower or a new Accommodation to any Borrower.


Subject to paragraph (7) of this Section, and to the extent permitted by Law,
each Participant shall be entitled to the benefits of Article 9 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (2) of this Section, provided such Participant agrees to
be subject to Article 11 as though it were a Lender.
(6)
Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 9.01 and 9.02, and in respect of any
breakage costs payable hereunder, than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with each
applicable Borrower’s prior written consent.



(7)
Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.



(8)
Participant Register. The applicable Lender, acting solely for this purpose as a
non-fiduciary agent of each Borrower (solely for tax purposes), shall maintain a
register on which it enters the name and address of each Participant, and the
amount of each such Participant’s interest in such Lender’s rights and/or
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable rights and/or obligations of such Lender
under this Agreement. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any








--------------------------------------------------------------------------------



-141-


Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.




ARTICLE 17

AMENDMENTS AND WAIVERS


Section 17.01
Amendments and Waivers



(1)
Subject to Sections 17.01(2), (3) and (7) (in which cases, for clarification,
those subsections shall exclusively apply and this subsection shall not apply),
no acceptance, amendment or waiver of any provision of any of the Credit
Documents, nor consent to any departure by the Borrowers or any other Person
from such provisions, shall be effective unless in writing and approved by the
Majority Lenders. Any acceptance, amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.



(2)
Only written acceptances, amendments, waivers or consents signed by all affected
Lenders shall (i) increase a Lender’s Commitment or subject any Lender to any
additional obligation; (ii) reduce the principal or amount of, or (except as set
forth in Section 3.04(3)) interest on, directly or indirectly, any Accommodation
Outstanding or any Fees; (iii) postpone any date fixed for any payment of
principal of, or interest on, any Accommodation Outstanding or any Fees
(including, for the avoidance of doubt, the extension of the Relevant Repayment
Date) ; (iv) change the percentage of the Commitments or the number or
percentage of Lenders required for the Lenders, or any of them, or the
Administrative Agent to take any action; (v) other than in connection with a
Disposition permitted hereunder or where the Minimum Guarantor Coverage is
complied with after giving effect to such termination or release, permit any
termination of any of the guarantees required hereunder or the Security
Documents or release any of the guarantees or the Collateral subject to the
Security Documents; (vi) change the definition of Majority Lenders; (vii) amend
Section 2.10; (viii) amend this Section 17.01(2); or (ix) amend the definition
of “Interest Period” so as to permit intervals in excess of six months without
regard to the availability of all affected Lenders.



(3)
Only written acceptances, amendments, waivers or consents signed by the
Administrative Agent, in addition to the Majority Lenders, shall affect the
rights or duties of the Administrative Agent under the Credit Documents.



(4)
Only written acceptances, amendments, waivers or consents signed by the
Documentary Credit Lenders or Swing Line Lenders, as the case may be, in
addition to the Majority Lenders, shall affect the rights or duties of such
Lenders in their






--------------------------------------------------------------------------------



-142-


capacities as Documentary Credit Lenders or Swing Line Lenders, respectively,
under the Credit Documents.


(5)
No Defaulting Lender or Affiliate thereof shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders or Affiliates thereof), except that (x) the Commitment
of any Defaulting Lender or Affiliate may not be increased or extended, the
maturity of any of its Advances may not be extended, the rate of interest on any
of its Advances may not, except as set forth in Section 3.04(3), be reduced and
the principal amount of any of its Borrowings may not be forgiven, in each case
without the consent of such Defaulting Lender or Affiliate and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender or Affiliate in its
capacity as a Lender more adversely than other affected Lenders shall require
the consent of such Defaulting Lender or Affiliate.



(6)
In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of this Section, the
Borrowers shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Majority Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (i) such replacement does not conflict with any Law, (ii) the
replacement financial institution shall purchase, at par, all Accommodations and
other amounts owing to the Non-Consenting Lender pursuant to the Credit
Documents on or prior to the date of replacement, (iii) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent, (iv) the Borrowers shall be liable to the
Non-Consenting Lender for any breakage costs if any LIBOR Advance owing to the
Non-Consenting Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (v) the Non-Consenting Lender shall be
obligated to make such replacement in accordance with the provisions of Section
16.01 (provided that the Borrowers shall be obligated to pay the registration
and processing fee referred to in Section 16.01(2)(e)), (vi) until such time as
such replacement shall be consummated, the Borrowers shall pay to the
Non-Consenting Lender all additional amounts (if any) required pursuant to
Article 10, as the case may be, (vii) the Borrowers shall provide at least three
(3) Business Days’ prior notice to the Non-Consenting Lender, and (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrowers, the Administrative Agent or any other Lender shall have against the
Non-Consenting Lender. In the event any Non-Consenting Lender fails to execute
the agreements required under Section 16.01 in connection with an assignment
pursuant to this Section, the Borrowers may, upon






--------------------------------------------------------------------------------



-143-


two (2) Business Days’ prior notice to the Non-Consenting Lender, execute such
agreements on behalf of the Non-Consenting Lender, and each such Lender hereby
grants to the Borrowers (and to any of them) an irrevocable power of attorney
(which shall be coupled with an interest) for such purpose.




(7)
Only written acceptances, amendments, waivers or consents signed by the
Administrative Agent and the Collateral Agent, in addition to the Majority
Lenders, shall affect the rights or duties of the Collateral Agent under the
Credit Documents.



(8)
Reserved.



(9)
Notwithstanding anything to the contrary contained in Section 17.01, if at any
time after the Effective Date, the Administrative Agent and the Borrowers shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents,
then the Administrative Agent and the Borrowers shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Document.



(10)
Notwithstanding anything to the contrary contained in this Section 17.01, the
Administrative Agent and the Borrower may, without consent of any other Lender,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of Section 2.01(4), including
any amendments necessary to establish Commitments made by a new tranche of
Revolving Credit Commitments and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranche, in
each case on terms consistent with Section 2.01(4).



Section 17.02
Judgment Currency.



(1)
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due to a Lender in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, such Lender could
purchase the Original Currency with the Other Currency on the Business Day
preceding the day on which final judgment is given or, if permitted by Law, on
the day on which the judgment is paid or satisfied.



(2)
The obligations of the Borrowers in respect of any sum due in the Original
Currency from it to any Lender under any of the Credit Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business








--------------------------------------------------------------------------------



-144-


Day following receipt by the Lender of any sum adjudged to be so due in the
Other Currency, the Lender may, in accordance with normal banking procedures,
purchase the Original Currency with such Other Currency. If the amount of the
Original Currency so purchased is less than the sum originally due to the Lender
in the Original Currency, the Borrowers agree, as a separate obligation and
notwithstanding the judgment, to indemnify the Lender, against any loss, and, if
the amount of the Original Currency so purchased exceeds the sum originally due
to the Lender in the Original Currency, the Lender shall remit such excess to
the applicable Borrower.




Section 17.03
Releases.



Upon the Disposition of any item of Collateral of any Loan Party in accordance
with the terms of the Credit Documents, the Administrative Agent and the
Collateral Agent will, at the applicable Loan Party’s expense, execute and
deliver to such Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the Encumbrances
granted under the Security Documents in accordance with the terms of the Credit
Documents, and, in the case of any Disposition involving the sale of any
Guarantor (to the extent permitted by the Credit Documents), a release of such
Loan Party from its obligations under the Guarantee and all other Credit
Documents to which it is bound or subject.
ARTICLE 18

GOVERNING LAW; JURISDICTION; ETC.


Section 18.01
Governing Law; Jurisdiction; Etc.



(1)
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Ontario and the laws of Canada applicable in
that Province.



(2)
Submission to Jurisdiction. Each Loan Party irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Province of Ontario, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Credit Document
against any Loan Party or its properties in the courts of any jurisdiction.










--------------------------------------------------------------------------------



-145-


(3)
Waiver of Venue. Each Loan Party irrevocably and unconditionally waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
paragraph (2) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defence of an inconvenient
forum to the maintenance of such action or proceeding in any such court.



ARTICLE 19

WAIVER OF JURY TRIAL


Section 19.01
Waiver of Jury Trial



EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
ARTICLE 20

MISCELLANEOUS


Section 20.01
Counterparts; Integration; Effectiveness; Electronic Execution



(1)
Counterparts; Integration; Effectiveness. This Agreement shall become effective
pursuant to Section 25.01 of the Existing Credit Agreement when the conditions
in Section 5.01 of this Agreement have been satisfied.



(2)
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature, “and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
record keeping system, as the case may be, to the extent and as provided for in
any Law, including Parts 2 and 3 of the Personal Information Protection and
Electronic Documents Act (Canada), the Electronic Commerce Act, 2000 (Ontario)
and other similar federal or provincial






--------------------------------------------------------------------------------



-146-


laws based on the Uniform Electronic Commerce Act of the Uniform Law Conference
of Canada or its Uniform Electronic Evidence Act, as the case may be.


Section 20.02
Severability



If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Credit Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 20.02, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Law, as determined in good faith by the Administrative Agent or
the Documentary Credit Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
Section 20.03
Payments Set Aside.



To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, to the Documentary Credit Lender or any Lender, or the
Administrative Agent, Documentary Credit Lender or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Documentary Credit Lender or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and Documentary Credit Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and Documentary Credit Lender under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations
hereunder and the termination of this Agreement.
Section 20.04
No Waiver; Remedies Cumulative; Enforcement.



No failure or delay by the Administrative Agent, any Documentary Credit Lender
or any Lender in exercising any right, remedy, power or privilege hereunder or
under any other Credit Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy, power or privilege, or any
abandonment or discontinuance of steps to enforce such a right remedy, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other right remedy, power or privilege. The rights, remedies remedy, powers and
privileges of the Administrative Agent, the Documentary Credit Lenders and the
Lenders hereunder and under the Credit Documents are cumulative and are not
exclusive of any rights, remedies, powers or privileges that any such Person
would otherwise have.





--------------------------------------------------------------------------------



-147-


Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrowers shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article 13 for the benefit of all the Lenders and the Documentary Credit
Lenders; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Credit Documents, (ii) each Documentary Credit Lender or each Swing
Line Lender from exercising on its own behalf the rights and remedies that inure
to its benefit (solely in its capacity as a Documentary Credit Lender or a Swing
Line Lender, as applicable) hereunder and under the other Credit Documents,
(iii) any Lender from exercising setoff rights in accordance with Section 10.01
(subject to the terms of Section 2.13) or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrowers under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Credit Documents, then (x) the Majority Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 13.01 and (y) in addition to the matters set forth in clauses (ii), and
(iii) of the preceding proviso and subject to Section 2.13, any Lender may, with
the consent of the Majority Lenders, enforce any rights or remedies available to
it and as authorized by the Majority Lenders.
Section 20.05
Affiliate Activities.



The Borrowers acknowledge that the Administrative Agent, the Collateral Agent
and the Lead Arranger (and each of their respective Affiliates) is a full
service securities firm engaged, either directly or through affiliates, in
various activities, including securities trading, investment banking and
financial advisory, investment management, principal investment, hedging,
financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of the Borrowers and their respective affiliates, as
well as of other entities and persons and their Affiliates which may (i) be
involved in transactions arising from or relating to the engagement contemplated
hereby and by the other Credit Documents (ii) be customers or competitors of the
Borrowers and their respective Affiliates, or (iii) have other relationships
with the Borrowers and their respective Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of the Borrowers and their
respective Affiliates or such other entities. The transactions contemplated
hereby and by the other Credit Documents may have a direct or indirect impact on
the investments, securities or instruments referred to in this paragraph.





--------------------------------------------------------------------------------



-148-




Section 20.06
No Advisory or Fiduciary Responsibility.



In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrowers acknowledges and agrees,
and acknowledges and agrees that it has informed its other Affiliates, that: (i)
(A) no fiduciary, advisory or agency relationship between any of the Borrowers
and their respective Subsidiaries and the Administrative Agent, the Collateral
Agent or the Lead Arranger is intended to be or has been created in respect of
any of the transactions contemplated hereby and by the other Credit Documents,
irrespective of whether the Administrative Agent, the Collateral Agent or the
Lead Arranger has advised or is advising any of the Borrowers their respective
Subsidiaries on other matters, (B) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Collateral Agent and
the Lead Arranger are arm’s-length commercial transactions between the Borrowers
and their respective Subsidiaries, on the one hand, and the Administrative
Agent, the Collateral Agent and the Lead Arranger, on the other hand, (C) each
of the Borrowers has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (D) each of the Borrowers
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, the Collateral Agent and the Lead
Arranger each are and have been acting solely as principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for the
Borrowers or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, the Collateral Agent or any Lead Arranger has
any obligation to the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) the
Administrative Agent, the Collateral Agent and Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, the Collateral Agent nor any
Lead Arranger has any obligation to disclose any of such interests and
transactions to the Borrowers or any of their respective Affiliates. To the
fullest extent permitted by Law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, the
Collateral Agent and Lead Arranger with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
Section 20.07
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.



Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and





--------------------------------------------------------------------------------



-149-




(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 20.08
Acknowledgment Regarding Any Supported QFCs.



To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Hedging Agreement or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of Ontario and/or of Canada or any other province of Canada, the State
of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.





--------------------------------------------------------------------------------



-150-




ARTICLE 21

TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY


Section 21.01
Treatment of Certain Information: Confidentiality



(1)
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to it, its Affiliates and its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (in each of the foregoing cases, to the extent necessary to
administer or enforce this Agreement and the other Credit Documents) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential; provided that the Administrative Agent or any such
Lender shall be responsible for compliance with this Section 21.01(1) by any of
its Controlled Affiliates or its or any such Controlled Affiliates’ directors,
officers or employees to the extent that any such Controlled Affiliate or its or
any such Controlled Affiliates’ directors, officers or employees receives any
Information), (b) to the extent requested by any regulatory authority having
jurisdiction over it (including any self-regulatory authority), (c) to the
extent required by Laws or similar legal process, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Credit Document or any action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap, derivative, credit-linked note or similar transaction relating to any
Borrower and its obligations, or (iii) any actual or prospective provider of
cash management services to any Loan Party, (g) (i) to a Person that is an
investor or prospective investor in a Securitization that agrees that its access
to information regarding the Loan Parties and the Accommodations is solely for
purposes of evaluating an investment in such Securitization and who agrees to
otherwise be bound by the provisions of this clause (1), (ii) to a Person that
is a trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization and who agrees to
otherwise be bound by the provisions of this clause (1); (iii) to a nationally
recognized rating agency that requires access to information regarding the Loan
Parties, the Accommodations and Credit Documents in connection with ratings
issued with respect to a securitization facility collateralized, in part, by the
Accommodations (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and shall
agree to keep such Information confidential on the terms set forth in this
clause (1)); (h) with the prior written consent of the applicable Borrower or
(i) to the extent such Information (x) becomes publicly available other






--------------------------------------------------------------------------------



-151-


than as a result of a breach of this Section by such Person or actually known to
such Person or (y) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than a Loan Party. If the
Administrative Agent or any Lender is requested or required to disclose any
Information (other than by any bank examiner) pursuant to or as required by Laws
or by a subpoena or similar legal process, the Administrative Agent or such
Lender, as applicable, shall, if practicable and unless prohibited by Law, use
its reasonable commercial efforts to provide the applicable Borrower with notice
of such requests or obligation in sufficient time so that the applicable
Borrower may seek an appropriate protective order or waive the Administrative
Agent’s, or such Lender’s, as applicable, compliance with the provisions of this
Section, and the Administrative Agent and such Lender, as applicable, shall, to
the extent reasonable, co-operate with the applicable Borrower in such Borrower
obtaining any such protective order.


(2)
For purposes of this Section, “Information” means all information received from
any Loan Party relating to any Loan Party or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
such receipt or that was already in the possession of the Administrative Agent
or any Lender prior to such receipt. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information in accordance with its
internal policies. In addition, the Administrative Agent may disclose to any
agency or organization that assigns standard identification numbers to loan
facilities such basic information describing the facilities provided hereunder
as is necessary to assign unique identifiers (and, if requested, supply a copy
of this Agreement), it being understood that the Person to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to make available to the public only such Information as such Person
normally makes available in the course of its business of assigning
identification numbers.



(3)
In addition, and notwithstanding anything herein to the contrary, the
Administrative Agent may provide to Loan Pricing Corporation and/or other
recognized trade publishers information concerning the Borrowers and the
Revolving Credit Facility established herein of the nature customarily provided
to Loan Pricing Corporation and/or other recognized trade publishers of such
information for general circulation in the loan market.



(4)
Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with the Act.








--------------------------------------------------------------------------------



-152-


ARTICLE 22

GUARANTEE


Section 22.01
Guarantee.



To induce the Administrative Agent, the Collateral Agent and the Lenders to
execute and deliver this Agreement and to make or maintain the Accommodations,
and in consideration thereof, each Guarantor hereby, jointly and severally, and
irrevocably and unconditionally, guarantees to the Administrative Agent, the
Collateral Agent, the Lenders, the Cash Management Banks and the Hedge Lenders
(the Administrative Agent, the Collateral Agent, the Lenders, the Cash
Management Banks and the Hedge Lenders are collectively, the “Guaranteed
Parties” and each a “Guaranteed Party”), due and punctual payment and
performance to the Guaranteed Parties upon written demand made in accordance
with the terms of this Agreement of all debts, liabilities and obligations of or
owing (a) by each Borrower under this Agreement or any other Credit Document and
(b) by any other Loan Party under any Eligible Cash Management Agreement or any
Eligible Hedging Agreement, in each case, to any Guaranteed Party at any time,
present and future, direct or indirect, absolute and contingent, matured or not,
and all amendments, restatements, renewals, extensions or supplements and
continuations thereof, and whether as principal or surety, and including all
liabilities of each Borrower arising as a consequence of its failure to pay or
fulfil any of such debts, liabilities and obligations, excluding for all
purposes of the foregoing for each Guarantor, all Hedging Obligations that
constitute Excluded Hedging Obligations for such Guarantor (collectively, the
“Guaranteed Obligations” or the “Secured Obligations”).
Each Guarantor which is incorporated or formed under the laws of a jurisdiction
located within the United States, and by its acceptance of this Guarantee, the
Administrative Agent and each Lender, hereby confirms that it is the intention
of all such Persons that this Guarantee and the Obligations of such Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
U.S. bankruptcy laws, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guarantee and the Guaranteed Obligations of such
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the Lenders and such Guarantors hereby irrevocably agree that the
Guaranteed Obligations of such Guarantor under this Guarantee at any time shall
be limited to the maximum amount as will not result in the Guaranteed
Obligations of such Guarantor under this guarantee constituting a fraudulent
transfer or conveyance.
Each Guarantor hereby unconditionally and irrevocably agrees that in the event
any payment shall be required to be made to any Lender under this Guarantee or
any other guarantee, such Guarantor will contribute, to the maximum extent
permitted by Law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Administrative Agent and the
Lenders under or in respect of the Credit Documents.
Section 22.02
Indemnity.



In addition to the guarantee specified in Section 22.01, each Guarantor agrees
to, jointly and severally, indemnify and save each Guaranteed Party harmless
from and against all costs, losses, expenses and damages it may suffer as a
result or consequence of any Borrower’s default in the performance of any of the
Guaranteed Obligations, any of the Guaranteed Obligations being or





--------------------------------------------------------------------------------



-153-


becoming void, voidable or unenforceable or ineffective against any Borrower, or
any inability by any Guaranteed Party to recover the ultimate balance due or
remaining unpaid to such Guaranteed Party in respect of the Guaranteed
Obligations, including reasonable legal fees incurred by or on behalf of any
Guaranteed Party resulting from any action instituted on the basis of this
Guarantee, provided that such indemnity shall not, as to any Guaranteed Party,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final
non-appealable judgment to have resulted from the gross negligence or wilful
misconduct of such Guaranteed Party.
Section 22.03
Payment and Performance.



(1)
If any Borrower fails or refuses to punctually make any payment or perform its
Guaranteed Obligations, each Guarantor shall unconditionally render any such
payment or performance upon demand in accordance with the terms of this
Guarantee.



(2)
Nothing but payment and satisfaction in full of the Guaranteed Obligations shall
release any Guarantor from its obligations under this Guarantee, except for the
disposition of such Guarantor in a transaction permitted by this Agreement.



Section 22.04
Continuing Obligation.



The only condition (and no other document, proof or action other than as
specifically provided in this Guarantee is) necessary as a condition of each
Guarantor honouring its obligations under this Guarantee shall be a written
demand by the Administrative Agent following the occurrence of an Event of
Default which is continuing. This Guarantee shall be a continuing guarantee,
shall cover all the Guaranteed Obligations, and shall apply to and secure any
ultimate balance due or remaining unpaid to any Guaranteed Party. This Guarantee
shall continue to be binding regardless of:
(1)
whether any other Person or Persons (an “Additional Guarantor”) shall become in
any other way responsible to any Guaranteed Party for, or in respect of all or
any part of the Guaranteed Obligations;



(2)
whether any such Additional Guarantor shall cease to be so liable;



(3)
the enforceability, validity, perfection or effect of perfection or
non-perfection of any security interest securing the Guaranteed Obligations, or
the validity or enforceability of any of the Guaranteed Obligations; or



(4)
whether any payment of any of the Guaranteed Obligations has been made and where
such payment is rescinded or must otherwise be returned upon the occurrence of
any action or event, including the insolvency or bankruptcy of any Loan Party or
otherwise, all as though such payment had not been made.








--------------------------------------------------------------------------------



-154-






Section 22.05
Guarantee Unaffected.



This Guarantee shall not be determined or affected, or the Guaranteed Parties’
rights under this Guarantee prejudiced by, the termination of any Guaranteed
Obligations by operation of law or otherwise, including the bankruptcy,
insolvency, dissolution or liquidation of any Loan Party, any change in the
name, business, powers, capital structure, constitution, objects, organization,
directors or management of any Loan Party, with respect to transactions
occurring either before or after such change. This Guarantee is to extend to the
liabilities of the Person or Persons for the time being and from time to time
carrying on the business now carried on by any Loan Party, notwithstanding any
reorganization of any Loan Party or any Additional Guarantor or the amalgamation
of any Loan Party or any Additional Guarantor with one or more other
corporations (in this case, this Guarantee shall extend to the liabilities of
the resulting corporation and the terms “Guarantor” and “Additional Guarantor”
shall include such resulting corporation) or any sale or disposal of any Loan
Party’s or the Additional Guarantor’s business in whole or in part to one or
more other Persons and all of such liabilities shall be included in the
Guaranteed Obligations. Each Guarantor agrees that the manner in which the
Guaranteed Parties may now or subsequently deal with any other Loan Party or any
Additional Guarantor or any security (or any collateral subject to the security)
or other guarantee in respect of the Guaranteed Obligations shall have no effect
on any Guarantor’s continuing liability under this Guarantee and such Guarantor
irrevocably waives any rights it may have in respect of any of the above.
Section 22.06
Waivers.



Each Guarantor waives each of the following, to the fullest extent permitted by
Law:
(1)
any defence based upon:



(a)
the unenforceability or invalidity of all or any part of the Guaranteed
Obligations, or any security or other guarantee for the Guaranteed Obligations
or any failure of any Guaranteed Party to take proper care or act in a
commercially reasonable manner in respect of any security for the Guaranteed
Obligations or any collateral subject to the security, including in respect of
any disposition of the Collateral or any set-off of any Loan Party’s bank
deposits against the Guaranteed Obligations;



(b)
any act or omission of a Loan Party or any other Person, including the
Guaranteed Parties, that directly or indirectly results in the discharge or
release of a Loan Party or any other Person or any of the Guaranteed Obligations
or any security for the Guaranteed Obligations; or



(c)
any Guaranteed Party’s present or future method of dealing with any Loan Party,
any Additional Guarantor or any security (or any collateral subject to the
security) or other guarantee for the Guaranteed Obligations;






--------------------------------------------------------------------------------



-155-






(2)
any right (whether now or hereafter existing) to require any Guaranteed Party,
as a condition to the enforcement of this Guarantee including any indemnity
provided for herein:



(a)
to accelerate any of the Guaranteed Obligations or proceed and exhaust any
recourse against a Loan Party or any other Person;



(b)
to realize on any security that it holds;



(c)
to marshall the assets of such Guarantor or any other Loan Party; or



(d)
to pursue any other remedy that such Guarantor may not be able to pursue itself
and that might limit or reduce such Guarantor’s burden;



(3)
presentment, demand, protest and notice of any kind including notices of default
and notice of acceptance of this Guarantee;



(4)
all suretyship defences and rights of every nature otherwise available under
Ontario law and the laws of any other jurisdiction; and



(5)
all other rights and defences (legal or equitable) the assertion or exercise of
which would in any way diminish the liability of such Guarantor under this
Guarantee.



Section 22.07
Guaranteed Parties’ Right to Act.



Each Guaranteed Party has the right to deal with any Guarantor, the documents
creating or evidencing the Guaranteed Obligations and the security (or any
collateral subject to the security) now or subsequently held by any Guaranteed
Party (including all modifications, extensions, replacements, amendments,
renewals, restatements, and supplements to such documents or security) as such
Guaranteed Party may see fit, without notice to any Guarantor or any Additional
Guarantor and without in any way affecting, relieving, limiting or lessening
such Guarantor’s or any Additional Guarantor’s liability under this Guarantee.
Without limitation, each Guaranteed Party may:
(1)
grant time, renewals, extensions, indulgences, releases and discharges to any
Guarantor;



(2)
take new or additional security (including other guarantees) from any Guarantor;



(3)
discharge or partially discharge any or all existing security;



(4)
elect not to take security from any Guarantor or not to perfect security;



(5)
cease or refrain from, or continuing to, giving credit or making loans or
advances to any Guarantor;






--------------------------------------------------------------------------------



-156-






(6)
accept partial payment or performance from any Guarantor or otherwise waive
compliance by any Guarantor with the terms of any of the documents or security;



(7)
assign any such document or security to any Person or Persons;



(8)
deal or dispose in any manner (whether commercially reasonably or not) with any
security (or any collateral subject to the security) or other guarantee for the
Guaranteed Obligations; or



(9)
apply all dividends, compositions and moneys at any time received from any
Guarantor or others or from the security upon such part of the Guaranteed
Obligations as each Guaranteed Party deems appropriate.



Section 22.08
Assignment and Postponement.



All indebtedness and liability, present and future, of each Loan Party to each
Guarantor are hereby assigned to the Administrative Agent on behalf and for the
benefit of the Guaranteed Parties and postponed to the Guaranteed Obligations,
and, following the occurrence of an Event of Default that is continuing, all
monies received by any Guarantor in respect thereof shall be received in trust
for the Guaranteed Parties and forthwith upon receipt thereof shall be paid over
to the Administrative Agent on behalf and for the ratable benefit of the
Guaranteed Parties; provided that, for the avoidance of doubt, absent the
continuance of an Event of Default, this Section 22.08 shall not prohibit or
restrict payments and repayments by or to any Guarantor to the extent otherwise
permitted by this Agreement.
Section 22.09
Action or Inaction.



Except as otherwise provided at Law, no action or omission on the part of any
Guaranteed Party in exercising or failing to exercise its rights under this
Section or in connection with or arising from all or part of the Guaranteed
Obligations shall make any Guaranteed Party liable to any Guarantor for any loss
occasioned to such Guarantor. No loss of or in respect of any securities
received by any Guaranteed Party from any other Loan Party or others, whether
occasioned by any Guaranteed Party’s fault or otherwise, shall in any way
affect, relieve, limit or lessen any Guarantor’s liability under this Guarantee.
Section 22.10
Guaranteed Parties’ Rights.



The rights and remedies provided in this Article 22 are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by Law.
Section 22.11
Demand.



The Administrative Agent may make demand in writing to any Guarantor at any time
and from time to time after the occurrence of and during the continuance of an
Event of Default, each such written demand to be accepted by such Guarantor as
complete and satisfactory evidence of the amount of





--------------------------------------------------------------------------------



-157-


the Guaranteed Obligations to be paid by such Guarantor absent manifest error.
Each Guarantor shall pay to the Administrative Agent such amount or amounts
payable under this Guarantee immediately upon such written demand.




Section 22.12
No Representations.



Each Guarantor acknowledges that this Guarantee has been delivered free of any
conditions and that there are no representations which have been made to such
Guarantor affecting such Guarantor’s liability under this Guarantee except as
may be specifically embodied in this Guarantee and agrees that this Guarantee is
in addition to and not in substitution for any other guarantee(s) held or which
may subsequently be held by or for the benefit of any Guaranteed Party.
Section 22. 13
Keepwell.



Each Guarantor that is a Qualified ECP Guarantor at the time of the Guarantee
made by such Guarantor that is not then an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder (a
“Specified Loan Party”) or the grant of a security interest under the Credit
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any Hedging Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Hedging
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its Obligations under the Credit Documents in respect of such
Hedging Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s Obligations and undertakings under this Section 22.13, or otherwise
under this Agreement or any other Credit Document, voidable under applicable
Debtor Relief Laws, and not for any greater amount). The Obligations and
undertakings of each applicable Guarantor under this Article 22 shall remain in
full force and effect until the Guaranteed Obligations have been paid in full
and the commitments relating thereto have expired or been terminated. Each
Guarantor intends this Section 22.13 to constitute, and this Section 22.13 shall
be deemed to constitute, a guarantee of the Obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.
Section 22.14
Intercreditor Agreement.



Each Lender hereby approves the Intercreditor Agreement and authorizes the
Administrative Agent to execute the Intercreditor Agreement on its behalf.
Without limiting the foregoing and notwithstanding any other provision of this
Agreement or any other Credit Document, any requirement under this Agreement or
under any other Credit Document providing for Collateral to be delivered to the
Administrative Agent or the Collateral Agent shall be satisfied upon the
delivery of such Collateral to the Authorized Representative (as defined in the
Intercreditor Agreement) for the applicable Secured Parties.





--------------------------------------------------------------------------------



-158-






ARTICLE 23

AFFIRMATION OF GUARANTEES AND SECURITY DOCUMENTS


Section 23.01
Affirmation.



The obligations of each Guarantor contained in the Guarantees shall remain in
full force and effect and are hereby confirmed, renewed, affirmed and continued
by this Agreement and are enforceable against the Loan Parties and each of the
Guarantors. All rights, benefits, interests, duties, liabilities and obligations
of the parties to the Security Documents, as amended below, are hereby
confirmed, renewed, affirmed and continued by this Agreement and continue to
secure, apply and extend to all debts, liabilities and obligations, present or
future, direct or indirect, absolute or contingent, matured or unmatured, at any
time or from time to time due or accruing due and owing by or otherwise payable
by the Loan Parties and each Guarantor to the Collateral Agent (as defined in
the Original Credit Agreement) for the benefit of the Secured Creditors (as
defined in the Security Documents), or any one or more of them, in any currency,
under, in connection with or pursuant to the Guarantees and any other Credit
Document to which the Loan Parties and each Guarantor is a party. Without
limitation of the foregoing, all security interests, pledges, assignments and
other Encumbrances previously granted by any Guarantor, as a Grantor, pursuant
to the Security Documents are confirmed, renewed, affirmed and continued by this
Agreement, and all such security interests, pledges, assignments and other
Encumbrances shall remain in full force and effect as security for all
obligations thereunder with no change in the priority applicable thereto, in
each case, subject only to Encumbrances permitted under the Credit Documents, to
the extent provided therein.
References in the Security Documents to which each of the Loan Parties and each
Guarantor is a party are hereby amended to (i) refer to the credit facility
being made to Open Text ULC and Open Text Holdings, Inc. in addition to Open
Text Corporation, (ii) refer to the Administrative Agent as Barclays Bank PLC,
(iii) refer to the Collateral Agent as Barclays Bank PLC; and (iv) replace the
definition of Credit Agreement with the following:
““Credit Agreement” means the credit agreement dated as of October 2, 2006, as
Amended as of February 15, 2007 and as of September 24, 2009, and as Amended and
Restated as of November 9, 2011, as amended as of December 16, 2013 and as of
December 22 2014, as further Amended and Restated as of January 15, 2015, as
amended as of June 16, 2016, as of February 1, 2017, as of May 5, 2017 and as of
September 16, 2017, and as further Amended and Restated as of May 30, 2018, and
as of October 31, 2019, among Open Text ULC, Open Text Corporation and Open Text
Holdings, Inc., as Borrowers, the Guarantors party thereto, the financial
institutions named therein as Lenders, the Administrative Agent and the
Collateral Agent, as the same may be amended, modified, extended, renewed,
replaced, restated, supplemented or refinanced from time to time and includes
any agreement extending the maturity of, refinancing or restructuring all or any
portion of, the indebtedness under such agreement or any successor agreements,
whether or not with the same Collateral Agent or Lenders.”





--------------------------------------------------------------------------------



-159-






[Remainder of this page intentionally left blank.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized officers as of the date first above written.




 
 
OPEN TEXT CORPORATION, as Borrower
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:Executive Vice-President, Chief Financial Officer





 
 
OPEN TEXT ULC, as Borrower
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:President and Treasurer





 
 
OPEN TEXT HOLDINGS, INC., as Borrower
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:President and Treasurer













(signatures continued on the next following page)















































--------------------------------------------------------------------------------










 
 
OPEN TEXT SA ULC, as Guarantor
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:President and Treasurer










































































































--------------------------------------------------------------------------------










 
 
OPEN TEXT CANADA LTD., as Guarantor
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:President and Treasurer










































































































--------------------------------------------------------------------------------










 
 
VIGNETTE PARTNERSHIP, LP, by its general partner OPEN TEXT CANADA LTD., as
Guarantor
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:President and Treasurer








--------------------------------------------------------------------------------






 
 
OPEN TEXT INC., as Guarantor
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:President and Treasurer








--------------------------------------------------------------------------------








 
 
GXS, INC., as Guarantor
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:President and Treasurer






--------------------------------------------------------------------------------








 
 
GXS INTERNATIONAL, INC., as Guarantor
By:
/s/ Madhu Ranganathan
 
Name:Madhu Ranganathan
 
Title:President and Treasurer








--------------------------------------------------------------------------------






 
 
BARCLAYS BANK PLC, 
as Administrative Agent and Collateral Agent
By:
/s/ Martin Corrigan
 
Name: Martin Corrigan
 
Title: Vice President



(signatures continued on the next following page)







--------------------------------------------------------------------------------












 
 
ROYAL BANK OF CANADA,
as Lender and Documentary Credit Issuer
By:
/s/ Mike Elsey
 
Name: Mike Elsey
 
Title: Authorized Signatory








































































--------------------------------------------------------------------------------










                        
 
 
BARCLAYS BANK PLC,
as Lender
By:
/s/ Martin Corrigan
 
Name: Martin Corrigan
 
Title: Vice President





    





--------------------------------------------------------------------------------




                    
 
 
MORGAN STANLEY BANK, N.A.,
as Lender
By:
/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory






--------------------------------------------------------------------------------








 
 
CITIBANK, N.A., CANADIAN BRANCH,
as Lender
By:
/s/ Agha Murtaza
 
Name: Agha Murtaza
 
Title: Authorized Signatory








--------------------------------------------------------------------------------






 
 
HSBC BANK CANADA,
as Lender
By:
/s/ Ted Bertoia
 
Name: Ted Bertoia
 
Title: Vice President, Global Banking
 
 
By:
/s/ My Le
 
 
 
Name: My Le
 
 
 
Title: Director, Global Banking








--------------------------------------------------------------------------------






 
 
MUFG BANK, LTD., CANADA BRANCH,
as Lender
By:
/s/ Craig Gardner
 
Name: Craig Gardner
 
Title: President








--------------------------------------------------------------------------------






 
 
NATIONAL BANK OF CANADA,
as Lender
By:
/s/ Michelle Fiebig
 
Name: Michelle Fiebig
 
Title: Director
 
 
By:
/s/ David Torrey
 
 
 
Name: David Torrey
 
 
 
Title: Managing Director








--------------------------------------------------------------------------------








 
 
BANK OF MONTREAL,
as Lender
By:
/s/ Jeff Cowan
 
Name: Jeff Cowan
 
Title: Director






--------------------------------------------------------------------------------








 
 
ICICI BANK OF CANADA,
as Lender
By:
/s/ Sumit Chatterjee
 
Name: Sumit Chatterjee
 
Title: Chief Risk Officer
 
 
By:
/s/ Lester Fernandes
 
 
 
Name: Lester Fernandes
 
 
 
Title: Assistant Vice President, Corporate & Commercial Banking






--------------------------------------------------------------------------------








 
 
BANK OF AMERICA, N.A., CANADA BRANCH,
as Lender
By:
/s/ Julie Griffin
 
Name: Julie Griffin
 
Title: Senior Vice President








--------------------------------------------------------------------------------






 
 
PNC BANK CANADA BRANCH,
as Lender
By:
/s/ Caroline Stade
 
Name: Caroline Stade
 
Title: Senior Vice President








--------------------------------------------------------------------------------






 
 
PNC BANK, NATIONAL ASSOCIATION
as Lender
By:
/s/ Kent B. Rice
 
Name: Kent B. Rice
 
Title: Vice President








--------------------------------------------------------------------------------








 
 
THE BANK OF NOVA SCOTIA,
as Lender
By:
/s/ Eddy Popp
 
Name: Eddy Popp
 
Title: Director
 
 
By:
/s/ Eduardo E. Bejarano
 
 
 
Name: Eduardo E. Bejarano
 
 
 
Title: Associate








--------------------------------------------------------------------------------






 
 
CANADIAN IMPERIAL BANK OF COMMERCE,
as Lender
By:
/s/ Ben Fallico
 
Name: Ben Fallico
 
Title: Authorized Signatory
 
 
By:
/s/ Cameron Scott
 
 
 
Name: Cameron Scott
 
 
 
Title: Authorized Signatory








--------------------------------------------------------------------------------






 
 
JPMORGAN CHASE BANK N.A.,
as Lender
By:
/s/ Min Park
 
Name: Min Park
 
Title: Vice President








--------------------------------------------------------------------------------






 
 
WELLS FARGO BANK, N.A., CANADIAN BRANCH,
as Lender
By:
/s/ Jeff McInenly
 
Name: Jeff McInenly
 
Title: Director








--------------------------------------------------------------------------------





SCHEDULE 1
FORM OF BORROWING NOTICE


[Date]
Barclays Bank PLC, as Administrative Agent
400 Jefferson Park, 3rd Floor
Whippany, NJ 07981
Attention: Sarama Rani Lal
Email: sarama.ranilal@barclays.com
Phone: (201) 499 - 2055
Group Email: 12145455230@tls.ldsprod.com






Ladies and Gentlemen:
The undersigned, [NAME OF APPLICABLE BORROWER], refers to the fourth amended and
restated credit agreement dated as of [________], 2019 (as further amended,
supplemented, replaced or restated from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined) among Open Text
ULC, Open Text Holdings, Inc. and Open Text Corporation, as initial borrowers
and certain Subsidiaries of Open Text Corporation and Lenders party thereto,
Barclays Bank PLC, as sole administrative agent, Barclays Bank PLC, as
collateral agent and Royal Bank of Canada, as documentary credit lender, and
hereby gives you notice pursuant to Section 3.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and, in
that connection sets forth below the information relating to such Borrowing as
required by Section 3.02 of the Credit Agreement:


(a)
The date of the Borrowing, being a Business Day, is l .



(b)
The aggregate amount of the Borrowing is l .



(c)
The Type of Advance requested is l [specify Type of Advance].



(d)
The initial Interest Period applicable to the Borrowing is l[for LIBOR
Advances].



The undersigned hereby certifies and confirms that on the date of this
Accommodation Notice and the date of the corresponding Accommodation, and
immediately after giving effect thereto and to the application of any proceeds
therefrom, (x) the representations and warranties contained in Article 6 of the
Credit Agreement are true and correct in all material respects on and as of each
such date, all as though made on and as of each such date, except for those
changes to the representations and warranties which have been disclosed to and
accepted by the Administrative Agent and the Lenders pursuant to Section 17.01
and any representation and warranty which is stated to be made as of a





--------------------------------------------------------------------------------



-2-


certain date (and then as of such date), and (y) no event or condition has
occurred and is continuing, or would result from such Accommodation or giving
effect to this Accommodation Notice, which constitutes a Default or an Event of
Default. The undersigned further confirms and certifies to each Lender that the
proceeds of the proposed Borrowing will be used solely for the purposes
permitted by the Credit Agreement.
Yours truly,
 
 
[NAME OF APPLICABLE BORROWER]
Per:
 
 
Authorized Signatory








--------------------------------------------------------------------------------





SCHEDULE 2
FORM OF INTEREST RATE ELECTION NOTICE


[Date]
Barclays Bank PLC, as Administrative Agent
400 Jefferson Park, 3rd Floor
Whippany, NJ 07981
Attention: Sarama Rani Lal
Email: sarama.ranilal@barclays.com
Phone: (201) 499 - 2055
Group Email: 12145455230@tls.ldsprod.com




Ladies and Gentlemen:


The undersigned, [NAME OF APPLICABLE BORROWER], refers to the fourth amended and
restated credit agreement dated as of [________], 2019 (as further amended,
supplemented, replaced or restated from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined) among Open Text
ULC, Open Text Holdings, Inc. and Open Text Corporation, as initial borrowers
and certain Subsidiaries of Open Text Corporation and Lenders party thereto,
Barclays Bank PLC, as sole administrative agent, Barclays Bank PLC, as
collateral agent and Royal Bank of Canada, as documentary credit lender, and
hereby gives you notice pursuant to Section 3.03(3) of the Credit Agreement that
the undersigned hereby elects to [change one Type of Advance to another Type of
Advance or Type of Accommodation under the Credit Agreement] [continue a LIBOR
Advance for an additional Interest Period], and in that connection sets forth
below the information relating to such election as required by Section 3.03(3)
of the Credit Agreement:
(a)
If the Type of Advance is to be changed:



(i)
the Type of Advance to be changed is l;



(ii)
the new Type of Advance or Type of Accommodation is l ;



(iii)
the date of such change, being a Business Day, is l ; and



(iv)
the initial Interest Period applicable to such Advance is l months [if
applicable].



(b)
If the Advance is a LIBOR Advance which is to continue as a LIBOR Advance for an
additional Interest Period, the subsequent Interest Period applicable to such
LIBOR Advance is l months.        








--------------------------------------------------------------------------------




                                                                                   








Yours truly,


 
 
[NAME OF APPLICABLE BORROWER]
Per:
 
 
Authorized Signatory










--------------------------------------------------------------------------------





SCHEDULE 3


REVOLVING CREDIT COMMITMENTS/ SWING LINE LENDER’S COMMITMENT/ DOCUMENTARY CREDIT
COMMITMENTS
Lender
Revolving Credit Commitment
Documentary Credit Commitment
Swing Line Lender’s
Commitment
Barclays Bank PLC
$75,000,000
 
$75,000,000
Morgan Stanley Bank, N.A
$70,000,000
 
 
Citibank, N.A., Canadian branch
$70,000,000
 
 
Royal Bank of Canada
$70,000,000
$35,000,000
 
HSBC Bank Canada
$35,000,000
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch
$35,000,000
 
 
National Bank of Canada
$35,000,000
 
 
Bank of Montreal
$70,000,000
 
 
ICICI Bank Canada
$10,000,000
 
 
Bank of America, N.A., Canada Branch
$70,000,000
 
 
PNC Bank, National Association
$35,000,000
 
 
The Bank of Nova Scotia
$35,000,000
 
 
Canadian Imperial Bank of Commerce
$35,000,000
 
 
JPMorgan Chase Bank N.A.
$70,000,000
 
 
Wells Fargo Bank, N.A., Canadian Branch
$35,000,000
 
 
 
 
 
 






--------------------------------------------------------------------------------



-2-


Total Revolving Credit Commitments
$750,000,000
 
 








--------------------------------------------------------------------------------





SCHEDULE 4
FORM OF ISSUE NOTICE
[Date]
Royal Bank of Canada, as Documentary Credit Issuer
20 King Street West, 4th Floor
Toronto, Ontario
Attention: GLA Trade


Email: glatrade@cm.rbc.com
Phone: 1(833) 821-0115


with a copy to:


Barclays Bank PLC, as Administrative Agent
400 Jefferson Park, 3rd Floor
Whippany, NJ 07981
Attention: Sarama Rani Lal
Email: sarama.ranilal@barclays.com
Phone: (201) 499 - 2055
Group Email: 12145455230@tls.ldsprod.com


Ladies and Gentlemen:


The undersigned, [NAME OF APPLICABLE DOCUMENTARY CREDIT BORROWER], refers to the
fourth amended and restated credit agreement dated as of [________], 2019 (as
further amended, supplemented, replaced or restated from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined) among Open Text ULC, Open Text Holdings, Inc. and Open Text
Corporation, as initial borrowers and certain Subsidiaries of Open Text
Corporation and Lenders party thereto, Barclays Bank PLC, as sole administrative
agent, Barclays Bank PLC, as collateral agent and Royal Bank of Canada, as
documentary credit lender, and hereby gives you notice pursuant to Section
4.02(1) of the Credit Agreement that the undersigned hereby requests an Issue
under the Credit Agreement, and, in that connection, sets forth below the
information relating to such Issue (the “Proposed Issue”) as required by Section
4.02 of the Credit Agreement:
(c)
The date of the Issue is l, which is a Business Day.



(d)
The Type of Documentary Credit is l.



(e)
The aggregate Face Amount of such Documentary Credit is l [insert amount and
currency].



(f)
The expiration date of such Documentary Credit is l, which is a Business Day.



(g)
The name and address of the Beneficiary of the Documentary Credit is l.










--------------------------------------------------------------------------------



-2-


The undersigned hereby certifies and confirms that on the date of this Issue
Notice and the date of the corresponding Accommodation, and immediately after
giving effect thereto, (x) the representations and warranties contained in
Article 6 of the Credit Agreement are true and correct in all material respects
on and as of each such date, all as though made on and as of each such date,
except for those changes to the representations and warranties which have been
disclosed to and accepted by the Administrative Agent and the Lenders pursuant
to Section 17.01 and any representation and warranty which is stated to be made
as of a certain date (and then as of such date), and (y) no event or condition
has occurred and is continuing, or would result from such Accommodation or
giving effect to this Issue Notice, which constitutes a Default or an Event of
Default.


The undersigned further confirms and certifies to the Documentary Credit Lender
that the Documentary Credit is being issued for a purpose permitted by the
Credit Agreement.


Yours truly,


 
 
[NAME OF APPLICABLE DOCUMENTARY CREDIT BORROWER]
Per:
 
 
Authorized Signatory










--------------------------------------------------------------------------------





SCHEDULE 5
NOTICE PERIODS AND AMOUNTS


Type of
Accommodation
Borrowing Notice or Issue Notice (Sections 3.02(1) and 4.02(1))
Change
(Section 3.03(3))
Prepayment
Section 2.07
ABR Advance
l Business Day
1 Business Day
3 Business Days
LIBOR Advance
3 Business Days
3 Business Days
3 Business Days
Documentary Credits
3 Business Days
—
—
Swing Line Advance
Same Business Day
Same Business Day
Same Business Day



In the case of change, the notice period applicable to the other Type of
Accommodation or Advance into which an Accommodation is to be changed must also
be observed. The day on which any notice is given is included and the day on
which the specified action is to occur is excluded in calculating the notice
period.









--------------------------------------------------------------------------------





SCHEDULE 6
APPLICABLE MARGINS/UNUSED FACILITY FEE


Consolidated
Net Leverage
Ratio
LIBOR Advances
(per annum);
Documentary Credit
Participation Fee
ABR Advances
(per annum)
Facility Fee
Documentary
Credit Fee
Greater than or
equal to
1.50:1.00
1.75%
0.75%
0.30%
0.25%
Less than
1.50:1.00 and
greater than or
equal to
1.00:1.00
1.50%
0.50%
0.25%
0.25%
Less than
1.00:1.00
1.25%
0.25%
0.15%
0.25%








--------------------------------------------------------------------------------







SCHEDULE 7
FORM OF COMPLIANCE CERTIFICATE
[Date]
Barclays Bank PLC, as Administrative Agent
Barclays Bank PLC‬ ‪Bank Debt Management
Group‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
745 Seventh Avenue
New York, New York 10019


Attention:
Robert Walsh

Telephone:
(212) 526-6047

Email:    robert.xa.walsh@barclays.com




Ladies and Gentlemen:


The undersigned, [NAME OF APPLICABLE BORROWER], refers to the fourth amended and
restated credit agreement dated as of [________], 2019 (as further amended,
supplemented, replaced or restated from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined) among Open Text
ULC, Open Text Holdings, Inc. and Open Text Corporation, as initial borrowers
and certain Subsidiaries of Open Text Corporation and Lenders party thereto,
Barclays Bank PLC, as sole administrative agent, Barclays Bank PLC, as
collateral agent, Royal Bank of Canada, as documentary credit lender, and the
financial institutions party thereto as joint lead arrangers and joint
bookrunners. This Compliance Certificate is delivered pursuant to Section
7.01(1)(a)(iii) of the Credit Agreement for the Financial Quarter ending on [l]
(the “Period”).
I,_________________, the [Chief Executive Officer], [Chief Financial Officer] [a
senior officer] of Open Text Corporation, in such capacity and not personally,
hereby certify that:


2.
I am the duly appointed [Chief Executive Officer] [Chief Financial Officer] of
Open Text Corporation and as such I am providing this certificate for and on
behalf of Open Text Corporation pursuant to the Credit Agreement.



3.
I am familiar with and have examined the provisions of the Credit Agreement.



4.
The financial statements most recently delivered pursuant to Section
7.01(l)(a)(i) or Section 7.01(l)(a)(ii), as applicable, of the Credit Agreement
present fairly the financial position, results of operations and changes in
financial position of the persons specified therein in accordance with GAAP
(subject to normal year-end adjustments and the absence of any required notes to
such financial statements).



5.
The representations and warranties contained in Section 6.01 of the Credit
Agreement are true and correct in all material respects as though made on the
date hereof, except for those changes to the representations and warranties
which have been disclosed to and accepted by the Administrative














--------------------------------------------------------------------------------



-2-




Agent and the Lenders pursuant to Section 17.01 and any representation and
warranty. which is stated to be made as of a certain date (and then as of such
date).


6.
As of the date hereof, no Default or Event of Default has occurred and is
continuing.



7.
As at the last day of the Period, the following ratio was as follows:

(a)
Consolidated Net Leverage Ratio
(7.03(1)(a)):        ________________________            



Schedule A hereto sets forth details of the calculation of the above ratio.
Dated this______________      day of ____________________    .


 
 
 
 
 
(Signature)
 
 
 
 
 
(Name - please print)
 
[Title]












--------------------------------------------------------------------------------





SCHEDULE 9
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee) (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement (as defined below), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Documentary Credits and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan-transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
8.
Assignor:    _______________________________________

        
9.
Assignee:    _______________________________________________    

[and is an Affiliate/Approved Fund of [identify Lender]2.]


10.
Administrative Agent: , as the administrative agent under the Credit Agreement



11.
Credit Agreement: means the fourth amended and restated credit agreement dated
as of [________], 2019 (as further amended, supplemented, replaced or restated
from time to time, the “Credit Agreement”) among Open Text ULC, Open Text
Holdings, Inc. and Open Text Corporation, as initial borrowers and certain
Subsidiaries of Open Text Corporation






--------------------------------------------------------------------------------

2 Select as applicable.





--------------------------------------------------------------------------------



-2-




and Lenders party thereto, Barclays Bank PLC, as sole administrative agent,
Barclays Bank PLC, as collateral agent and Royal Bank of Canada, as documentary
credit lender.


12.
Assigned Interest:

Aggregate Amount of Commitment/Advances for all Lenders3
Amount of Commitment/Advances Assigned4
Percentage Assigned of Commitment / Advances5 
CUSIP Number
$
$
%
 
$
$
%
 
$
$
%
 



[7. Trade Date: _____________] 6 
_________, 20___ [the “Effective Date”] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: ______________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By: ______________________
Title:


Consented to:

--------------------------------------------------------------------------------

3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
5Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.
6To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.





--------------------------------------------------------------------------------



-3-






[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By _______________________________
Title:


Consented to:


[NAME OF APPLICABLE BORROWER]
By ________________________________
Title:


[Consented to:7]


[NAME OF DOCUMENTARY CREDIT LENDER]
By _________________________________
Title:

















--------------------------------------------------------------------------------

7 To be added only if the consent of the Documentary Credit Lender is required
by the terms of the Credit Agreement.





--------------------------------------------------------------------------------





ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Loan Parties or any other Person of
any of their respective obligations under any Credit Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01(1) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender. Each Assignee
under the Revolving Credit Facility certifies that it complies with Section
9.02(5) of the Credit Agreement to the extent applicable.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued prior to the Effective Date, and to the Assignee for amounts which
have accrued from and after the Effective Date.





--------------------------------------------------------------------------------



-2-


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law governing the Credit Agreement.







--------------------------------------------------------------------------------





SCHEDULE “A”


Lender
Assigned Lender’s Commitment
Assigned Accommodations Outstanding
 
$
$

 









--------------------------------------------------------------------------------





SCHEDULE 10
DESIGNATED BORROWER REQUEST
AND ASSUMPTION AGREEMENT


[Date]
Barclays Bank PLC, as Administrative Agent
Barclays Bank PLC‬ ‪Bank Debt Management
Group‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬‬
745 Seventh Avenue
New York, New York 10019


Attention:
Robert Walsh

Telephone:
(212) 526-6047

Email:    robert.xa.walsh@barclays.com


Ladies and Gentlemen:
Reference is made to that certain fourth amended and restated credit agreement
dated as of [________], 2019 (as further amended, supplemented, replaced or
restated from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined) among Open Text ULC, Open Text Holdings,
Inc. and Open Text Corporation, as initial borrowers and certain Subsidiaries of
Open Text Corporation and Lenders party thereto, Barclays Bank PLC, as sole
administrative agent, Barclays Bank PLC, as collateral agent, Royal Bank of
Canada, as documentary credit lender, and the financial institutions party
thereto as joint lead arrangers and joint bookrunners.
Please be advised that, pursuant to Section 2.03(2) of the Credit Agreement,
Open Text Corporation hereby designates the undersigned Subsidiary, _________, a
_____ (the “Designated Borrower”), as a “Designated Borrower” in the capacity as
a Revolving Credit Borrower under and for all purposes of the Credit Agreement.
The Designated Borrower, in consideration of the agreement of each applicable
Revolving Credit Lender to extend credit to it from time to time under, and on
the terms and conditions set forth in, the Credit Agreement under the Revolving
Credit Facility does hereby assume each of the obligations imposed upon a
Designated Borrower and a Revolving Credit Borrower under the Credit Agreement
and agrees to be bound by all of the terms and conditions of the Credit
Agreement.
In furtherance of the foregoing, the Designated Borrower hereby represents and
warrants to the Administrative Agent and each of the applicable Revolving Credit
Lenders that each of the representations and warranties set forth in Article 6
of the Credit Agreement are true and correct in all material respects as of the
date hereof, except for those changes to the representations and warranties
which have been disclosed to and accepted by the Administrative Agent and
Lenders





--------------------------------------------------------------------------------



-2-


pursuant to Section 17.01 and any representation and warranty which is stated to
be made as of a certain date (and then as of such date), and that the proceeds
of any Accommodation will only be used for purposes permitted under the Credit
Agreement.
The Designated Borrower hereby irrevocably appoints Open Text Corporation as its
authorized agent to receive and deliver notices in accordance with Section
2.03(3) of the Credit Agreement.
The Designated Borrower hereby agrees that prior to becoming entitled to utilize
the Credit Facilities provided for in the Credit Agreement the Administrative
Agent and the Lenders under the applicable Facility or Facilities shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information (including all such documents or
information required to comply with the Patriot Act), in each case consistent
with the documents and information required to be delivered thereunder with
respect to the Borrowers on the Closing Date (but with such differences as may
be appropriate in light of applicable local law), and promissory notes signed by
such Designated Borrower to the extent any Lenders under the applicable Facility
so require.


[Remainder of Page Intentionally Left Blank]

































--------------------------------------------------------------------------------



-3-




THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION
AGREEMENT AND THE CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ONTARIO AND THE
FEDERAL LAWS OF CANADA APPLICABLE IN THAT PROVINCE.


Very truly yours,
OPEN TEXT CORPORATION
By________________________
Name:
Title:
[THE DESIGNATED BORROWER]
By________________________
Name:
Title:


Acknowledged and Agreed to
as of the date first above written:
Barclays Bank PLC, as Administrative Agent
By________________________
Name:
Title:    





--------------------------------------------------------------------------------







SCHEDULE 11
DESIGNATED BORROWER NOTICE
[date]
To each of the Lenders party
to the Credit Agreement
referred to below, and
Open Text ULC
[ADDRESS]


Attn: [RESPONSIBLE OFFICER OF OPEN TEXT]
Ladies and Gentlemen:
Reference is made to that certain fourth amended and restated credit agreement
dated as of [________], 2019 (as further amended, supplemented, replaced or
restated from time to time, the “Credit Agreement,” the terms defined therein
being used herein as therein defined) among Open Text ULC, Open Text Holdings,
Inc. and Open Text Corporation, as initial borrowers and certain Subsidiaries of
Open Text Corporation and Lenders party thereto, Barclays Bank PLC, as sole
administrative agent, Barclays Bank PLC, as collateral agent, Royal Bank of
Canada, as documentary credit lender, and the financial institutions party
thereto, as joint lead arrangers and joint bookrunners.
Please be advised that, pursuant to Section 2.03(2) of the Credit Agreement,
Open Text Corporation hereby gives notice that as of_____________, 20__, the
[Applicant Borrower] shall constitute a Designated Borrower for purposes of the
Credit Agreement under the Revolving Credit Facility.
Very truly yours,
Barclays Bank PLC, as Administrative Agent
By ______________________________
Name:
Title:







--------------------------------------------------------------------------------









SCHEDULE 12
DESIGNATED BORROWERS


Open Text ULC
Open Text Corporation
Open Text Holdings, Inc.







--------------------------------------------------------------------------------





SCHEDULE A
Jurisdiction of Incorporation; Equity Securities; Locations; Etc.
1.
Jurisdictions of Incorporation, Etc.

Borrowers:
 
Open Text ULC
 
Open Text Holdings Inc.
 
Open Text Corporation
 
Guarantors:
 
Open Text SA ULC
Nova Scotia, Canada
Open Text Canada Ltd.
Canada
Vignette Partnership, LP
Delaware, USA
Open Text Inc.
Delaware, USA
GXS, Inc.
Delaware, USA
GXS International, Inc.
Delaware, USA



Subsidiaries:
GXS (ANZ) Pty Limited
Open Text Pty Limited
Xpedite Systems Pty Limited
Open Text Software Austria GmbH
Austria
Open Text BeLux Branch - Belgian Branch of Open Text Coöperatief U.A.
Belgium
Open Text Technologia Da Informacao (Brasil) Ltda.
Brazil
8493642 Canada Inc.
Canada
GXS Canada Inc.
Canada
Open Text Canada Ltd.
Canada
Open Text Corporation
Canada
Cordys (Beijing) Co., Ltd.
China
GXS (Shanghai) Software Development Limited
China
Open Text Software Technology (Shanghai) Co., Limited
China
Open Text Software Technology (Shanghai) Co., Ltd. - Beijing Branch
China
Open Text Software Technology (Shanghai) Co., Ltd - Guangzhou Branch
China
Stover Limited
Cyprus
Open Text s.r.o.
Czech Republic
GXS International, Inc.
Delaware, USA
GXS, Inc.
Delaware, USA
Open Text Holdings, Inc.
Delaware, USA
Open Text Inc.
Delaware, USA
Vignette Partnership, LP
Delaware, USA
Open Text A/S
Denmark
Open Text Egypt LLC
Egypt
Acquisition U.K. Limited
England & Wales
EasyLink Services International Limited
England & Wales
GXS Limited
England & Wales






--------------------------------------------------------------------------------




GXS UK Holding Limited
England & Wales
ICCM Professional Services Limited
England & Wales
Metastorm Limited
England & Wales
Metastorm UK Limited
England & Wales
Open Text UK Limited
England & Wales
Resonate KT Limited
England & Wales
Sysgenics Limited
England & Wales
Xpedite Systems (UK) Limited
England & Wales
Actuate UK Limited
England & Wales
Open Text OY
Finland
Open Text SARL
France
Open Text Document Technologies GmbH
Germany
Open Text Software GmbH
Germany
Recommind GmbH
Germany
Global 360 China Limited
Hong Kong
Open Text (Hong Kong) Limited
Hong Kong
EasyLink Services Corporation India Private Limited
India
GXS India Technology Centre Private Limited
India
Open Text Corporation India Private Limited
India
Open Text Technologies India Private Limited
India
Vignette India Private Limited
India
Open Text Ireland Limited
Ireland
Open Text S.r.l.
Italy
Open Text K.K.
Japan
B2B Commerce (M) SDN. BHD.
Malaysia
Open Text Software Technology (Malaysia) Sdn
Malaysia
Open Text, S. de R.L. de C.V.
Mexico
Open Text Coöperatief U.A.
Netherlands
Open Text New Zealand Limited
New Zealand
3304709 Nova Scotia Limited
Nova Scotia, Canada
Open Text ULC
Nova Scotia, Canada
Open Text SA ULC
Nova Scotia, Canada
Open Text (Philippines), Inc.
Philippines
Open Text Sp.z.o.o.
Poland
Open Text Software S.L. - Sucursal em Portugal
Portugal
Nstein Technologies Inc.
Quebec, Canada
GXS Inc.
Republic of Korea
Open Text LLC
Russian Federation
EC1 Pte Ltd
Singapore
Open Text (Asia) Pte Limited
Singapore
Open Text South Africa (Pty) Limited
South Africa
Open Text Software S.L.
Spain
Open Text AB
Sweden
GXS AG
Switzerland






--------------------------------------------------------------------------------




Open Text AG
Switzerland
GXS Ltd
Thailand
Open Text Middle East - Branch of Open Text Inc in the United Arab Emirates
United Arab Emirates
Open Text Public Sector Solutions, Inc.
Virginia, United States



See also Schedule F for full Open Text organization charts.


2.
Current Canadian Chief Executive Office and Principal Place of Business and
Domicile

Open Text Corporation; Open Text Canada Ltd.
275 Frank Tompa Drive
Waterloo, Ontario
N2L 0A1
Open Text ULC; Open Text SA ULC
275 Frank Tompa Drive
Waterloo, Ontario
N2L 0A1


1959 Upper Water Street
Suite 900
Halifax, Nova Scotia
B3J 3N2


Open Text Holdings Inc.; Vignette Partnership, LP; Open Text Inc.; GXS, Inc.;
GXS International, Inc. - Located outside of Canada


3.
Canadian Warehouses and Premises of Assets and Collateral

38 Leek Crescent
Richmond Hill, Ontario
L4B 4N8


10 Rideau Street
Ottawa, Ontario
K1N 9J1


See also Schedule C referenced herein.


4.
Locations of Duplicate Copies of Records re: Collateral Records kept in Quebec

Not Applicable
5.
Securities and Instruments














--------------------------------------------------------------------------------






Securities owned by Guarantors:


See Schedule L.







--------------------------------------------------------------------------------







SCHEDULE B
Litigation
The United States Internal Revenue Service is examining certain of Open Text’s
tax returns for fiscal year 2010 through fiscal year 2012, and in connection
with those examinations is reviewing Open Text’s internal reorganization in
fiscal year 2010 to consolidate certain intellectual property ownership in
Luxembourg and Canada and Open Text’s integration of certain acquisitions into
the resulting structure. These examinations may lead to proposed adjustments to
Open Text’s taxes, which may be material, individually or in the aggregate.











--------------------------------------------------------------------------------







SCHEDULE C
Location of Business
Places of Business / Locations of Material Tangible Personal Property of Loan
Parties
Waterloo, Ontario
275 Frank Tompa Drive, Waterloo, Ontario N2L 0A1
Brook Park, OH
5347 West 161st Street, Brook Park, OH 44142
Richmond Hill, Ontario
38 Leek Crescent, Richmond Hill, Ontario L4B 4N8
Tinton Falls, NJ
100 Tormee Drive, Tinton Falls, NJ 07712
Gaithersburg, MD
9711 Washingtonian Blvd., Ste. 700, Gaithersburg, MD 20878
Makati City, Philippines
Tower 2, RCBC Plaza 6819 Ayala Avenue corner Sen. Gil Puyat Avenue 1200 Makati
City
San Mateo, CA
Suite 400, Bay Meadows Station 3 Building, 2950 S. Delaware Street
Alpharetta, GA
11720 AmberPark Drive Suite 200 Alpharetta, GA 30009
Amstelveen, NL
Prof. E. M. Meijerslaan 1, 1183 AV, Amstelveen
Ottawa, Ontario
10 Rideau Street, Ottawa, Ontario K1N 9J1
Austin, TX
Four Barton Skyway, 1301 S Mopac Expressway, Ste 100, Austin, TX 78746
Putten, Netherlands
Vanenburgerallee 3 and 4,  3882 RH - Putten
Bangalore, IN


Grd, 1st, 3rd and 4th Floors, Infinity, #436, Off Koramangala, Indiranagar,
Intermediate Ring Road, Challanghatta, Domlur
Cinnabar Hills, Embassy Golf Links Business Park, Challaghatta
Centrum building, 4361, Off Koramangala Indiranagar Intermediate Ring Road,
Challaghatta
Konstanz, DE
Max-Stromeyer-Strasse 116, 78467 Konstanz
Dallas, TX
15725 Dallas Pky, Two Addison Circle
Tucson, AZ
155 North Rosemont Blvd, 1st floor, Tucson, Arizona 85711
Southfield, MI
Travellers Tower II, Suite 500 - 26533 Evergreen Rd






--------------------------------------------------------------------------------






Additional locations of material tangible personal property by non-Loan Parties:
Technopark2
Werner-von-Siemens- Ring 20, D-85630
Grasbrunn, Germany


Thames Valley Park
420 Thames Valley Park Drive
Reading, UK
RG6 1PU




Unit No. 301, 3rd Floor, Building No. 14 & Unit 4, 9th Floor
Building No. 20
MindSpace IT Park, Hi-Tec City, Madhapur
Hyderabad AP 500 081 India


17th and 18th floors of Marunouchi Trust Tower Main,
1-8-3 Marunouchi, Chiyoda-ku
Tokyo, Japan
20th & 30th Floor of Tower B at Coeur Defense,
90/102 avenue du Général de Gaulle,
5/7 place de la Défense, Courbevoie
Paris, France









--------------------------------------------------------------------------------







SCHEDULE D
Trademarks / Patents, Etc.
Nil.











--------------------------------------------------------------------------------







SCHEDULE E
Owned Real Property


•
275 Frank Tompa Drive

Waterloo, Ontario
N2L 0A1


Note:    Building on this location is owned. However, land that building is
situated on is leased.


•
5347 West 161st Street

Brook Park, OH
44142







--------------------------------------------------------------------------------







SCHEDULE F
Subsidiaries






graphic1.jpg [graphic1.jpg]





--------------------------------------------------------------------------------




graphic2.jpg [graphic2.jpg]





--------------------------------------------------------------------------------




graphic3.jpg [graphic3.jpg]





--------------------------------------------------------------------------------




graphic4.jpg [graphic4.jpg]





--------------------------------------------------------------------------------







SCHEDULE G
Material Permits


Nil.







--------------------------------------------------------------------------------







SCHEDULE H
Material Agreements
Nil.













--------------------------------------------------------------------------------







SCHEDULE I
Environmental Matters
Nil.











--------------------------------------------------------------------------------







SCHEDULE J
Exempt Immaterial Subsidiaries
Business Entity
Jurisdiction
8493642 Canada Inc.
Canada
Acquisition U.K. Limited
England & Wales
Cordys (Beijing) Co. Ltd.
China
Cordys Information Systems B.V. - China Representation Office
China - Branch Office
Easylink Services Corporation India Private Limited
India
EC1 Pte. Ltd.
Singapore
Global 360 China Limited
Hong Kong
GXS (ANZ) Pty Ltd.
Australia
GXS (Shanghai) Software Development Limited
China
GXS Inc.
South Korea
GXS India Technology Centre Private Limited
India
GXS Limited
England & Wales
GXS Ltd.
Thailand
Open Text Technologia Da Informacao (Brasil) Ltda.
Brazil
GXS UK Holding Limited
England & Wales
Harbinger de Mexico S. de R.L. de C.V.
Mexico
ICCM Professional Services Ltd.
England & Wales
Metastorm Limited
England & Wales
Metastorm UK Limited
England & Wales
Nstein Technologies Inc.
Quebec
Open Text (Asia) Pte Limited
Singapore
Open Text (Hong Kong) Limited
Hong Kong
Open Text A/S
Denmark
Open Text AB
Sweden
Open Text AG
Switzerland
Open Text Coöperatief U.A. - BELGIUM Branch
Belgium
Open Text Corporation India Private Limited
India
Open Text Document Technologies GmbH
Germany
Open Text Ireland Limited
Ireland
Open Text K.K.
Japan
Open Text LLC
Russian Federation
Open Text Middle East (Open Text Inc. - United Arab Emirates Branch)
United Arab Emirates
Open Text New Zealand Limited
New Zealand
Open Text OY
Finland
Open Text Pty Limited
Australia
Open Text Public Sector Solutions, Inc
Virginia
Open Text S.r.l.
Italy
Open Text s.r.o.
Czech Republic
Open Text SARL
France






--------------------------------------------------------------------------------




Open Text Software Austria GmbH
Austria
Open Text Software S.L.U.
Spain
Open Text Software S.L.U. - Portugal Branch
Portugal
Open Text Software Technology (Shanghai) Co., Limited
China
Open Text Software Technology (Shanghai) Co., Limited - BEIJING BRANCH
China
Open Text South Africa Pty Limited
South Africa
Open Text Sp.z.o.o.
Poland
Open Text Technologies India Private Limited
India
Open Text Venture Capital Investment Limited Partnership
Ontario
Open Text, S. de R.L. de C.V.
Mexico
Resonate KT Ltd.
England & Wales
Vignette India Private Limited
India
Xpedite Systems (UK) Limited
England & Wales
Xpedite Systems Pty Limited
Australia
3304709 Nova Scotia Ltd
Canada
Open Text Software Technology (Shanghai) Co. Limited., Guangzhou Branch
China
Open Text Egypt, LLC
Egypt
Open Text Korea Co. Ltd.
South Korea
Open Text Software Technology (Malaysia) SDN BHD
Malaysia
Actuate UK Ltd
UK
Easylink Services International Ltd
UK
Sysgenics Ltd
UK
Recommind Germany
Germany
Covisint Software Services (Shanghai) Co. Ltd.
China
Hightail Pvt. Ltd.
India
Open Text Technology LLC
Russia
Open Text Saudi Arabia LLC
KSA
Catalyst Japan, LLC
Japan
Liaison Technologies AB
Sweden
Liaison Technologies Pte Ltd
Singapore
Liaison Technologies Oy
Finland
Liaison Technologies Ltd
UK



    







--------------------------------------------------------------------------------







SCHEDULE K
Existing Debt / Liens / Restrictions
Existing Debt
1.
Debt under the Term B Credit Agreement



2.
Up to US$15,000,000 (or the equivalent thereof in other currencies) under the
Facility Letter Agreement dated December 17, 2015 between Open Text and HSBC
Bank Canada and Master Indemnity and Reimbursement Agreement for Letters of
Credit dated as of December 17, 2015 between Open Text and HSBC Bank Canada and
Security Agreement dated as of December 17, 2015 between Open Text and HSBC Bank
Canada, each as amended, supplemented, restated or modified from time to time
(collectively, the “HSBC LC Facility”)



3.
Up to US$15,000,000 (or the equivalent thereof in other currencies) under the
Continuing Agreement for Standby Letters of Credit dated as of December 7, 2015
and Schedule 1 attached thereto between Open Text and Citibank N.A., Canadian
Branch and Security Agreement dated as of December 7, 2015 between Open Text and
Citibank N.A., Canadian Branch, each as amended, supplemented, restated or
modified from time to time (collectively, the “Citi LC Facility”)



Existing Encumbrances
1.
Encumbrances securing Debt under the Term B Credit Agreement

2.
Encumbrances securing Debt under the HSBC LC Facility

3.
Encumbrances securing Debt under the Citi LC Facility

4.
Security interest on, among other things, contracts and accounts of Open Text
Inc., assigned to De Lage Laden Financial Services, Inc. pursuant to that
certain Master Assignment Agreement dated February 5, 2019





Existing Restrictions
1.
EC1 Pte Ltd: Shareholders Agreement for Commerce Network Singapore Pte Ltd by
and among GEIS International, Inc., ST Computer Systems & Services Ltd, and
Commerce Network Singapore Ltd., dated September 29, 1998 (Restrictions on EC1
Pte. Ltd. (Singapore) to pay dividends, enter certain transactions with
affiliates or take certain other actions without approval of minority
shareholder)



2.
GXS Ltd. (Korea): Stock Purchase Agreement, dated as of December 12, 1997, by
and between the Digital Management Inc. Shareholders and GE Information
Services, Inc. (Restrictions on GXS Inc. (Korea) to pay dividends, enter certain
transactions with affiliates or take certain other actions without approval of
minority shareholder)



3.
The Term B Credit Agreement and the credit documents relating thereto














--------------------------------------------------------------------------------








Open Text Intercompany Loans:
 
 
 
Borrower
Lender
Amt (USD)
Open Text (Hong Kong) Limited
Global 360 China Limited
473,053
Open Text (Hong Kong) Limited
Open Text Inc.
1,675,894
Open Text Coöperatief U.A.
Open Text Software GmbH
10,993,500
Open Text Corporation
3304709 Nova Scotia Limited,
103,000,000
Open Text Corporation
Nstein Technologies Inc.
3,033,903
Open Text Corporation
Open Text SA ULC
309,261,280
Open Text Corporation
Vignette Partnership, LP
48,349,014
Open Text Holdings, Inc.
Open Text Corporation
295,637,249
Open Text Inc.
Open Text SA ULC
20,815,252
Open Text LLC
Open Text Coöperatief U.A.
12,887,360
Open Text Software GmbH
Open Text Document Technologies GmbH
23,219,989
Open Text Software GmbH
Open Text SARL
4,526,929
Open Text Software GmbH
Open Text Software Austria GmbH
8,794,800
Open Text Software S.L.
Open Text SA ULC
6,241,352
Open Text St. Petersburg
Open Text LLC
384,729
Open Text UK Limited
Xpedite Systems (UK) Limited
6,215,000
Open Text ULC
Open Text Corporation
359,392,362
Open Text ULC
Open Text SA ULC
99,725,422



GXS intercompany loans:
 
 
 
Borrower
Lender
Amt (USD)
Acquisition U.K. Limited
GXS International Branch
     33,919,678
Acquisition U.K. Limited
GXS Limited
       6,298,052
GXS Tecnologia da Informaco (Brasil) Ltda
GXS, Inc.
       3,650,000
GXS, Inc.
GXS International Branch
   224,583,124
GXS, Inc.
GXS Limited
       3,844,182
GXS, Inc.
GXS Tecnologia da Informaco (Brasil) Ltda
       2,319,524
GXS, Inc.
Open Text Pty Limited
       5,427,214
GXS, Inc.
Open Text SARL
       3,188,529
GXS, Inc.
Open Text Software GmbH
       4,642,048
Open Text UK Limited
GXS Limited
       5,966,400
 
 
 
 
 
 
 
IC Loan Total:
1,608,465,839
 
 
 
Interco Revolver
 
 
Borrower
Lender
Amt (USD)
Open Text Corporation
Open Text SA ULC
500,000,000
Open Text Saudi Arabia
Open Text UK Limited
499,990



IC Loan Total:
500,499,990






--------------------------------------------------------------------------------





SCHEDULE L
Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
Open Text Corporation
1.
Open Text (Hong Kong) Limited (Hong Kong)
Securities:
2 Ordinary Shares
100%
100%
2.
8493642 Canada Inc. (Canada)
Securities:
1 Common Share
100%
100%
3.
Nstein Technologies Inc. (Quebec, Canada)
Securities:
1,101 Common Shares 
100%
100%
4.
Open Text (Asia) Pte. Ltd. (Singapore)
Securities:
12,850,000 Ordinary (USD) Shares
34,604,000 Ordinary shares


100%


100%




100%




100%
5.
Open Text K.K. (Japan)
Securities:
409 Common Shares
27.1941
100%
6.
Open Text Pty Limited (Australia)
Securities:
15,378,263.00 Ordinary Shares
100%
100%
7.
Vignette Partnership, LP (Delaware, USA)
  Limited partner - OTC
Securities:
Class A units
Class B units


93%
41.12%
All
8.
Open Text Coöperatief U.A. (Netherlands) - OK
Securities:
99 Membership Rights
99%
All
9.
Open Text Canada Ltd. (Canada
Securities:
2,027 Common Shares
89.69%
All
10.
Easylink Services Corporation India Private Limited (India)
Securities:
9,999 Common Shares
99.99%
All
11.
Open Text Technologies India Private Limited (India)
Securities:
9,999 Ordinary Shares
99.99%
All
12.
Open Text Corporation India Private Limited (India)
Securities:
 30,735 Common Shares
99.9967%
All
13.
Vignette India Pvt Limited (India)
Securities:
1,664,600 Common Shares
99.9999%
All






--------------------------------------------------------------------------------




14.
Open Text S. de R.L. de C.V. (Mexico)
Securities:
9,900,000 Class I Equity Parts
99.99%
All
15.
Open Text Venture Capital Investment Limited Partnership (Ontario, Canada)
Securities:
12,750,001 Limited Partner Units
100%
All
16.
Open Text Technologia da Informacao (Brasil) Ltda.
27,786,988 Quota
99.99 %
All
17.
Open Text Software GmbH
1 Ordinary share
100%
 
VIGNETTE PARTNERSHIP, LP
1.
Open Text Holdings, Inc. (Delaware, USA)
1,001 Common Shares
100%
All
2.
Open Text ULC (Nova Scotia, Canada)
9,238 Common shares
100%
 
OPEN TEXT INC.
1.
Open Text Middle East - DUBAI, UAE Branch of Open Text Inc.
Securities:1 Common
100%
N/A
OPEN TEXT ULC (Nova Scotia)
1.
Open Text SA ULC - ok
Securities:


4,573,693,880 Common Shares
96%
All
2.
Sysgenics Limited . (United Kingdom)
Securities:
Ordinary Shares 320,250
Ordinary A Shares 140,000
100%
All
3.
ICCM Professional Services Ltd. (United Kingdom)
Securities:
50 Common Shares
100%
All
OPEN TEXT HOLDINGS, INC.
1.
Open Text Inc. (Delaware, USA)
Securities: 1,716 Common Stock
100%
All
2.
Open Text Public Sector Solutions, Inc. (Virginia, USA)
Securities:


1,000 Common Stock 
100%
All
3.
Open Text K.K (Japan)
839 Common shares
55.78 %
100 %
4.
GXS, Inc. (Delaware, USA)
875 Class A Common Stock
100%
 
5. Re
Recommind GmbH, Germany
All securities (Security designation and Quantity not mentioned in Englobe)
100%
 
6.
Liaison Technologies OY (Finland)
 1,945,258 Ordinary shares
100%
 
OPEN TEXT CANADA LTD.
1.
Vignette Partnership, LP (Delaware, USA)
Open Text Canada Ltd. is general partner.
Securities


Class A units : 7
Class B units : 100


 7%
59.88 %




All


All
2.
Open Text Coöperatief U.A. (Netherlands)
Securities:
1 Membership Rights
1%
All






--------------------------------------------------------------------------------




3.
Easylink Services Corporation India Private Limited (India)
Securities:
1 Common Share
0.01%
All
4.
Open Text Technologies India Private Limited (India)
Securities:
1 Ordinary Shares
0.01%
All
5.
Open Text Corporation India Private Limited (India)
Securities:
1 Common Shares
0.0033%
All
6.
Open Text S. de R.L. de C.V. (Mexico)
Securities:
1,000 Class I
Equity Parts 
0.010 %
All
7.
Open Text Technologia da Informacao (Brasil) Ltda.
Securities:
1 Quota
0.0001%
All
GXS, INC.
1. GXS International, Inc. (DE, USA)
Securities:
100 shares Common stock
100%
All
2. Harbinger de Mexico, S. de C.V. de R.L. (dormant)
Securities:
100,000 Class 1 Shares
100%
None
3. GXS Inc. (Korea)
Securities:
77,725 Common shares
100%
None
4. GXS Ltd. (Thailand)
Securities:
391,300 Shares
99.99%
None
5. GXS India Technology Centre Private Limited (India)
Securities:
1 Share
0.0001%
None
GXS INTERNATIONAL, INC.
1. GXS UK Holding Limited
1 Ordinary share
100%
None
2. GXS India Technology Centre Private Limited
Securities:


999,999 Shares
99.99%
None
3. Open Text (Philippines), Inc.
2,506,995 Common Shares
99.998%
None
4. EC1 Pte Ltd
Securities:


81 Ordinary Shares
81%
None
5. Open Text K.K (Japan)
256 Common shares
17.0213 %
 
OPEN TEXT SA ULC (Nova Scotia)
1. Global 360 Spain (in liquidation)
3,200 Quota
100%
 












